Exhibit 10.1

 

EXECUTION VERSION

 

 

MASTER REPURCHASE AGREEMENT

 

Dated as of February 18, 2014

 

Between:

 

THE ROYAL BANK OF SCOTLAND PLC, as Buyer,

 

PENNYMAC CORP., as a Seller,

 

PENNYMAC HOLDINGS, LLC, as a Seller,

 

and

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

APPLICABILITY

1

2.

DEFINITIONS AND ACCOUNTING MATTERS

1

3.

THE TRANSACTIONS

27

4.

PAYMENTs; COMPUTATION

32

5.

TAXES; TAX TREATMENT

33

6.

MARGIN MAINTENANCE

35

7.

INCOME PAYMENTS

35

8.

SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

36

9.

CONDITIONS PRECEDENT

39

10.

RELEASE OF PURCHASED ASSETS

44

11.

RELIANCE

45

12.

REPRESENTATIONS AND WARRANTIES

45

13.

COVENANTS OF SELLER

53

14.

REPURCHASE DATE PAYMENTS

62

15.

REPURCHASE OF PURCHASED assetS

62

16.

SPECIAL PURPOSE ENTITY PROVISIONS

63

17.

ACCELERATION OF REPURCHASE DATE

63

18.

EVENTS OF DEFAULT

64

19.

REMEDIES

67

20.

DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

69

21.

NOTICES AND OTHER COMMUNICATIONS

70

22.

USE OF EMPLOYEE PLAN ASSETS

72

23.

INDEMNIFICATION AND EXPENSES

72

24.

WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

73

25.

REIMBURSEMENT

73

26.

FURTHER ASSURANCES

73

27.

TERMINATION; SURVIVAL

73

28.

SEVERABILITY

74

29.

BINDING EFFECT; GOVERNING LAW

74

30.

AMENDMENTS

74

31.

SUCCESSORS AND ASSIGNS

74

32.

CAPTIONS

74

33.

COUNTERPARTS

74

34.

SUBMISSION TO JURISDICTION; WAIVERS

75

35.

WAIVER OF JURY TRIAL

75

36.

ACKNOWLEDGEMENTS

75

37.

HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS

76

38.

ASSIGNMENTS; PARTICIPATIONS

76

39.

SINGLE AGREEMENT

76

40.

INTENT

77

 

 

i

--------------------------------------------------------------------------------


 

41.

CONFIDENTIALITY

77

42.

SERVICING

78

43.

PERIODIC DUE DILIGENCE REVIEW

79

44.

SET-OFF

80

45.

ENTIRE AGREEMENT

80

 

SCHEDULES

 

SCHEDULE 1      Representations and Warranties re: Assets

 

SCHEDULE 2      Filing Jurisdictions and Offices

 

SCHEDULE 3      Relevant States

 

SCHEDULE 4      Subsidiaries

 

SCHEDULE 5      Subservicers

 

EXHIBITS

 

EXHIBIT A          Form of Monthly Certification

 

EXHIBIT B          Reserved

 

EXHIBIT C          Reserved

 

EXHIBIT D          Reserved

 

EXHIBIT E          Underwriting Guidelines

 

EXHIBIT F           Required Fields for Servicing Transmission

 

EXHIBIT G          Required Fields for Asset Schedule

 

EXHIBIT H          Form of Confidentiality Agreement

 

EXHIBIT I           Form of Participation Certificate

 

EXHIBIT J           Form of Security Release Certification

 

EXHIBIT K          Form of Trade Assignment

 

ii

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT, dated as of February 18, 2014, among PennyMac
Corp., a Delaware corporation, as seller (“PMC” or “Seller”), PennyMac Holdings,
LLC, a Delaware limited liability company (“PMH” or “Seller”), PennyMac
Operating Partnership, L.P. (“POP” or “Seller”, and together with PMC and PMH,
the “Sellers”) and The Royal Bank of Scotland plc (“Buyer”).

 

1.                                      APPLICABILITY

 

Buyer shall with respect to the Committed Amount and may in its sole discretion
with respect to the Uncommitted Amount, from time to time, upon the terms and
conditions set forth herein, agree to enter into transactions in which a Seller
transfers to Buyer Eligible Loans or 100% beneficial interests in Eligible Loans
evidenced by Eligible Participation Certificates or Eligible REO Equity
Interests backed by Eligible Underlying Assets (including the proportionate
increase in value of the Eligible REO Equity Interests related to one or more
Eligible Underlying Assets), which shall be exchanged for Eligible Securities,
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to such Seller Purchased Assets at a date certain, against the
transfer of funds by such Seller.  Each such transaction shall be referred to
herein as a “Transaction”, and, unless otherwise agreed in writing, shall be
governed by this Agreement.  It is hereby understood and agreed that the
repurchase facility provided for in this Agreement with respect to the
Uncommitted Amount is an uncommitted facility.

 

2.                                      DEFINITIONS AND ACCOUNTING MATTERS

 

(a)           Defined Terms. As used herein, the following terms have the
following meanings (all terms defined in this Section 2 or in other provisions
of this Agreement in the singular to have the same meanings when used in the
plural and vice versa):

 

“Ability to Repay Rule” shall mean 12 CFR 1026.43(c).

 

“Accepted Servicing Practices” shall mean with respect to any Loan, those
accepted and prudent mortgage servicing practices (including collection
procedures) of prudent mortgage lending institutions which service mortgage
loans of the same type as the Loans and REO property in the jurisdiction where
the related Mortgaged Property is located, and which are in accordance with the
requirements of the Agency Guidelines, applicable law, FHA Regulations and VA
Regulations and the requirements of any private mortgage insurer so that the FHA
Mortgage Insurance, VA guarantee or any other applicable insurance or guarantee
in respect of any Loan is not voided or reduced, as applicable, and in a manner
at least equal in quality to servicing the applicable Servicer provides to
mortgage loans and REO property which it owns in its own portfolio.

 

“Additional Purchased Assets” shall have the meaning specified in
Section 6(a) hereof.

 

“Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of
the Mortgage Interest Rate payable in respect thereto.

 

“Adjusted Tangible Net Worth” shall mean, with respect to any Person, as of any
date of determination, the consolidated Net Worth of such Person and its
Subsidiaries, less the consolidated net book value of all assets of such Person
and its Subsidiaries (to the extent reflected as an asset in the balance sheet
of such Person or any Subsidiary at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
financing expenses, deferred taxes, net leasehold improvements, good will,
trademarks, trade names, service marks, copyrights, patents, licenses and
unamortized debt discount and expense; provided, that residual securities issued
or mortgage servicing rights retained by such Person or its Subsidiaries shall
not be treated as intangibles for purposes of this definition.

 

1

--------------------------------------------------------------------------------


 

“Adjustment Date” shall mean with respect to each Adjustable Rate Loan, the date
set forth in the related Note on which the Mortgage Interest Rate on the Loan is
adjusted in accordance with the terms of the Note.

 

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person, and which shall include any Subsidiary of such Person.  For
purposes of this definition, “control” (together with the correlative meanings
of “controlled by” and “under common control with”) means possession, directly
or indirectly, of the power (a) to vote 10% or more of the securities (on a
fully diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) of such Person, or (b) to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.  Notwithstanding the
foregoing, for the purposes of this Agreement, it is expressly understood and
agreed that the “Affiliates” of each Seller, REO Entity and Guarantor shall be
limited to Guarantor and its wholly-owned Subsidiaries.

 

“Agency” shall mean Freddie Mac and Fannie Mae, as applicable.

 

“Agency Audit” shall mean any Agency, FHA and HUD audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such Agency).

 

“Agency Eligible Loan” shall mean a Loan that is originated in Strict Compliance
with the Agency Guidelines and the eligibility requirements specified for the
applicable Agency Program, FHA or VA, as applicable, and is either (i) eligible
for sale to, or securitization by, Fannie Mae or Freddie Mac or (ii) is an FHA
Loan or a VA Loan.

 

“Agency Guidelines” shall mean the Fannie Mae Guide, Freddie Mac Guide, FHA
Regulations and/or the VA Regulations, as the context may require, in each case
as such guidelines have been or may be amended, supplemented or otherwise
modified from time to time.

 

“Agency Program” shall mean the Fannie Mae Program and/or the Freddie Mac
Program, as the context may require.

 

“Agency Takeout Loan” shall mean a Loan that is an Agency Eligible Loan (other
than a Pooled Loan) and is subject to a Takeout Commitment of the kind described
in clause (a) of the definition of “Takeout Commitment.”

 

“Agreement” shall mean this Master Repurchase Agreement (including all exhibits,
schedules and other addenda hereto or thereto), as supplemented by the Pricing
Side Letter, as it may be amended, further supplemented or otherwise modified
from time to time.

 

“ALTA” shall mean the American Land Title Association.

 

“Applicable Margin” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Applicable Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.

 

“Appraised Value” shall mean, with respect to any Loan or REO Property, the
lesser of (i) the value set forth on the appraisal made in connection with the
origination of the related Loan or REO Property as the value of the related
Mortgaged Property, or (ii) the purchase price paid for the Mortgaged Property,
provided, however, that in the case of a Loan the proceeds of which are not used
for the

 

2

--------------------------------------------------------------------------------


 

purchase of the Mortgaged Property, such value shall be based solely on the
appraisal made in connection with the origination of such Loan.

 

“Approvals” shall mean, with respect to a Seller, the approvals obtained by the
applicable Agency in designation of such Seller as a HUD-approved mortgagee
pursuant to Section 203 of the National Housing Act, a Fannie Mae approved
lender or a Freddie Mac approved Seller/Servicer, as applicable, in good
standing.

 

“Approved Title Insurance Company” shall mean a title insurance company that has
not been disapproved by Buyer in its reasonable discretion in a written notice
to Custodian and Sellers by Buyer.

 

“Asset” shall mean a Loan (including, for the avoidance of doubt, Repledge
Assets) or 100% beneficial interest in a Loan that is a Related Loan, a
Participation Certificate, Security or an REO Equity Interest owned by a Seller
or Underlying Asset owned by REO Entity, as the context may require.

 

“Asset Documents” shall mean the Loan Documents or the REO Property Documents,
as applicable.

 

“Asset File” shall mean the Mortgage File or the REO Property File, as
applicable.

 

“Asset Schedule” shall mean the list of Purchased Assets or Assets proposed to
be purchased by Buyer that will be delivered in hard copy or electronic format
to Buyer and shall incorporate the fields identified on Exhibit G hereto, and
any other information required by Buyer and any other additional information to
be provided pursuant to the Custodial Agreement, and which shall also be
separately delivered to Buyer using the Uniform Loan Delivery Dataset format
approved by Fannie Mae and Freddie Mac with respect to Purchased Assets or
Assets that are Agency Eligible Loans, Agency Takeout Loans and Related Loans.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Buyer.

 

“Attorney Bailee Letter” shall have the meaning assigned to such term in the
Custodial Agreement.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, Section 101 et
seq., as amended from time to time

 

“Best’s” shall mean Best’s Key Rating Guide, as the same shall be amended from
time to time.

 

“BPO” shall mean an opinion of the fair market value of a Mortgaged Property or
REO Property given by a licensed real estate agent or broker (reasonably
acceptable to Buyer) which generally includes three comparable sales and three
comparable listings.

 

“BPO Value” shall mean the stated dollar value contained in a BPO.

 

“Breakage Costs” shall have the meaning assigned thereto in Section 3(h) herein.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Custodian’s offices, banking and

 

3

--------------------------------------------------------------------------------


 

savings and loan institutions in the State of New York, Connecticut or
California, the City of New York or the city or state in which the Custodian’s
offices are located are closed, (iii) a day on which trading in securities on
the New York Stock Exchange or any other major securities exchange in the United
States is not conducted or (iv) a day listed as a “Recommended Close”, or a time
after 2:00 p.m. (Eastern time) on any day listed as a “Recommended Early Close,
in each case as set forth on http://www.sifma.org/services/holiday-schedule/.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests (certificated or un-certificated) in any limited liability
company, any and all partnership or other equivalent interests in any
partnership or limited partnership, and any and all other trust certificates
representing ownership of the related trust, and any and all warrants or options
to purchase any of the foregoing.

 

“Cash Equivalents” shall mean (a) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency thereof, (b) certificates of deposit
and eurodollar time deposits with maturities of ninety (90) days or less from
the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than seven (7) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor’s Ratings Group (“S&P”) or P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”) and in either
case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the requirements of clause (b) of this definition
or, (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Change of Control” shall mean, with respect to a Seller, the acquisition by any
other Person, or two or more other Persons acting in concert, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended) of outstanding
Equity Interests of such Seller at any time if after giving effect to such
acquisition (i) such Person or Persons owns twenty percent (20%) or more of such
Equity Interests, (ii) Guarantor does not own more than fifty (50%) of
outstanding Equity Interests in POP, (iii) POP does not own more than fifty
(50%) of outstanding Equity Interests of PMH or PMC, as applicable, or (iv) PMC
ceases to control or own, directly or indirectly, 100% of the Equity Interests
in REO Entity.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

4

--------------------------------------------------------------------------------


 

“COBRA” shall have the meaning assigned thereto in Section 12(p) hereof.

 

“Collection Account” shall mean each account established by Sellers in
accordance with Section 13(ii) for the benefit of Buyer as further set forth in
the Collection Account Control Agreement.

 

“Collection Account Control Agreement” shall mean the collection account control
agreement dated as of February 18, 2014 among Buyer, Sellers, Servicer, REO
Entity and Control Bank, in form and substance acceptable to Buyer to be entered
into with respect to each Collection Account, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Commitment Fee” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Committed Amount” shall mean $250,000,000.

 

“Confirmation” shall have the meaning assigned thereto in Section 3(a) hereof.

 

“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.

 

“Control Bank” shall mean City National Bank, or its successors and permitted
assigns, or any successor depositary bank appointed by Buyer and Sellers to act
as control bank under this Agreement.

 

“Conversion Date” shall mean, (i) with respect to a Purchased Participation
Certificate, the date on which Buyer releases its rights, title and interest in
the Related Loans and the Related Security is registered as a book-entry
security in the name of the Depository, (ii) with respect to any Asset that is a
Loan that has been foreclosed upon, either (x) with respect to Loans as to which
the related Mortgaged Property is located in jurisdictions in which a
post-foreclosure sale administrative process of redemption, ratification,
confirmation or other similar process is required by law to be undertaken by the
applicable authorities prior to the issuance of the related deed, the date on
which such process is concluded and the related deed has been prepared and sent
for recording, or (y) in all other cases, the date on which the foreclosure sale
is completed, (iii) with respect to any Purchased Asset that is an Eligible Loan
sold by PMH to Buyer in a Transaction, the date on which such Purchased Asset
becomes a Repledge Asset subject to a Repledge Transaction, and (iv) with
respect to any Purchased Asset that is an Agency Eligible Loan sold by POP to
Buyer in a Transaction, the date on which such Agency Eligible Loan is
repurchased by PMC from POP under the PMC/POP Repurchase Agreement and pledged
by PMC hereunder as a Pooled Loan.

 

“Custodial Agreement” shall mean the Custodial and Disbursement Agreement, dated
as of February 18, 2014 among Sellers, Buyer, Disbursement Agent, REO Entity and
Custodian as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Custodian” shall mean Deutsche Bank National Trust Company, or its successors
and permitted assigns, or any successor custodian appointed by Buyer and Sellers
to act as custodian under this Agreement.

 

“Custodian Loan Transmission” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Default” shall mean an Event of Default or any event that, with the giving of
notice or the passage of time or both, would become an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Delinquent Asset” shall mean a Performing Loan, a Re-Performing Loan, a
Modified Loan, a Non-Performing Loan and/or an REO Property, as the context may
require; provided that a Delinquent Asset shall not include any Loan that
qualifies as an Agency Eligible Loan, a Third Party Takeout Loan or a Jumbo
Loan.

 

“Depository” shall have the meaning set forth in the glossary of the Fannie Mae
Guide or the Freddie Mac Guide, as applicable.

 

“Disbursement Agent” shall mean Deutsche Bank National Trust Company, or its
successors and permitted assigns, or such other disbursement agent as may be
mutually agreed to by Buyer and Sellers.

 

“Document Deficient Loan” shall mean any closed Loan for which the Custodian has
not received a complete Mortgage File from a Seller.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Loan, exclusive of any days of grace.

 

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 43 hereof with respect to any or all of the
Loans or Sellers, Servicer or related parties, as desired by Buyer from time to
time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 9(a) have been satisfied.

 

“Electronic Tracking Agreement” shall mean the electronic tracking agreement, to
be entered into, among Buyer, Sellers (or a Servicer on behalf of Seller),
MERSCORP Holdings, Inc. and MERS, in form and substance acceptable to Buyer, as
the same may be amended, restated, supplemented or otherwise modified from time
to time; provided that if no Loans are or will be MERS Loans, all references
herein to the Electronic Tracking Agreement shall be disregarded.

 

“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof.  An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

 

“Eligible Asset” shall mean an Eligible Loan, an Eligible Participation
Certificate,  an Eligible Security, Eligible REO Equity Interests, and/or
Eligible Underlying Assets owned by REO Entity as the context may require.

 

“Eligible Loan” shall mean a First Lien Agency Eligible Loan, Jumbo Loan, Third
Party Takeout Loan or Loan that is a Delinquent Asset (i) as to which the
representations and warranties in Section 12(v) and 12(w) and Schedule 1, Part I
or Part IV, as applicable, of the Agreement are true and correct, (ii) that was
originated or acquired by a Seller in accordance with such Seller’s or Buyer
approved third party’s Underwriting Guidelines; provided, that such Loan was
also originated in accordance with the Agency Guidelines; provided further, that
this subclause (ii) shall not apply to a Loan that is a Delinquent Asset,
(iii) that contains all required Loan Documents without Exceptions unless
otherwise waived by Buyer, (iv) that does not cause the applicable sublimits set
forth in the Pricing Side Letter to be exceeded, (v) that does not remain
subject to a Transaction for longer than the applicable “Permitted Number of
Days Subject to a Transaction” set forth in the Pricing Side Letter, (vi) that
complies with all applicable criteria set forth in the Pricing Side Letter, and
(vii) that satisfies such other customary criteria for eligibility

 

6

--------------------------------------------------------------------------------


 

determined by Buyer. Except as otherwise permitted in the Pricing Side Letter,
no Loan shall be an Eligible Loan:

 

1.              that Buyer determines, in its reasonable discretion is not
eligible for sale in the secondary market or for securitization without
unreasonable credit enhancement;

 

2.              as to which the related Mortgage File has been released from the
possession of the Custodian under Section 5(a) of the Custodial Agreement to a
Seller or its bailee for a period in excess of ten (10) calendar days (or if
such tenth day is not a Business Day, the next succeeding Business Day);

 

3.              as to which the related Mortgage File has been released from the
possession of the Custodian (i) under Section 5(b) of the Custodial Agreement
under any Transmittal Letter in excess of the time period stated in such
Transmittal Letter for release, or (ii) under Section 5(c) of the Custodial
Agreement under an Attorney Bailee Letter, from and after the date such
Attorney’s Bailee Letter is terminated or ceases to be in full force and effect;

 

4.              other than a Loan that is a Delinquent Asset, in respect of
which (a) the related Mortgaged Property is the subject of a foreclosure
proceeding or (b) the related Note has been extinguished under relevant state
law in connection with a judgment of foreclosure or foreclosure sale or
otherwise;

 

5.              if (a) the related Note or the related Mortgage is not genuine
or is not the legal, valid, binding and enforceable obligation of the maker
thereof, subject to no right of rescission, set-off, counterclaim or defense, or
(b) such Mortgage, is not a valid, subsisting, enforceable and perfected First
Lien on the Mortgaged Property;

 

6.              other than a Loan that is a Delinquent Asset, in respect of
which the related Mortgagor is the subject of a bankruptcy proceeding;

 

7.              other than a Loan that is a Delinquent Asset, if the related
Mortgagor has not made its first contractually due payment on such Loan within
thirty (30) days of the related Due Date therefor;

 

8.              other than a Loan that is a Delinquent Asset, if such Loan is
thirty (30) or more days past due;

 

9.              if the Purchase Price of such Loan, when added to the aggregate
outstanding Purchase Price of all Purchased Loans that are then subject to
Transactions, exceeds the Maximum Aggregate Purchase Price;

 

10.       if such Loan is secured by real property improved by manufactured
housing; or

 

11.       if such Loan is a Delinquent Asset, such Loan is not acceptable to
Buyer in its sole discretion as of the initial related Purchase Date.

 

“Eligible Participation Certificate” shall mean a Participation Certificate
(i) that represents a 100% beneficial interest in a pool of Eligible Loans that
are Pooled Loans (together with all related Servicing Rights), (ii) that is
sufficient for PMC to sell and Fannie Mae or Freddie Mac to issue, the Related
Security in the amount and with the terms described in the related Takeout
Commitment, and (iii)

 

7

--------------------------------------------------------------------------------


 

as to which the Takeout Price set forth in the related Takeout Commitment is for
an amount that is not less than the outstanding Repurchase Price for such
Participation Certificate.

 

“Eligible REO Equity Interests” shall mean REO Equity Interests as to which
(x) each of the representations and warranties in Sections 12(q) and (aa) are
true and correct in all material respects and (y) PMC is the current registered
holder immediately prior to the initial Purchase Date hereunder.

 

“Eligible REO Property” shall mean an REO Property that meets each of the
following criteria:

 

1.              each of the representations and warranties in Schedule 1,
Part III of the Agreement are true and correct in all material respects;

 

2.              all of the legal, beneficial and economic ownership title and
right to the REO Property is owned by REO Entity;

 

3.              a BPO with respect to the REO Property that is no older than
three (3) months shall have been delivered to Buyer;

 

4.              the REO Property shall have been inspected by the related
Servicer at least once every month;

 

5.              the related REO Property File contains all required REO Property
Documents without Exceptions unless otherwise waived by Buyer in its sole
discretion;

 

6.              the REO Property shall not be subject to a Transaction for more
than the applicable Permitted Number of Days Subject to a Transaction, as
described on Exhibit A to the Pricing Side Letter;

 

7.              subject to the requirements of the applicable Custodial
Agreement, the Custodian is in possession of each document for such REO Property
that comprises the REO Property File other than those documents reflected on the
most recent Exception Report as missing, the absence of which does not
materially and adversely affect the value or marketability of such REO Property
as determined by Buyer in its reasonable discretion; and

 

8.              such REO Property is acceptable to Buyer in its sole discretion
as of the initial related Purchase Date.

 

“Eligible Security” shall mean a Security that is a Related Security (i) as to
which the representations and warranties in Schedule 1, Part II of the Agreement
are true and correct, (ii) that is issued on the related Conversion Date in
Strict Compliance with the applicable Agency Guidelines, (iii) for which a CUSIP
has been issued and provided to Buyer, (iv) that is backed solely by Eligible
Loans that are Pooled Loans that were subject to Transactions immediately prior
to the issuance of the Security, (v) that is delivered in a manner sufficient to
cause Buyer to have a perfected, first priority security interest in, and to be
the “entitlement holder” (as defined in Section 8-102(a)(7) of the Uniform
Commercial Code of, such Security, (vi) for which the related Conversion Date
occurs on or prior to the related Settlement Date, (vii) in respect of which a
duly executed Trade Assignment together with a copy of the Takeout Commitment is
received by Buyer at least three (3) days prior to the related Settlement Date
and (viii) that is purchased by the Takeout Investor on the related Settlement
Date.

 

“Eligible Underlying Asset” shall mean an Eligible Loan or an Eligible REO
Property owned by REO Entity, as to which 100% of the beneficial interests
therein are represented by the REO Equity Interests owned by PMC, as the context
shall require.

 

8

--------------------------------------------------------------------------------


 

“Equity Interests” shall mean, with respect to any Person, (a) any share,
interest, participation and other equivalent (however denominated) of Capital
Stock of (or other ownership, equity or profit interests in) such Person,
(b) any warrant, option or other right for the purchase or other acquisition
from such Person of any of the foregoing, (c) any security convertible into or
exchangeable for any of the foregoing, and (d) any other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any entity, whether or not incorporated, that is a
member of any group of organizations described in Section 414(b), (c), (m) or
(o) of the Code of which a Seller is a member.

 

“Escrow Payments” shall mean, with respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water charges, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the Mortgagee pursuant to the terms of any Note or Mortgage or any other
document.

 

“Event of Default” shall have the meaning provided in Section 18 hereof.

 

“Exception” shall have the meaning assigned thereto in the Custodial Agreement.

 

“Exception Report” shall mean the exception report prepared by the Custodian
pursuant to the Custodial Agreement.

 

“Executive Order” shall mean Executive Order 13224— Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism.

 

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

 

“Fannie Mae Guide” shall mean the Fannie Mae MBS Selling and Servicing Guide, as
such Guide may hereafter from time to time be amended.

 

“Fannie Mae Program” shall mean the Fannie Mae Guaranteed Mortgage-Backed
Securities Programs, as described in the Fannie Mae Guide.

 

“FATCA” shall mean Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FHA” shall mean the Federal Housing Administration, an agency within HUD, or
any successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.

 

“FHA Loan” shall mean a Loan that is the subject of an FHA Mortgage Insurance
Contract.

 

9

--------------------------------------------------------------------------------


 

“FHA Mortgage Insurance” shall mean mortgage insurance authorized under Sections
203(b), 213, 221(d)(2), 222, and 235 of the National Housing Act, as amended,
codified in 24 Code of Federal Regulations, and provided by the FHA.

 

“FHA Mortgage Insurance Contract” shall mean the contractual obligation of the
FHA respecting the insurance of a Loan.

 

“FHA Mortgage Insurance Proceeds” shall mean with respect to each
Loan, Insurance Proceeds with respect to any FHA Mortgage Insurance Contract.

 

“FHA Regulations” shall mean regulations promulgated by HUD under the Federal
Housing Administration Act, codified in 24 Code of Federal Regulations, and
other HUD issuances relating to FHA Loans, including the related handbooks,
circulars, notices and mortgagee letters.

 

“First Lien” shall mean with respect to each Mortgaged Property, the lien of the
mortgage, deed of trust or other instrument securing a mortgage note which
creates a first Lien on the Mortgaged Property subject to no other prior Liens
on such Mortgaged Property securing financing obtained by the related Mortgagor
except Permitted Exceptions.

 

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

 

“Freddie Mac Guide” shall mean the Freddie Mac Sellers’ and Servicers’ Guide, as
such Guide may hereafter from time to time be amended.

 

“Freddie Mac Program” shall mean the Freddie Mac Home Mortgage Guarantor Program
or the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.

 

“Funding Fee” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America.

 

“Ginnie Mae” shall mean the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.

 

“Governmental Authority” shall mean with respect to any Person, any nation or
government, any state or other political subdivision, agency or instrumentality
thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person, any of its Subsidiaries or any
of its properties.

 

“Gross Margin” shall mean with respect to each Adjustable Rate Loan, the fixed
percentage amount set forth in the related Note and the Asset Schedule that is
added to the Index on each Adjustment Date in accordance with the terms of the
related Note to determine the new Mortgage Interest Rate for such Loan.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to

 

10

--------------------------------------------------------------------------------


 

make servicing advances for delinquent taxes and insurance, or other obligations
in respect of a Mortgaged Property, to the extent required by Buyer. The amount
of any Guarantee of a Person shall be deemed to be an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.

 

“Guarantor” shall mean PennyMac Mortgage Investment Trust, a Maryland real
estate investment trust.

 

“Guaranty” shall mean that certain Guaranty, dated as of February 18, 2014, made
by Guarantor in favor of Buyer, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“HARP Loan” shall mean any Mortgage Loan that has been modified under the U.S.
Department of the Treasury’s Home Affordable Refinance Program.

 

“HUD” shall mean the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA Mortgage Insurance.  The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Ginnie Mae.

 

“Income” shall mean, with respect to any Purchased Asset at any time, any
principal and/or interest thereon, all FHA Mortgage Insurance Proceeds and all
other income, receipts, distributions, dividends, payments, collections,
prepayments, recoveries, proceeds (including, without limitation, any insurance
and condemnation proceeds and any proceeds received in respect of private
mortgage insurance)) and other payments or amounts of any kind paid, received,
collected, recovered or distributed on, in connection with or in respect of the
Purchased Asset or related Underlying Asset, including prepayment fees,
extension fees, exit fees, any rental payments, if any, and all proceeds of any
Purchased Asset or Underlying Asset received upon any Sale and Disposition, any
securitization, third party sales or other transfers (including such sales and
transfers that are consummated in connection with or in contemplation of a
repurchase of such Purchased Asset), liquidation, foreclosure, short sale or
other disposition, transfer fees, make whole fees, late charges, late fees and
all other fees or charges of any kind or nature, premiums, yield maintenance
charges, penalties, default interest, gains, receipts, allocations, rents,
interests, profits, payments in kind, returns or repayment of contributions,
insurance payments, judgments, settlements and proceeds, (d) all payments
received from hedge counterparties pursuant to any interest rate protection
agreements related to such Purchased Asset or Underlying Asset; and (e) all
other “proceeds” as defined in Section 9-102(64) of the UCC, including all
collections or distributions thereon or other income or receipts therefrom or in
respect thereof, but not including any commitment fees, origination fees and/or
servicing fees accrued in respect of periods on or after the Purchase Date with
respect to such Purchased Asset; provided, that any amounts that under the
applicable Asset Documents are required to be deposited into and held in escrow
or reserve to be used for a specific purpose, such as taxes and insurance, shall
not be included in the term “Income” unless and until (i) the holder of the
related Purchased Asset or Underlying Asset has exercised or is entitled to
exercise rights and remedies with respect to such amounts, (ii) such amounts are
no longer required to be held for such purpose under such Asset Documents, or
(iii) such amounts may be applied to all or a portion of the outstanding
indebtedness under such Asset Documents.

 

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to

 

11

--------------------------------------------------------------------------------


 

repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within ninety (90) days of the date the respective
goods are delivered or the respective services are rendered; (c) indebtedness of
others secured by a Lien on the Property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) Capital Lease Obligations of such
Person; (f) obligations of such Person under repurchase agreements or like
arrangements; (g) indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
indebtedness of such Person evidenced by a note, bond, debenture or similar
instrument. Notwithstanding the foregoing, “Indebtedness” shall not include
non-recourse indebtedness, including non-recourse indebtedness created in
connection with a securitization transaction.

 

“Index” shall mean with respect to each Adjustable Rate Loan, the index
identified on the related Asset Schedule and set forth in the related Note for
the purpose of calculating the interest rate thereon.

 

“Instruction Letter” shall mean a letter agreement between Sellers and each
Servicer or Subservicer, as applicable, substantially in the form and substance
agreed to by Buyer and Sellers.

 

“Insurance Proceeds” shall mean with respect to each Loan, proceeds of insurance
policies insuring the Loan or the related Mortgaged Property.

 

“Interest Only Loan” shall mean a Loan which, by its terms, requires the related
Mortgagor to make monthly payments of only accrued interest for a certain period
of time following origination. After such interest-only period, the loan terms
provide that the Mortgagor’s monthly payment will be recalculated to cover both
interest and principal so that such Loan will amortize fully on or prior to its
final payment date.

 

“Interest Period” shall mean, with respect to any Transaction, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the calendar day prior to the related Repurchase Date.  Notwithstanding the
foregoing, no Interest Period may end after the Termination Date.

 

“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Purchased Assets or Underlying Assets, any interest rate swap, cap or collar
agreement or any other applicable hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies entered into by a
Seller and reasonably acceptable to Buyer.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.

 

“Joint Account Control Agreement” shall mean that certain amended and restated
joint account control agreement, entered into by and among Deutsche Bank
National Trust Company, as depositary bank and paying agent, PMC, Bank of
America, N.A., Citibank, N.A., Credit Suisse First Boston Mortgage Capital LLC,
Morgan Stanley Bank, N.A., Morgan Stanley Mortgage Capital Holdings LLC and
Buyer, as the same shall be amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

12

--------------------------------------------------------------------------------


 

“Joint Securities Account Control Agreement” shall mean that certain amended and
restated joint securities account control agreement, entered into by and among
Deutsche Bank National Trust Company, as depositary bank and paying agent, PMC,
Bank of America, N.A., Citibank, N.A., Credit Suisse First Boston Mortgage
Capital LLC, Morgan Stanley Bank, N.A., Morgan Stanley Mortgage Capital Holdings
LLC and Buyer, as the same shall be amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Jumbo Loan” shall mean a Loan that is originated in Strict Compliance with the
Agency Guidelines and the eligibility requirements specified for the applicable
Agency Program, FHA or VA, as applicable and other Underwriting Guidelines as
may be approved by Buyer in its sole discretion, other than principal balance
limitations therein, and is otherwise acceptable to Buyer in its sole
discretion.

 

“LIBO Base Rate” shall mean the rate for eurodollar deposits for a period equal
to one-month appearing on page Reuters Screen LIBOR01 Page or if such rate
ceases to appear on page Reuters Screen LIBOR01 Page, on any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or, with respect to periods of more or
less than one-month, such interpolated rate as determined by Buyer.

 

“LIBO Rate” shall mean with respect to each Interest Period pertaining to a
Transaction, a rate (reset on a monthly basis) per annum determined by Buyer in
its sole discretion in accordance with the following formula (rounded upwards to
the nearest l/100th of one percent), which rate as determined by Buyer shall be
conclusive absent manifest error by Buyer:

 

LIBO Base Rate

 

1.00 – LIBO Reserve Requirements

 

The LIBO Rate shall be calculated, with respect to each Transaction, on each
related Purchase Date commencing with the first Purchase Date.

 

“LIBO Reserve Requirements” shall mean for any Interest Period for any
Transaction, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements applicable to Buyer in effect on such
day (including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Loan” shall mean a First Lien mortgage loan secured by a Mortgage on a one to
four family residential property, together with the Servicing Rights thereon,
which the Custodian has been instructed to hold for Buyer pursuant to the
Custodial Agreement, and which Loan includes, without limitation, (i) a Note,
the related Mortgage and all other Loan Documents and (ii) all right, title and
interest of a Seller or REO Entity, as applicable, in and to the Mortgaged
Property covered by such Mortgage.

 

“Loan Documents” shall mean, with respect to a Loan, the documents comprising
the Mortgage File for such Loan.

 

“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Loan, the ratio of
the outstanding principal amount of such Loan at the time of origination to the
lesser of (a) the Appraised

 

13

--------------------------------------------------------------------------------


 

Value of the related Mortgaged Property at origination of such Loan and (b) if
the related Mortgaged Property was purchased within twelve (12) months of the
origination of such Loan, the purchase price of the related Mortgaged Property.

 

“Margin Call” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Market Value” shall mean the value, on any date of determination, determined by
Buyer in its sole good faith discretion on such date, taking into account
customary factors, including without limitation, market factors where the Assets
may be sold in their entirety to a single third-party purchaser under
circumstances in which a Seller is in default under this Agreement.  Buyer’s
determination of Market Value shall be conclusive upon the parties, absent
manifest error on the part of Buyer.  Buyer shall have the right to mark to
market the Assets on a daily basis which Market Value with respect to one or
more of the Assets may be determined to be zero. Sellers acknowledge that
Buyer’s good faith determination of Market Value is for the limited purpose of
determining the value of Purchased Assets and the related Underlying Assets
which are subject to Transactions hereunder without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair market value of the Assets achieved by obtaining
competing bids in an orderly market in which no Seller is in default under a
revolving debt facility and the bidders have adequate opportunity to perform
customary loan and servicing due diligence.  The Market Value shall be deemed to
be zero with respect to each Asset that is not an Eligible Asset.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of a Seller,
Guarantor or any of its respective Affiliates or Subsidiaries, (b) the ability
of a Seller or Guarantor to perform its obligations under any of the Program
Documents to which it is a party, (c) the validity or enforceability of any of
the Program Documents, (d) the rights and remedies of Buyer under any of the
Program Documents or the rights and remedies of POP under any of the Repledge
Program Documents, (e) the timely repurchase of the Purchased Assets or payment
of other amounts payable in connection therewith or (f) the Purchased Items.

 

“Maturity Date” shall mean February 17, 2015.

 

“Maximum Aggregate Purchase Price” shall mean the Committed Amount plus, in the
sole discretion of Buyer, the Uncommitted Amount.

 

“Maximum Leverage Ratio” shall mean 10:1 with respect to PMC and PMH and 5:1
with respect to POP.

 

“Maximum Mortgage Interest Rate” shall mean with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Asset Schedule and in the related
Note and is the maximum interest rate to which the Mortgage Interest Rate on
such Loan may be increased on any Adjustment Date.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.

 

“MERS Identification Number” shall mean the eighteen digit number permanently
assigned to each MERS Loan.

 

14

--------------------------------------------------------------------------------


 

“MERS Loan” shall mean any Loan as to which the related Mortgage or Assignment
of Mortgage has been recorded in the name of MERS, as agent for the holder from
time to time of the Note, and which is identified as a MERS Loan on the related
Asset Schedule.

 

“Minimum Adjusted Tangible Net Worth” shall mean (i) with respect to PMC
$150,000,000, (ii) with respect to PMH $250,000,000, and (iii) with respect to
POP $700,000,000.

 

“Minimum Liquidity Amount” shall mean (i) with respect to PMC and PMH,
$10,000,000, (ii) with respect to POP, $40,000,000 on an aggregate consolidated
basis, and (iii) with respect to PMC and PMH in aggregate, $25,000,000.

 

“Modified Loan” shall mean a Loan as which the terms or conditions thereof have
been modified at any time during the immediately preceding twelve (12) month
period.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Note for an Adjustable Rate
Loan.

 

“Mortgage” shall mean with respect to a Loan, the mortgage, deed of trust or
other instrument, which creates a First Lien on the fee simple or leasehold
estate in such real property which secures the Note.

 

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgage Interest Rate” shall mean the annual rate of interest borne on a Note,
which shall be adjusted from time to time with respect to Adjustable Rate Loans.

 

“Mortgage Interest Rate Cap” shall mean with respect to an Adjustable Rate Loan,
the limit on each Mortgage Interest Rate adjustment as set forth in the related
Note.

 

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Note.

 

“Mortgagee” shall mean the record holder of a Note secured by a Mortgage.

 

“Mortgagor” shall mean the obligor or obligors on a Note, including any Person
who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by a Seller or any ERISA Affiliate or as to which such Seller or any ERISA
Affiliate has any actual or potential liability or obligation and that is
covered by Title IV of ERISA.

 

“MV Margin Amount” shall mean, with respect to any Transaction, as of any date
of determination, the amount obtained by application of the MV Margin Percentage
to the Repurchase Price (reduced by the amount of any accrued and unpaid Price
Differential) for such Transaction as of such date.

 

“MV Margin Percentage” shall mean the quotient, expressed as a percentage, that
is the result of 1 divided by the Applicable Percentage.

 

15

--------------------------------------------------------------------------------


 

“Negative Amortization” shall mean with respect to each Negative Amortization
Loan, that portion of interest accrued at the Mortgage Interest Rate in any
month which exceeds the Monthly Payment on the related Loan for such month and
which, pursuant to the terms of the Note, is added to the principal balance of
the Loan.

 

“Negative Amortization Loan” shall mean each Loan that may be subject to
Negative Amortization.

 

“Net Income” shall mean, for any period, the net income of any Person for such
period as determined in accordance with GAAP.

 

“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.

 

“Non-Performing Loan” shall mean a Loan as to which one or more Monthly Payments
are thirty (30) or more days past due in the immediately preceding four
(4) month period or a Loan that is in foreclosure.

 

“Non-Utilization Fee” shall have the meaning assigned thereto in the Pricing
Side Letter.

 

“Note” shall mean, with respect to any Loan, the related promissory note
together with all riders thereto and amendments thereof or other evidence of
indebtedness of the related Mortgagor.

 

“Obligations” shall mean (a) all of each Seller’s obligation to pay the
Repurchase Price on the Repurchase Date and other obligations and liabilities of
such Seller to Buyer, its Affiliates, the Custodian or any other Person arising
under, or in connection with, the Program Documents or directly related to the
Purchased Assets or Underlying Assets, whether now existing or hereafter
arising; (b) any and all sums paid by Buyer or on behalf of Buyer pursuant to
the Program Documents in order to preserve any Purchased Asset or Underlying
Asset or its interest therein; (c) in the event of any proceeding for the
collection or enforcement of any of a Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Assets or Underlying Assets, or of any exercise by
Buyer or any Affiliate of Buyer of its rights under the Program Documents,
including without limitation, reasonable attorneys’ fees and disbursements and
court costs; and (d) all of each Seller’s indemnity obligations to Buyer
pursuant to the Program Documents.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Par Margin Amount” shall mean, with respect to any Transaction, as of any date
of determination, the amount obtained by application of the Par Margin
Percentage to the Repurchase Price (reduced by the amount of any accrued and
unpaid Price Differential) for such Transaction as of such date.

 

“Par Margin Percentage” shall mean the quotient, expressed as a percentage, that
is the result of 1 divided by the Applicable Percentage.

 

“Participants” shall have the meaning assigned thereto in Section 38 hereof.

 

16

--------------------------------------------------------------------------------


 

“Participation Certificate” shall mean, with respect to the applicable Agency
Program, a certificate, in the form of Exhibit I, authenticated by the
Custodian, evidencing the 100% undivided beneficial ownership interest in the
Pooled Loans that are either set forth on Fannie Mae Form 2005 (Schedule of
Mortgages) or Freddie Mac Form 1034 (Fixed-Rate Custodial Certification
Schedule) and attached to such Participation Certificate, or identified on a
computer tape compatible with the related Selling System as belonging to the
mortgage loan pool described in such Participation Certificate, as applicable.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Performing Loan” shall mean a Loan (i) that was originated more than sixty (60)
calendar days prior to the initial Purchase Date of such Loan and (ii) as to
which all Monthly Payments with respect thereto are less than thirty (30) days
past due and as to which no Monthly Payment has been thirty (30) or more days
past due at any time during the immediately preceding twelve (12) month period,
but as to which one or more Monthly Payments have been thirty (30) or more days
past due at any other time since origination.

 

“Permitted Exceptions” shall mean the following exceptions to lien priority:
(i) the lien of current real property taxes and assessments not yet due and
payable; (ii) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording acceptable to
mortgage lending institutions generally and specifically referred to in the
lender’s title insurance policy delivered to the originator of the Loan and
(A) referred to or otherwise considered in the appraisal (if any) made for the
originator of the Loan or (B) which do not adversely affect the appraised value
of the Mortgaged Property set forth in such appraisal; and (iii) other matters
to which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
either a Seller or, in the case of a Plan subject to Title IV of ERISA, any
ERISA Affiliate and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“PLS” shall mean PennyMac Loan Services, LLC in its capacity as Servicer.

 

“PMC/POP Repurchase Agreement” shall mean that certain Master Repurchase
Agreement dated as of February 18, 2014 between PMC, as repo seller, and POP, as
repo buyer, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“PMI Policy” or “Primary Insurance Policy” shall mean a policy of primary
mortgage guaranty insurance issued by a Qualified Insurer.

 

“Pooled Loan” shall mean a Loan identified as a Pooled Loan on the related Asset
Schedule that is an Agency Eligible Loan subject to a Takeout Commitment of the
kind described in clause (c) of the definition of “Takeout Commitment,” and as
to which 100% of the beneficial interests therein are evidenced by a
Participation Certificate.

 

17

--------------------------------------------------------------------------------


 

“Post-Default Rate” shall mean, in respect of the Repurchase Price for any
Transaction or any other amount under this Agreement, or any other Program
Document that is not paid when due to Buyer (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to four percent (4.00%) per annum, plus (a) the
Pricing Rate otherwise applicable to such Asset or other amount (which amount
shall include the Applicable Margin), or (b) if no Pricing Rate is otherwise
applicable, (i) the LIBO Rate plus (ii) the highest amount specified under the
definition of Applicable Margin.

 

“Price Differential” shall mean, with respect to each Transaction as of any date
of determination, the aggregate amount obtained by daily application of the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction to the Purchase Price
for such Transaction on a 360-day-per-year basis for the actual number of days
elapsed during the period commencing on (and including) the Purchase Date and
ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential in respect of such period previously paid by the related
Seller to Buyer with respect to such Transaction).

 

“Pricing Rate” shall, as of any date of determination, with respect to Eligible
Assets, be equal to the sum of (x) the one-month LIBO Rate as of such date of
determination plus (y) the Applicable Margin.  The Pricing Rate is calculated on
the basis of a 360-day year and the actual number of days elapsed between the
Purchase Date and the Repurchase Date.

 

“Pricing Side Letter” shall mean the pricing side letter dated as of
February 18, 2014, among Sellers and Buyer referencing this Agreement and
setting forth the pricing terms and certain additional terms with respect to
this Agreement, as the same may be amended, supplemented or modified from time
to time, and the terms of which are incorporated herein as if fully set forth.

 

“Principal” shall have the meaning assigned thereto in Annex I.

 

“Program Documents” shall mean this Agreement, the Custodial Agreement, any
Servicing Agreement, the Pricing Side Letter, the Guaranty, the Joint Account
Control Agreement, the Joint Securities Account Control Agreement, any
Instruction Letter (including each Servicer Instruction Letter Agreement), any
assignment of an Interest Rate Protection Agreement, the Electronic Tracking
Agreement, the Collection Account Control Agreement, all Trade Assignments and
related Takeout Commitments, the PMC/POP Repurchase Agreement and all other
Repledge Program Documents, and any other agreement entered into by a Seller, on
the one hand, and Buyer and/or any of its Affiliates or Subsidiaries (or
Custodian on its behalf) on the other, in connection herewith or therewith.

 

“Prohibited Jurisdiction” shall mean any country or jurisdiction, from time to
time, that is the subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by any
Governmental Authority of the United States.

 

“Prohibited Person” shall mean any Person:

 

(i)             listed in the annex to, or otherwise subject to the provisions
of, the Executive Order;

 

(ii)          that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)       with whom the Buyer is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;

 

18

--------------------------------------------------------------------------------


 

(iv)      who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order;

 

(v)         that is named as a “specially designated national and blocked
person” on the most current list published by the OFAC at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

 

(vi)      who is an Affiliate of a Person listed above.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” shall mean, with respect to each Transaction, the date on which
Purchased Assets are sold by the related Seller to Buyer hereunder or Underlying
Assets are conveyed to REO Entity in connection with a Transaction.

 

“Purchase Price” shall mean the price at which Purchased Assets (or with respect
to the REO Equity Interests, the proportionate increase in value thereof related
to one or more Underlying Assets) are transferred by  the related Seller to
Buyer in a Transaction, which shall be equal to the product of (i) the
Applicable Percentage and (ii) (x) in the case of Purchased Loans and Purchased
Participation Certificates, the lesser of (A) the outstanding principal amount
of the related Purchased Loans or the Related Loans, as applicable and (B) the
Market Value of the related Purchased Loans or the Related Loans, as applicable
and (y) in the case of Purchased Securities, the related Takeout Price.  For the
sake of clarity, the Purchase Price of REO Equity Interests shall be determined
with reference to the outstanding principal amount or Market Value of the
Underlying Assets held by REO Entity.

 

“Purchased Assets” shall mean Purchased Loans (including a 100% beneficial
interest in Loans that are Related Loans and as to which the related
Participation Certificate is a Purchased Participation Certificate, and
including, for the avoidance of doubt, all Repledge Assets), Purchased
Participation Certificates, Purchased Securities and/or REO Equity Interests
(which includes the proportionate increase in the value of the REO Equity
Interests sold by the related Seller to Buyer in a Transaction in which
Underlying Assets are conveyed to REO Entity), as the context may require.  The
term “Purchased Assets” with respect to any Transaction at any time shall also
include Additional Purchased Assets delivered pursuant to Section 6(a) hereof.

 

“Purchased Items” shall have the meaning assigned thereto in
Section 8(a) hereof.

 

“Purchased Loans” shall mean any of the following assets sold by the related
Seller to Buyer in a Transaction (including, for the avoidance of doubt, any
Repledge Transaction) on a servicing-released basis: (i) the Loans, together
with (ii) the Servicing Records, all rights of such Seller to receive from any
third party or to take delivery of any Servicing Records or other documents
which constitute a part of the Mortgage File or Servicing File, and all rights
of such Seller to receive from any third party or to take delivery of any
Records or other documents which constitute a part of the Mortgage File or
Servicing File, (iii) the related Servicing Rights (which were sold to and held
by such Seller and subsequently purchased by Buyer on the related Purchase
Date), (iv) such Seller’s rights under any Takeout Commitment and Trade
Assignments related to such Loans (including the rights to receive the related
Takeout Price as evidenced by such Trade Assignments), (v) all Income relating
to such Loans, (vi) all FHA Mortgage Insurance Contracts and VA Loan Guaranty
Agreements relating to such Loans, (vii) such other property, rights, titles or
interest as are specified on a related Asset Schedule or otherwise in writing by
such Seller delivered to Buyer, (viii) all Interest Rate Protection Agreements
relating to such Loans, if any and (ix) all documents, instruments, chattel
paper, and general intangibles comprising or related to all

 

19

--------------------------------------------------------------------------------


 

of the foregoing.  The term “Purchased Loans” with respect to any Transaction at
any time shall also include Additional Purchased Loans delivered pursuant to
Section 6(a) hereof.

 

“Purchased Participation Certificate” shall mean a Participation Certificate
evidencing the 100% beneficial interest in Related Loans sold by the related
Seller to Buyer in a Transaction, together with (i) the Servicing Records, all
rights of such Seller to receive from any third party or to take delivery of any
Servicing Records or other documents which constitute a part of the Mortgage
File or Servicing File, and all rights of such Seller to receive from any third
party or to take delivery of any Records or other documents which constitute a
part of the Mortgage File or Servicing File, (ii) the related Servicing Rights
(which were sold by such Seller and purchased by Buyer on the related Purchase
Date), (iii) such Seller’s rights under any Takeout Commitment and Trade
Assignments related to the Related Loans (including the rights to receive the
related Takeout Price and the Related Security as evidenced by such Trade
Assignments), if applicable, (iv) all Income relating to the Related Loans,
(v) all FHA Mortgage Insurance Contracts and VA Loan Guaranty Agreements
relating to the Related Loans, (vi) and such other property, rights, titles or
interest as are specified on the related Asset Schedule or otherwise in writing
by such Seller delivered to Buyer, and (vii) all documents, instruments, chattel
paper, and general intangibles and all products and proceeds relating to or
constituting any or all of the foregoing.

 

“Purchased Security” shall mean a Related Security sold by the related Seller to
Buyer in a Transaction, together with (i) such Seller’s rights under any related
Takeout Commitment and Trade Assignments (including the rights to receive the
related Takeout Price as evidenced by such Trade Assignments), if applicable,
(ii) all related Income, (iii) such other property, rights, titles or interest
as are specified on the related Asset Schedule or otherwise in writing by such
Seller delivered to Buyer, and (iv) all documents, instruments, chattel paper,
and general intangibles and all products and proceeds relating to or
constituting any or all of the foregoing.

 

“QM Rule” shall mean 12 CFR 1026.43(e).

 

“Qualified Insurer” shall mean an insurance company duly qualified as such under
the laws of each state in which any Mortgaged Property is located, duly
authorized and licensed in each such state to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by
Fannie Mae and Freddie Mac and whose claims paying ability is rated in the two
highest rating categories by any of the rating agencies with respect to primary
mortgage insurance and in the two highest rating categories by Best’s with
respect to hazard and flood insurance.

 

“Qualified Mortgage” shall mean a Loan that satisfies the criteria for a
“qualified mortgage” as set forth in 12 CFR 1026.43(e).

 

“Qualified Originator” shall mean (a) each Seller and (b) any other originator
of Loans previously approved by a Seller and not otherwise rejected by Buyer;
provided, that Buyer shall have the right to reject an originator (in its sole
discretion) by delivering written notice to Sellers fifteen (15) days prior to
ceasing to accept Loans originated by such person.

 

“Reacquired Loans” shall have the meaning assigned thereto in Section 16.

 

“Rebuttable Presumption Mortgage Loan” shall mean a Qualified Mortgage with an
annual percentage rate that exceeds the average prime offer rate for a
comparable mortgage loan as of the date the interest rate is set by 1.5 or more
percentage points for a first-lien Loan or by 3.5 or more percentage points for
a subordinate-lien Loan.

 

20

--------------------------------------------------------------------------------


 

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by the related Seller or any other Person or entity with respect to a
Purchased Asset.  Records shall include without limitation, the Notes, any
Mortgages, the Mortgage Files, the Servicing File, the Servicing Records and any
other instruments necessary to document or service a Loan that is a Purchased
Loan, including, without limitation, the complete payment and modification
history of each Loan that is a Purchased Loan.

 

“REIT” shall mean a Person satisfying the conditions and limitations set forth
in Section 756(b) and 856(c) of the Code which are necessary to qualify such
Person as a “real estate investment trust,” as defined in Section 756(a) of the
Code.

 

“Related Credit Enhancement” shall have the meaning assigned thereto in
Section 8(a) hereof.

 

“Related Loan” shall mean a Purchased Loan that is a Pooled Loan and underlies a
Participation Certificate or the Related Security, as the context may require.

 

“Related Security” shall mean the Security backed by the Related Loans that is
issued in exchange for the related Purchased Participation Certificate on the
related Conversion Date.

 

“REO Deed” shall mean, with respect to each REO Property, the instrument or
document required by the law of the jurisdiction in which the REO Property is
located to convey fee title to REO Entity and identified as recorded or
delivered for recordation on the related Asset Schedule.

 

“REO Entity” shall mean TRS REO Trust 1-A formed pursuant to the REO Entity
Agreement.

 

“REO Entity Agreement” shall mean that certain Amended and Restated Trust
Agreement of the REO Entity and all amendments, restatements, supplements and
modifications thereto.

 

“REO Equity Interests” shall mean all of the certificates issued by REO Entity
pursuant to the REO Entity Agreement, which represents 100% of the Capital Stock
in REO Entity.

 

“REO Property” shall mean real property, the fee title to which is held by REO
Entity, together with all buildings, fixtures and improvements thereon and all
other rights, benefits and proceeds (including without limitation rental
proceeds) arising from and in connection with such property.

 

“REO Property Documents” shall mean, with respect to any Underlying Asset that
is an REO Property, those documents comprising the REO Property File.

 

“REO Property File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“REO Valuation” shall mean, with respect to any REO Property and as of any date
of determination, the following amount: (i) the contract purchase price for such
REO Property, if a sale of such REO Property is pending as of such date, or
(ii) if the sale of such REO Property is not pending as of such date, the BPO
Value of such REO Property.

 

“Re-Performing Loan” shall mean a Loan as to which to one or more Monthly
Payments have been thirty (30) or more days past due at any time during the
immediately preceding twelve (12) month period but as to which no Monthly
Payments have been thirty (30) or more days past due in the immediately
preceding four (4) month period.

 

21

--------------------------------------------------------------------------------


 

“Repledge Asset” shall mean, in connection with a Repledge Transaction, the
Loans and REO Equity Interests sold to POP by PMC thereunder.

 

“Repledge Transaction” shall mean, a Transaction (as defined in the PMC/POP
Repurchase Agreement) for the sale of Assets by PMC to POP under the PMC/POP
Repurchase Agreement, which Assets are concurrently or consecutively purchased
by Buyer hereunder.

 

“Repledge Program Documents” shall mean, the PMC/POP Repurchase Agreement and
all documents ancillary thereto that evidence a Repledge Transaction in the form
approved by Buyer in writing in its sole discretion with any material
modifications approved by Buyer in writing in its sole discretion.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .23, .24, .28, .29, .31 or .32 of PBGC Reg. §
4043 (provided that a failure to meet the minimum funding standard of
Section 412 of the Code or Sections 302 or 303 of ERISA, including, without
limitation, the failure to make on or before its due date a required installment
under Section 430(j) of the Code or Section 303(j) of ERISA, shall be a
Reportable Event regardless of the issuance of any waivers in accordance with
Section 412(c) of the Code).

 

“Repurchase Date” shall mean the date occurring on the earliest of (i) the
Termination Date, (ii) the twenty second (22nd) day of each month following the
related Purchase Date (or if such date is not a Business Day, the following
Business Day), (iii) any other Business Day set forth in the applicable
Confirmation, or (iv) with respect to a Purchased Security, the related
Settlement Date.

 

“Repurchase Price” shall mean the price at which Purchased Assets (which in the
case of the REO Equity Interests shall include the proportionate value thereof
related to specific Underlying Assets) are to be transferred from Buyer to the
related Seller upon termination of a Transaction, which will be determined in
each case (including Transactions terminable upon demand) as the sum of the
outstanding Purchase Price for such Purchased Assets and the Price Differential
as of the date of such determination, plus any accrued and unpaid fees and
expenses and indemnity amounts and any other amounts due and payable as of such
date by Sellers to Buyer under this Agreement, any Program Document or
otherwise.

 

“Required Delivery Item” shall have the meaning assigned thereto in
Section 3(a) hereof.

 

“Required Delivery Time” shall have the meaning assigned thereto in
Section 3(a) hereof.

 

“Required Documents” shall have the meaning set forth in the Custodial
Agreement.

 

“Required Purchase Time” shall have the meaning assigned thereto in
Section 3(c) hereof.

 

“Required Recipient” shall have the meaning assigned thereto in
Section 3(a) hereof.

 

“Requirement of Law” shall mean as to any Person, any law, treaty, rule,
regulation or regulatory consent or order, writ, judgment, injunction, decree or
other determination of an arbitrator or a court or other Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Rescission” shall mean the right of a Mortgagor to rescind the related Note and
related documents pursuant to applicable law.

 

22

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution.

 

“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly.

 

“Reuters Screen LIBOR01 Page” shall mean the display page currently so
designated on the Reuters Monitor Money Rates Service (or such other page as may
replace that page on that service for the purpose of displaying comparable rates
or prices).

 

“Safe Harbor Qualified Mortgage” shall mean a Qualified Mortgage with an annual
percentage rate that does not exceed the average prime offer rate for a
comparable mortgage loan as of the date the interest rate is set by  1.5 or
more  percentage points for a first-lien Loan or by  3.5 or more percentage
points for a subordinate-lien Loan.

 

“Sale and Disposition” shall mean any sale, transfer or other disposition by a
Seller of a Delinquent Asset or REO Entity of an Underlying Asset to an
Affiliate or a third party (other than in connection with the repurchase of a
Purchased Asset pursuant to Section 15 hereof).  For the sake of clarity, normal
servicer activities related to pre-payments, short sales and individual
liquidations shall not be deemed to be a Sale and Disposition.

 

“Seasoned 31-60 Loans” shall mean a Loan that was originated between thirty-one
(31) calendar days and sixty (60) calendar days (inclusive) prior to the initial
Purchase Date of such Loan.

 

“Second Lien Loan” shall mean a Loan secured by the lien on the Mortgaged
Property, subject only to one prior lien on such Mortgaged Property securing
financing obtained by the related Mortgagor and to Permitted Exceptions.

 

“Section 404 Notice” shall mean the notice required pursuant to Section 404 of
the Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a mortgage loan to the related Mortgagor within thirty (30) days
after the date on which such mortgage loan is sold or assigned to such creditor.

 

“Securitization Transaction” shall mean any securitization or other similar
public or private pass-through disposition of any Loan pursuant to which a
Seller or any Affiliate thereof is acting as mortgage loan seller or issuer.

 

“Security” shall mean a fully-modified pass-through mortgage-backed security
that is (i) issued and fully guaranteed with respect to timely payment of
interest and ultimate payment of principal by Fannie Mae or Freddie Mac,
(ii) evidenced by a book-entry account in a depository institution having
book-entry accounts at the applicable Depository and (iii) backed by a pool of
Loans, in substantially the principal amount and with substantially the other
terms as specified with respect to such Security in the related Takeout
Commitment.

 

23

--------------------------------------------------------------------------------


 

“Security Release Certification” shall mean a security release certification in
substantially the form set forth in Exhibit J hereto.

 

“Selling System” shall mean the Freddie Mac automated system by which sellers
and servicers of mortgage loans to Freddie Mac transfer mortgage summary and
record data or mortgage accounting and servicing information from their computer
system or service bureau to Freddie Mac, as more fully described in the Freddie
Mac Guide.

 

“Servicer” shall mean (i) Cenlar FSB in its capacity as servicer or master
servicer of the Purchased Loans, (ii) PennyMac Loan Services, LLC in its
capacity as servicer or master servicer of the Purchased Loans or (iii) such
other party as mutually agreed to by Sellers and Buyer.

 

“Servicer Instruction Letter Agreement” shall mean each Instruction Letter dated
as of February 18, 2014 by and among Sellers, the related Servicer, REO Entity
and Buyer, as the same may be amended, modified or supplemented and in effect
from time to time.

 

“Servicing Agreement” shall have the meaning provided in Section 42(d) hereof.

 

“Servicing File” shall mean with respect to each Loan, the file retained by
Seller (in its capacity as Servicer) consisting of all documents that a prudent
originator and servicer would have, including copies of the Asset Documents, all
documents necessary to document and service the Loans and any and all documents
required to be delivered pursuant to any of the Program Documents.

 

“Servicing Records” shall have the meaning assigned thereto in
Section 42(c) hereof.

 

“Servicing Rights” shall mean contractual, possessory or other rights of a
Seller, REO Entity or any other Person, whether arising under the Servicing
Agreement, the Custodial Agreement or otherwise, to administer or service a
Purchased Loan (including Related Loans underlying Purchased Participation
Certificates) or to possess related Servicing Records, including the right to
terminate any servicing agreement without cause and free and clear of any
obligations (including the obligation to repay or reimburse any servicing
advances), costs or fees.

 

“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.

 

“Settlement Date” shall mean, with respect to a Related Security, the date
specified in the related Takeout Commitment on which the sale of such Security
to the Takeout Investor will be settled on a delivery-versus-payment basis.

 

“SIFMA” shall mean the Securities Industry and Financial Markets Association or
any successor thereto.

 

“Strict Compliance” shall mean the compliance of a Seller and Loans with the
requirements of the Agency Guidelines, as applicable and as amended by any
agreements between such Seller and the applicable Agency, sufficient to enable
(i) FHA to issue the related FHA Mortgage Insurance Contracts, (ii) VA to
deliver the related VA Loan Guarantee Agreements, and (iii) Fannie Mae or
Freddie Mac to issue and guarantee a Security; provided, that until copies of
any such agreements between such Seller and the applicable Agency that
materially modify such Agency Guidelines have been provided to Buyer by such
Seller and agreed to by Buyer, such agreements shall be deemed, as between such
Seller and Buyer, not to amend the requirements of the applicable Agency
Guidelines.

 

24

--------------------------------------------------------------------------------


 

“Structural Document” shall mean each of the REO Entity Agreement and each other
agreement entered into by any Relevant Party in connection with or that
otherwise affects (x) the creation, organization, governance, administration or
furtherance of the business purposes of a Seller, (y) the acquisition,
management, liquidation or disposition of any Purchased Asset or Underlying
Asset, or (z) the structure of or nature of the facility being provided to
Sellers hereunder or the rights of Buyer hereunder (other than the Program
Documents).

 

“Subservicer” shall have the meaning provided in Section 42(d) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Takeout Commitment” shall mean a fully assignable commitment of a Seller to
(a) sell one or more identified Loans to a Takeout Investor that is an Agency,
(b) sell one or more identified Loans to a Takeout Investor other than an
Agency, or (c) (i) swap one or more identified Loans that are Pooled Loans with
a Takeout Investor that is an Agency for a Security, and (ii) sell the related
Security to a Takeout Investor, and in each case, the corresponding Takeout
Investor’s commitment back to such Seller to effectuate any of the foregoing, as
applicable, and which includes, for the avoidance of doubt, all fully assignable
takeout commitments of PMC with respect to Repledge Assets.

 

“Takeout Investor” shall mean (i) an Agency or (ii) other institution which has
made a Takeout Commitment and has been approved by Buyer.

 

“Takeout Price” shall mean, with respect to a Purchased Asset, the purchase
price to be paid for such Asset by the Takeout Investor pursuant to the related
Takeout Commitment.

 

“Termination Date” shall mean the earliest of (i) the Maturity Date, (ii) the
date determined by application of Section 19, as applicable or (iii) such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.

 

“Third Party Takeout Loan” shall mean a Loan that is subject to a Takeout
Commitment of the kind described in clause (b) of the definitions of “Takeout
Commitment.”

 

“Trade Assignment” shall mean an assignment to Buyer of a forward trade between
the Takeout Investor and a Seller with respect to one or more Assets (provided
that with respect to a Takeout Commitment relating to a Pooled Loan, such
assignment shall be substantially in the form of Exhibit K hereto), together
with the related trade confirmation from the Takeout Investor to such Seller
that has been fully executed, is enforceable and is in full force and effect and
confirms the details of such forward trade.

 

“Transaction” shall have the meaning assigned thereto in Section 1, and shall,
for the avoidance of doubt, include any Repledge Transaction.

 

“Trust Receipt” shall have the meaning provided in the Custodial Agreement.

 

25

--------------------------------------------------------------------------------


 

“Uncommitted Amount” shall mean $250,000,000.

 

“Underlying Asset” shall mean a Loan or REO Property owned by REO Entity.

 

“Underwriting Guidelines” shall mean the underwriting guidelines of PMC for
Agency Eligible Loans and Jumbo Loans and attached as Exhibit E hereto in effect
as of the date of this Agreement and which have been approved in writing by
Buyer, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with terms of this Agreement.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Purchased Items is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“Unwind Rights” shall mean, with respect to the Purchased Assets, Buyer’s right
to (x) dissolve, wind up, liquidate, call or otherwise terminate REO Entity and
(y) acquire or liquidate, transfer or otherwise dispose of the related
Underlying Assets.

 

“USC” shall mean the United States Code, as amended.

 

“Utilization Percentage” shall have the meaning assigned thereto in
Section 4(d).

 

“Utilization Threshold” shall have the meaning assigned thereto in the Pricing
Side Letter.

 

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

“VA Loan” shall mean a Loan which is subject of a VA Loan Guaranty Agreement as
evidenced by a VA Loan Guaranty Agreement, or a Loan which is a vender loan sold
by the VA.

 

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Loan (subject to a maximum amount) upon default
of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as amended,
codified in 38 Code of Federal Regulations.

 

“VA Regulations” shall mean regulations promulgated by the U.S. Department of
Veterans Affairs pursuant to the Servicemen’s Readjustment Act, as amended,
codified in 38 Code of Federal Regulations, and other VA issuances relating to
VA Loans, including related handbooks, circulars and notices.

 

(b)                                 Accounting Terms and Determinations.  Except
as otherwise expressly provided herein, all accounting terms used herein shall
be interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to Buyer hereunder shall be prepared,
in accordance with GAAP.

 

(c)                                  Interpretation.  The following rules of
this subsection (c) apply unless the context requires otherwise.  A gender
includes all genders.  Where a word or phrase is defined, its other grammatical
forms have a corresponding meaning.  A reference to a subsection, Section, Annex
or Exhibit is, unless otherwise specified, a reference to a Section of, or annex
or exhibit to, this Agreement.  A reference to a party to this Agreement or
another agreement or document includes the party’s

 

26

--------------------------------------------------------------------------------


 

successors and permitted substitutes or assigns. A reference to an agreement or
document (including any Program Document) is to the agreement or document as
amended, modified, novated, supplemented or replaced, except to the extent
prohibited thereby or by any Program Document and in effect from time to time in
accordance with the terms thereof.  A reference to legislation or to a provision
of legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it.  A reference to writing includes a facsimile transmission and any
means of reproducing words in a tangible and permanently visible form.  A
reference to conduct includes, without limitation, an omission, statement or
undertaking, whether or not in writing.  The words “hereof”, “herein”,
“hereunder” and similar words refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The term “including” is not limiting
and means “including without limitation”.  In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

 

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to a
Seller by Buyer or an authorized officer of Buyer provided for in this Agreement
is conclusive and binds the parties in the absence of manifest error. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing related to such
agreement.

 

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form.  Where a Seller is required to provide any document to Buyer
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise.  At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.

 

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Buyer and Sellers, and is the product of all parties.  In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself.  Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion.  Any requirement of good faith,
discretion or judgment by Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to Sellers, a servicer of the Purchased Assets or
Underlying Assets, any other Person or the Purchased Assets themselves.

 

3.                                      THE TRANSACTIONS

 

(a)                                 Subject to the terms and conditions of the
Program Documents, Buyer shall, with respect to the Committed Amount and, with
respect to the Uncommitted Amount, from time to time in its sole discretion,
enter into Transactions with an aggregate Purchase Price for all Purchased
Assets acquired by Buyer not to exceed the Maximum Aggregate Purchase Price. 
Notwithstanding anything contained herein to the contrary, Buyer shall have the
obligation to enter into Transactions up to the Committed Amount and shall have
no obligation to enter into Transactions with respect to the Uncommitted
Amount.  Unless otherwise agreed to between Buyer and Sellers in writing, all
purchases of Eligible Assets shall be first deemed committed up to the Committed
Amount and then the remainder, if any, shall be deemed uncommitted up to the
Uncommitted Amount. Notwithstanding anything contained herein to the contrary,
Buyer shall have the right, upon written notice to Sellers, to terminate any
Transactions with respect to the Uncommitted Amount and require the repurchase
of any such Purchased Assets within the earlier of (i) the next occurring
Repurchase Date or (ii) fifteen (15) Business Days of such notice.  Unless
otherwise

 

27

--------------------------------------------------------------------------------


 

agreed, a Seller shall request that Buyer enter into a Transaction with respect
to any Purchased Loan by delivering to the indicated required parties (each, a
“Required Recipient”) the required delivery items (each, a “Required Delivery
Item”) set forth in the table below by the corresponding required delivery time
(the “Required Delivery Time”):

 

Required Delivery Items

 

Required Delivery Time

 

Required
Recipient

 

Required
Purchase Time

an Asset Schedule

 

No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date

 

Buyer

 

No later than 4:00 p.m. (New York City time) on the requested Purchase Date

(i) an Asset Schedule and (ii) the Mortgage File for each Loan proposed to be
included in such Transaction (whether or not such Loan is subject to a
Participation Certificate)

 

No later than 5:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date

 

Custodian

 

 

 

Each Asset Schedule shall include all Eligible Assets that a Seller proposes to
include in the related Transaction. In the event that the parties hereto desire
to enter into a Transaction on terms other than as set forth in this Agreement,
Buyer shall deliver to such Seller, in electronic or other format, a
“Confirmation” specifying such terms prior to entering into such Transaction,
including, without limitation, the Purchase Date and the Purchase Price
therefor.  Any such Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed to between Buyer and such Seller with
respect to the Transaction to which the Asset Schedule relates.  By entering
into a Transaction with Buyer, the related Seller consents to the terms set
forth in any related Confirmation.  In the event of any conflict between this
Agreement and a Confirmation, the terms of the Confirmation shall control with
respect to the related Transaction.  It is acknowledged and agreed that,
notwithstanding any other provision of this Agreement to the contrary, the
facility with respect to the Uncommitted Amount provided under this Agreement is
an uncommitted facility and Buyer shall have no obligation to enter into any
Transactions hereunder.

 

(b)                                 Upon a Seller’s request to enter into a
Transaction pursuant to Section 3(a), Buyer shall, in its sole discretion,
assuming all conditions precedent set forth in this Section 3 and in Sections
9(a) and (b) have been met, and provided no Default shall have occurred and be
continuing, not later than the required time on the requested Purchase Date set
forth in the table above (the “Required Purchase Time”)  purchase the Eligible
Assets included on the related Asset Schedule (or the proportionate increase in
the value of the REO Equity Interests to be sold by a Seller to Buyer in
connection with a Conveyance of Eligible Underlying Assets included on the
related Asset Schedule to REO Entity, as the case may be) by transferring, via
wire transfer (pursuant to wire transfer instructions provided by such Seller on
or prior to such Purchase Date) in immediately available funds, the Purchase
Price.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Each Seller acknowledges and agrees that
the Purchase Price paid in connection with any Purchased Loan that is purchased
in any Transaction includes a mutually negotiated premium allocable to the
portion of such Purchased Loan that constitutes the related Servicing Rights.

 

(d)                                 Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any LIBO Base Rate:

 

(i)             Buyer determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 2 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Transactions as provided herein; or

 

(ii)          Buyer determines, which determination shall be conclusive, that
the Applicable Margin plus the relevant rate of interest referred to in the
definition of “LIBO Base Rate” in Section 2 upon the basis of which the rate of
interest for Transactions is to be determined is not likely adequately to cover
the cost to Buyer of purchasing and holding Assets hereunder; or

 

(iii)       it becomes unlawful for Buyer to enter into Transactions with a
Pricing Rate based on the LIBO Base Rate;

 

then Buyer shall give Sellers prompt notice thereof and, so long as such
condition remains in effect, Buyer shall be under no obligation to purchase
Assets hereunder, and the related Seller shall, at its option, either repurchase
such Assets or pay a Pricing Rate at a rate per annum as determined by Buyer
taking into account the increased cost to Buyer of purchasing and holding the
Assets.

 

(e)                                  The related Seller shall repurchase
Purchased Assets from Buyer on each related Repurchase Date.  Each obligation to
repurchase exists without regard to any prior or intervening liquidation or
foreclosure with respect to any Purchased Asset.  Such Seller is obligated to
obtain the Purchased Assets (including the related Underlying Assets) from Buyer
or its designee (including the Custodian) at such Seller’s expense on (or after)
the related Repurchase Date.

 

(f)                                   Provided that the applicable conditions in
Sections 9(a) and (b) have been satisfied, each Purchased Asset shall
automatically become subject to a new Transaction on the related Repurchase Date
(other than a Repurchase Date occurring on the Termination Date) unless the
related Seller is notified otherwise by Buyer at least one (1) Business Day
prior to such Repurchase Date. Unless such Seller is so notified, Buyer shall
purchase the related Eligible Assets (or the proportionate increase in the value
of the REO Equity Interests to be sold by a Seller to Buyer in connection with a
Conveyance of Eligible Underlying Assets to REO Entity, as the case may be)
pursuant to the procedures set forth in Section 3(c); provided that if the
Repurchase Date so determined is later than the Termination Date, the Repurchase
Date for such Transaction shall automatically reset to the Termination Date, and
the provisions of this sentence as it might relate to a new Transaction shall
expire on such date.  For each new Transaction, unless otherwise agreed, (y) the
accrued and unpaid Price Differential shall be settled in cash on each related
Repurchase Date, and (z) the Pricing Rate shall be as set forth in the Pricing
Side Letter.

 

(g)                                  If the related Seller intends to repurchase
any Assets (or with respect to the REO Equity Interests, the proportionate value
thereof related to one or more Underlying Assets) on any day which is not a
Repurchase Date, such Seller shall use its best efforts to give one (1) Business
Day’s prior written notice thereof to Buyer.  If such notice is given, the
Repurchase Price specified in such notice shall be due

 

29

--------------------------------------------------------------------------------


 

and payable on the date specified therein, together with the Price Differential
to such date on the amount prepaid.  Such early repurchases shall be in an
aggregate principal amount of at least $100,000.

 

(h)                                 If any Seller requests that Buyer reduce the
size of the Committed Amount, including a reduction in the Committed Amount to
$0 (whether or not there are any outstanding Transactions with respect to the
Committed Amount at such time) or terminate this Agreement, in each case prior
to the Termination Date, at the request of Buyer, such Seller shall indemnify
Buyer and hold Buyer harmless from any losses, costs and/or expenses which Buyer
may sustain or incur arising from such repurchase, which losses, costs and/or
expenses shall be equal to the sum of: (a) the product of (1) the amount by
which the Committed Amount is reduced (which shall in the case of termination of
this Agreement or reduction in the Committed Amount to $0 be the full amount of
the Committed Amount), (2) the difference between (A) the related Pricing Rate
and (B) Buyer’s cost of funds, as determined by Buyer in its sole discretion,
and (3) the number of days until the next scheduled Repurchase Date, divided by
360, and (b) fees payable to terminate the deposits from which such funds were
obtained (“Breakage Costs”).  Buyer shall deliver to Sellers a statement setting
forth the amount and basis of determination of any Breakage Costs in such detail
as determined in good faith by Buyer to be adequate, it being agreed that such
statement and the method of its calculation shall be adequate and shall be
conclusive and binding upon Sellers, absent manifest error.  The provisions of
this Section 3(h) shall survive termination of this Agreement and the repurchase
of all Purchased Assets subject to Transactions hereunder.

 

(i)                                     If any Requirement of Law or any change
in the interpretation or application thereof or compliance by Buyer with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

(i)             shall subject Buyer to any tax of any kind whatsoever with
respect to this Agreement or any Assets purchased pursuant to it (excluding net
income taxes) or change the basis of taxation of payments to Buyer in respect
thereof;

 

(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory advance or similar requirement against assets held by
deposits or other liabilities in or for the account of Transactions or
extensions of credit by, or any other acquisition of funds by any office of
Buyer which is not otherwise included in the determination of the LIBO Base Rate
hereunder;

 

(iii)       shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of effecting or maintaining purchases
hereunder, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, Sellers shall promptly pay Buyer such additional amount
or amounts as will compensate Buyer for such increased costs or reduced amount
receivable thereafter incurred.

 

If Buyer shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof shall have the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer to be material, then from time to time,

 

30

--------------------------------------------------------------------------------


 

Sellers shall promptly pay to Buyer such additional amount or amounts as will
thereafter compensate Buyer for such reduction.

 

If Buyer becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify Sellers of the event by reason of which it
has become so entitled.  A certificate as to any additional amounts payable
pursuant to this subsection submitted by Buyer to Sellers shall be conclusive in
the absence of manifest error.

 

(j)                                    With respect to each Purchased
Participation Certificate that is subject to a Transaction hereunder, the
Security that is issued on the related Conversion Date (provided it is an
Eligible Security) shall replace the Participation Certificate as the Purchased
Asset, and from and after such Conversion Date, the Purchased Asset subject to
such Transaction shall be the Purchased Security.  For the avoidance of doubt,
any Eligible Security that is issued with respect to the Eligible Loans
underlying a Purchased Participation Certificate shall, on the related
Conversion Date, replace the Purchased Participation Certificate and
automatically become subject to the Transaction to which the Purchased
Participation Certificate was subject.  On or prior to the related Purchase
Date, the related Seller shall deliver to Buyer a duly executed Trade Assignment
together with a copy of the Takeout Commitment with respect to the Related
Security.

 

(k)                                 It is a condition precedent to Buyer
entering into any Transaction related to an REO Equity Interest hereunder that
Buyer (or its designee) shall have received the original, certificated REO
Equity Interests and a bond or stock power representing the endorsement thereof
in blank.  Upon the sale and transfer of the REO Equity Interests by the related
Seller to Buyer and such endorsement as set forth herein and until the
satisfaction of all Obligations, ownership of the REO Equity Interests shall be
vested in Buyer until such time as such REO Equity Interests are repurchased by
such Seller pursuant to the terms of this Agreement.  Subject to Buyer’s
exercise of its rights under and in accordance with Section 19, Buyer shall
return the REO Equity Interests to such Seller within one (1) Business Day of
the satisfaction of all Obligations.

 

(l)                                     Unless an Event of Default shall have
occurred:

 

(i)                                     The related Seller shall be permitted
and is hereby authorized to exercise all voting and direction rights inuring to
the stockholder of the shares of the Capital Stock in REO Entity representing
the REO Equity Interests under the REO Entity Agreement; provided, however, that
no vote shall be cast or direction right exercised or other action taken which
would impair such REO Equity Interests or REO Entity or Buyer’s rights to the
REO Equity Interests or the Unwind Rights, or which would otherwise be
inconsistent with or result in a violation of any provision of this Agreement,
any other Program Document or any Structural Document.

 

(ii)                                  Without the prior written consent of
Buyer, no Seller shall (a) vote to enable, or take any other action to permit
REO Entity to issue any equity interests of any nature or to issue any other
equity interests convertible into or granting the right to purchase or exchange
for any equity interests of REO Entity, or (b) sell, assign, transfer, exchange
or otherwise dispose of, or grant any option with respect to the REO Equity
Interests or (c) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to the REO Equity Interests or any
interest therein, except for the Lien provided for by this Agreement, or
(d) enter into any agreement (other than this Agreement) or other undertaking
restricting the right or ability of a Seller to sell, pledge, assign or transfer
the certificate evidencing the REO Equity Interests.

 

(iii)                               Buyer shall not, without the related
Seller’s prior written consent, exercise any voting or direction inuring to it
with respect to the REO Equity Interests under the REO Entity

 

31

--------------------------------------------------------------------------------


 

Agreement, except to the extent that such voting or direction right inures to
Buyer in a capacity other than as stockholder of the shares of the Capital Stock
in REO Entity representing the REO Equity Interests.

 

(m)                             At any time that a Seller conveys a Purchased
Asset that is an Eligible Loan to REO Entity (each, a “Conveyance”), (i) the
legal and beneficial title in such Loan shall be immediately vested in REO
Entity, (ii) the Buyer’s Lien on such Loan shall be released and simultaneously
replaced by an increase in the value of the REO Equity Interests that is
proportionate to the outstanding Purchase Price with respect to such Loan, and
(iii) such increased value in the REO Equity Interests shall be deemed to be
part of the same Transaction as the Loan without the need to effect a repurchase
of the Loan (unless such Loan is no longer an Eligible Loan) or a new
Transaction with respect to the increased value of the REO Equity Interests.

 

(n)                                 With respect to any Purchased Asset that is
an Eligible Loan sold by PMH to Buyer in a Transaction, in the event that such
Purchased Asset is subsequently sold by PMH to PMC, PMC may pledge such
Purchased Asset under the PMC/POP Repurchase Agreement as a Repledge Asset,
provided that PMH provides notice thereof to Buyer and such Repledge Asset is
and continues to be an Eligible Loan, from and after the related Conversion
Date, PMH shall be deemed to have repurchased such Purchased Asset hereunder,
PMC shall be deemed to have pledged such Repledge Asset to POP under the PMC/POP
Repurchase Agreement, Buyer shall be deemed to have purchased such Repledge
Asset as a Purchased Asset from POP hereunder and the Transaction governing
such  Purchased Asset shall thereafter be between POP and Buyer.  For the
avoidance of doubt, any Eligible Loan sold by PMH to Buyer in a Transaction that
is subsequently sold by PMH to PMC, and thereafter becomes subject to a Repledge
Transaction under the PMC/POP Repurchase Agreement as a Repledge Asset shall, on
the related Conversion Date, be replaced by such Repledge Asset as the Purchased
Asset, which Repledge Asset shall automatically become subject to the
Transaction to which the Eligible Loan was subject.

 

(o)                                 With respect to any Purchased Asset that is
(x) a Repledge Asset and (y) an Agency Eligible Loan and that is sold by POP to
Buyer in a Transaction, POP may desire that such Purchased Asset becomes a
Pooled Loan. In such event, PMC many repurchase such Repledge Asset under the
PMC/POP Repurchase Agreement, provided that POP provides notice thereof to Buyer
and such Agency Eligible Loan continues to be an Eligible Loan.  From and after
the related Conversion Date, POP shall be deemed to have repurchased such
Purchased Asset hereunder, Buyer shall be deemed to have purchased such Agency
Eligible Loan as a Purchased Asset from PMC hereunder and the Transaction
governing such Purchased Asset shall thereafter be between PMC and Buyer. For
the avoidance of doubt, any Repledge Asset that is an Agency Eligible Loan sold
by POP to Buyer in a Transaction for which POP desires that such Agency Eligible
Loan become a Pooled Loan, if such Repledge Asset is repurchased by PMC under
the PMC/POP Repurchase Agreement, such Agency Eligible Loan shall on the related
Conversion Date automatically replace the Repledge Loan as the Transaction to
which such Repledge Asset was subject.

 

4.                                      PAYMENTS; COMPUTATION

 

(a)                                 Payments.  Except to the extent otherwise
provided herein, all payments to be made by a Seller under this Agreement shall
be made in Dollars, in immediately available funds, without deduction, set-off
or counterclaim, to Buyer at the following account maintained by Buyer at
JPMorgan Chase Bank, NY, Account Number 066709350, A/C Name: RBSFI, ABA#
021000021, not later than 4:00 p.m., New York City time, on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).
Each Seller acknowledges that it has no rights of withdrawal from the foregoing
account.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Computations.  The Price Differential shall
be computed on the basis of a 360-day year for the actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which payable.

 

(c)                                  Commitment Fee.  Sellers shall pay to Buyer
the Commitment Fee, such payment to be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim.  The Commitment Fee shall be
deemed fully earned, due and payable on the Effective Date; provided that
Sellers may pay the Commitment Fee in quarterly installments with the first
installment to be paid on the Effective Date and the remaining installments
thereafter to be paid on the Repurchase Date occurring in every third month
thereafter. Buyer may, in its sole discretion, net the Commitment Fee from the
proceeds of any Purchase Price paid to a Seller. Each installment of the
Commitment Fee is and shall be non-refundable when paid.

 

(d)                                 Non-Utilization Fee.  On a quarterly basis
and on the Termination Date, Buyer shall determine the average quarterly
utilization during the preceding quarter (or with respect to the Termination
Date, during the period from the date through which the last non-utilization fee
calculation has been made to the Termination Date) by Sellers by dividing
(a) the sum of the Purchase Prices outstanding on each day during such period,
by (b) the number of days in such period.  If such average amount determined for
any period as a percentage of the Committed Amount (the “Utilization
Percentage”) is less than the Utilization Threshold, Seller shall pay to Buyer
the Non-Utilization Fee due for such related period on the applicable dates
specified in the Pricing Side Letter; provided that Sellers shall not be
obligated to pay any Non-Utilization Fee to Buyer for any period with respect to
which the Utilization Percentage in such period is greater than or equal to the
Utilization Threshold.  All payments shall be made to Buyer in Dollars, in
immediately available funds, without deduction, setoff or counterclaim.  Buyer
may, in its sole discretion, net such Non-Utilization Fee from the proceeds of
any Purchase Price paid to a Seller.  Each payment of the Non-Utilization Fee is
and shall be deemed to be fully earned and non-refundable when paid.

 

(e)                                  Funding Fee. For each Transaction or
portion thereof that is with respect to the Uncommitted Amount and in respect of
Delinquent Assets, the related Seller shall pay to Buyer a Funding Fee on the
initial Purchase Date of each such Transaction.  Buyer may, in its sole
discretion, net such Funding Fee from the Purchase Price paid to such Seller on
the related initial Purchase Date.

 

5.                                      TAXES; TAX TREATMENT

 

(a)                                 All payments made by Sellers under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto imposed by any Governmental Authority,
excluding (i) income taxes, branch profits taxes, franchise taxes or any other
tax imposed on the net income by the United States, a state or a foreign
jurisdiction under the laws of which Buyer is organized or of its applicable
lending office, or any political subdivision thereof (ii) taxes attributable to
a Buyer’s failure or inability (other than as a result of a change in treaty,
law or regulation occurring after the date such Buyer becomes a party to this
Agreement) to comply with Section 5(d) hereof, and (iii) any U.S. federal
withholding tax that is imposed pursuant to FATCA (collectively, all such
non-excluded taxes, “Taxes”), all of which shall be paid by the related Seller
for its own account not later than the date when due.  If a Seller is required
by law or regulation to deduct or withhold any Taxes from or in respect of any
amount payable hereunder, it shall: (a) make such deduction or withholding;
(b) pay the amount so deducted or withheld to the appropriate Governmental
Authority not later than the date when due; (c) deliver to Buyer, promptly,
original tax receipts and other evidence satisfactory to Buyer of the payment
when due of the full amount of such Taxes; and (d) pay to Buyer such additional
amounts as may be necessary so that such Buyer receives,

 

33

--------------------------------------------------------------------------------


 

free and clear of all Taxes, a net amount equal to the amount it would have
received under this Agreement, as if no such deduction or withholding had been
made.

 

(b)                                 In addition, each Seller agrees to pay to
the relevant Governmental Authority in accordance with applicable law any
current or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies (including, without limitation, mortgage
recording taxes, transfer taxes and similar fees) imposed by the United States
or any taxing authority thereof or therein that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement (“Other Taxes”).

 

(c)                                  Each Seller agrees to indemnify Buyer for
the full amount of Taxes (including additional amounts with respect thereto) and
Other Taxes, and the full amount of Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 5, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, provided that Buyer shall have provided such Seller with evidence,
reasonably satisfactory to such Seller, of payment of Taxes or Other Taxes, as
the case may be.

 

(d)                                 Any Buyer that is a “United States person”
(as defined under Section 7701(a)(30) of the Code) shall deliver to Seller (and
such additional copies as shall be reasonably requested by the recipient) on or
prior to the date on which such Buyer become a Buyer under this Agreement (and
from time to time thereafter upon the reasonable request of Seller), duly
completed and executed copies of Internal Revenue Service Form W-9 or any
successor form certifying that such Buyer is exempt from U.S. federal backup
withholding tax.  Each such Buyer shall deliver such forms promptly upon the
obsolescence, expiration or invalidity of any form previously delivered;
provided it is legally able to do so at the time. Any Buyer that is not United
States person (a “Foreign Buyer”) shall provide Sellers with properly completed
United States Internal Revenue Service (“IRS”) Form W-8BEN or W-8ECI or any
successor form prescribed by the IRS, certifying that such Foreign Buyer is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on payments of interest or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States on or
prior to the date upon which each such Foreign Buyer becomes a Buyer.  Each
Foreign Buyer will resubmit the appropriate form on the earliest of (A) the
third anniversary of the prior submission or (B) on or before the expiration of
thirty (30) days after there is a “change in circumstances” with respect to such
Foreign Buyer as defined in Treas. Reg. Section 1.1441-1(e)(4)(ii)(D).  For any
period with respect to which a Foreign Buyer has failed to provide Sellers with
the appropriate form or other relevant document pursuant to this
Section 5(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Foreign Buyer shall not be entitled to any
“gross-up” of Taxes or indemnification under Section 5(c) with respect to Taxes
imposed by the United States; provided, however, that should a Foreign Buyer,
which is otherwise exempt from a withholding tax, become subject to Taxes
because of its failure to deliver a form required hereunder, Sellers shall take
such steps as such Foreign Buyer shall reasonably request to assist such Foreign
Buyer to recover such Taxes.

 

(e)                                  Without prejudice to the survival or any
other agreement of Sellers hereunder, the agreements and obligations of Sellers
contained in this Section 5 shall survive the termination of this Agreement. 
Nothing contained in this Section 5 shall require Buyer to make available any of
its tax returns or other information that it deems to be confidential or
proprietary.

 

(f)                                   If a payment made to a Buyer under this
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
such Buyer were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer shall deliver to Seller, at the time or times prescribed
by law and at such time or

 

34

--------------------------------------------------------------------------------


 

times reasonably requested by Seller, such document prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Seller as may be necessary for
Seller to comply with its respective obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
Section 5(f), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(g)                                  Each party to this Agreement acknowledges
that it is its intent for purposes of U.S. federal, state and local income and
franchise taxes to treat the Transactions as indebtedness of Sellers to Buyer
that is secured by the Purchased Assets and that the Purchased Assets are owned
by Sellers.  All parties to this Agreement agree to such treatment and agree to
take no position for such tax purposes inconsistent with this treatment, unless
required by law.

 

6.                                      MARGIN MAINTENANCE

 

(a)                                 If at any time either (i) the aggregate
Market Value of all Purchased Assets subject to all Transactions is less than
the aggregate MV Margin Amount for all such Transactions, or (ii) the aggregate
unpaid principal balance (or in the case of REO Property, the REO Valuation) of
the Purchased Assets for all Transactions is less than the aggregate Par Margin
Amount for all such Transactions (either such event, a “Margin Deficit”), then
Buyer may, by notice to the related Seller, require such Seller in such
Transactions to transfer to Buyer cash or, at Buyer’s option (and provided such
Seller has additional Eligible Assets), additional Eligible Assets (“Additional
Purchased Assets”) within one (1) Business Day of such notice by Buyer, so that
both (x) the cash and aggregate Market Value of the Purchased Assets, including
any such Additional Purchased Assets, will thereupon equal or exceed such
aggregate MV Margin Amount, and (y) the cash and unpaid principal balance of
such Purchased Assets, including any such Additional Purchased Assets and
Purchased Assets, will therefore equal or exceed such aggregate Par Margin
Amount (either requirement, a “Margin Call”); provided that if such Seller
transfers cash, Buyer shall deposit such cash into a non-interest bearing
account until the next succeeding Repurchase Date.

 

(b)                                 Notice required pursuant to Section 6(a) may
be given by (i) by any means provided in Section 21 hereof, (ii) via electronic
mail in an excel spreadsheet format, or (iii) in such other format acceptable to
Buyer in its sole discretion.  Any notice given on a Business Day preceding
12:00 p.m. (New York City time) shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the same Business
Day.  Any notice given on a Business Day following 12:00 a.m. (New York City
time) shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on the following Business Day.  The failure of
Buyer, on any one or more occasions, to exercise its rights under this
Section 6, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date. 
Sellers and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Sellers.

 

7.                                      INCOME PAYMENTS

 

(a)                                 Where a particular term of a Transaction
extends over the date on which Income is paid in respect of any Purchased Asset
(or related Underlying Asset) subject to that Transaction, such Income shall be
the property of Buyer.  Sellers shall cause the related Servicer to
(i) segregate all Income collected with respect to the Purchased Assets and
related Underlying Assets and hold such Income in trust for the benefit of Buyer
and (ii) deposit all such Income to the applicable Collection Account two
(2) Business Days after receipt thereof. For the avoidance of doubt, all Income
collected by such Servicer in respect of any Purchased Assets and related
Underlying Assets hereunder shall be remitted directly to the

 

35

--------------------------------------------------------------------------------


 

applicable Collection Account and shall not be remitted to any account
established by Sellers or REO Entity.

 

(b)                                 Withdrawal of any Income on deposit in the
applicable Collection Account shall be in accordance with the provisions of
Section 13(z) hereof.

 

8.                                      SECURITY INTEREST; BUYER’S APPOINTMENT
AS ATTORNEY-IN-FACT

 

(a)                                 Sellers and Buyer intend that the
Transactions hereunder be sales to Buyer of the Purchased Assets (including,
without limitation, the related Servicing Rights) and not loans from Buyer to
the related Seller secured by the Purchased Assets.  However, in order to
preserve Buyer’s rights under this Agreement in the event that a court or other
forum recharacterizes the Transactions hereunder as other than sales, and as
security for such Seller’s performance of all of its Obligations, each Seller
hereby grants Buyer a fully perfected first priority security interest in all of
such Seller’s rights, title and interest in and to the following property,
whether now existing or hereafter acquired:

 

(i)                                     all Purchased Assets identified on an
Asset Schedule delivered by Seller to Buyer and the Custodian from time to time;

 

(ii)                                  any other collateral pledged or otherwise
relating to such Purchased Assets, together with all files, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, Asset accounting records and other
books and records relating thereto;

 

(iii)                               the Servicing Records, and the related
Servicing Rights;

 

(iv)                              each Collection Account and all Income on
deposit therein;

 

(v)                                 in connection with a Repledge Transaction,
all of POP’s right, title and interest in, to and under the Repledge
Transactions and the Repledge Program Documents and all of POP’s rights against
and in respect of PMC related to the Repledge Transactions;

 

(vi)                              all mortgage guaranties and insurance (issued
by governmental agencies or otherwise) and any mortgage insurance certificate or
other document evidencing such mortgage guaranties or insurance relating to any
Purchased Assets and all claims and payments thereunder and all rights of Seller
to receive from any third party or to take delivery of any of the foregoing;

 

(vii)                           all interests in real property collateralizing
any Purchased Assets;

 

(viii)                        all other insurance policies and insurance
proceeds relating to any Purchased Assets or the related Mortgaged Property and
all rights of Seller to receive from any third party or to take delivery of any
of the foregoing;

 

(ix)                              all Interest Rate Protection Agreements
relating to and to the extent of any or all of the foregoing, if any;

 

(x)                                 any purchase agreements or other agreements,
contracts or take-out commitments relating to and to the extent of the foregoing
and all rights to receive documentation relating thereto;

 

36

--------------------------------------------------------------------------------


 

(xi)                              all Takeout Commitments and Trade Assignments
related to and to the extent of the Purchased Assets (including the rights to
receive the related Takeout Price and the Related Security as evidenced by such
Trade Assignments);

 

(xii)                           all FHA Mortgage Insurance Contracts and VA Loan
Guaranty Agreements relating to such Purchased Assets;

 

(xii)                           all “accounts”, “chattel paper”, “commercial
tort claims”, “deposit accounts”, “documents”, “equipment”, “general
intangibles”, “goods”, “instruments”, “inventory”, “investment property”,
“letter of credit rights”, and “securities’ accounts” as each of those terms is
defined in the Uniform Commercial Code related to the Purchased Assets and all
cash and Cash Equivalents and all products and proceeds relating to or
constituting any or all of the foregoing; and

 

(xiv)                       any and all replacements, substitutions,
distributions on or proceeds of any or all of the foregoing (collectively the
“Purchased Items”).

 

Each Seller acknowledges and agrees that its rights with respect to the
Purchased Items (including without limitation, any security interest such Seller
may have in the Purchased Loans and any other collateral granted by such Seller
to Buyer pursuant to any other agreement) are and shall continue to be at all
times junior and subordinate to the rights of Buyer hereunder. Each Seller
further acknowledges that it has no rights to the Servicing Rights related to
the Purchased Loans.  Without limiting the generality of the foregoing and for
the avoidance of doubt, in the event that a Seller or a Servicer is deemed to
retain any residual Servicing Rights, such Seller or such Servicer, as
applicable, shall be deemed to have sold and delivered any of its rights and
ownership interests in and to the Servicing Rights and the physical and
contractual servicing of such Purchased Loans to Buyer and to the extent such
conveyance is not deemed to be a sale of the Servicing Rights to Buyer, such
Seller grants, assigns and pledges and such Seller shall direct such Servicer to
grant, assign and pledge to Buyer a first priority security interest in all of
its rights, title and interest in and to the Servicing Rights with respect to
the Purchased Loans.  In addition, each Seller further grants, assigns and
pledges and each Seller shall direct such Servicer to grant, assign and pledge
to Buyer a first priority security interest in and to all Servicing Records and
rights to receive Servicing Records or other documents which constitute a part
of the Mortgage File or Servicing File with respect to each of the Purchased
Loans and Related Loans underlying the Purchased Participation Certificates, and
all Income related to the Purchased Assets received by such Servicer, and all
rights to receive such Income, and all products, proceeds and distributions
relating to or constituting any or all of the foregoing. In addition to the
foregoing, and in order to preserve Buyer’s Lien on the Purchased Items in the
event of a Conveyance of any Purchased Asset, REO Entity hereby grants, assigns
and pledges to Buyer a first priority security interest in all of REO Entity’s
rights, title and interest in and to the Underlying Assets and all of the
property identified in items (i) through (xiv) above relating to the Underlying
Assets, whether now existing or hereafter acquired.  PMC grants, assigns and
pledges to Buyer a first priority security interest in all of its rights, title
and interest in and to the Repledge Assets subject to a Repledge Transaction and
all other Purchased Items (as such term is defined in the PMC/POP Repurchase
Agreement), and all products, proceeds and distributions relating to or
constituting any or all of the foregoing,.  Each of the foregoing security
grants shall hereinafter be collectively referred to as the “Related Credit
Enhancement”.  This paragraph is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Agreement and
transactions hereunder as defined under Section 101(47)(v) and 741(7)(xi) of the
Bankruptcy Code.  The pledge of the Related Credit Enhancement is intended to be
a guaranty of, and further security for, each Seller’s Obligations to the Buyer
by each such Seller and REO Entity to the extent of its Assets.

 

37

--------------------------------------------------------------------------------


 

At any time and from time to time, upon the written request of Buyer, and at the
sole expense of Sellers, Sellers will promptly and duly execute and deliver, or
will promptly cause to be executed and delivered, such further instruments and
documents and take such further action as Buyer may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, the filing
of any financing or continuation statements under the Uniform Commercial Code in
effect in any jurisdiction with respect to the Purchased Items and the liens
created hereby.  Sellers also hereby authorize Buyer to file any such financing
or continuation statement to the extent permitted by applicable law. A carbon,
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement for filing in any jurisdiction.  This Agreement shall
constitute a security agreement under applicable law.

 

(b)                                 Each Seller shall not and shall not permit
REO Entity to (i) change the location of its chief executive office/chief place
of business from that specified in Section 12(l) hereof, (ii) change its name,
identity or corporate structure (or the equivalent) or change the location where
it maintains its records with respect to the Purchased Items, or
(iii) reincorporate or reorganize under the laws of another jurisdiction unless
it shall have given Buyer at least thirty (30) days prior written notice thereof
and shall have delivered to Buyer all Uniform Commercial Code financing
statements and amendments thereto as Buyer shall request and taken all other
actions deemed reasonably necessary by Buyer to continue its perfected status in
the Purchased Items with the same or better priority.

 

(c)                                  Each Seller hereby irrevocably constitutes
and appoints Buyer and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Seller and in the name of
such Seller or in its own name, from time to time in Buyer’s discretion, for the
purpose of carrying out the terms of this Agreement, including without
limitation, protecting, preserving and realizing upon the Purchased Items, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, including without limitation, to protect, preserve and realize
upon the Purchased Items, to file such financing statement or statements
relating to the Purchased Items as Buyer at its option may deem appropriate,
and, without limiting the generality of the foregoing, each Seller hereby gives
Buyer the power and right, on behalf of such Seller, without assent by, but with
notice to, such Seller, if an Event of Default shall have occurred that has not
been waived by Buyer in writing in its sole discretion, to do the following:

 

(i)                                     in the name of such Seller, or in its
own name, or otherwise, to take possession of and endorse and collect any
checks, drafts, notes, acceptances or other instruments for the payment of
moneys due with respect to any Purchased Items and to file any claim or to take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
with respect to any Purchased Items whenever payable;

 

(ii)                                  to pay or discharge taxes and Liens levied
or placed on or threatened against the Purchased Items;

 

(iii)                               (A) to direct any party liable for any
payment under any Purchased Items to make payment of any and all moneys due or
to become due thereunder directly to Buyer or as Buyer shall direct, including,
without limitation, to send “goodbye” letters on behalf of the related Seller,
the related Servicer and any applicable Subservicer and Section 404 Notices on
behalf of Buyer; (B) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Purchased Items; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Purchased Items; (D) to commence and prosecute any

 

38

--------------------------------------------------------------------------------


 

suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Purchased Items or any proceeds thereof and to
enforce any other right in respect of any Purchased Items; (E) to defend any
suit, action or proceeding brought against a Seller with respect to any
Purchased Items; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Items as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Sellers’ expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Purchased Items
and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as a Seller might do.

 

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable. This power of attorney shall not revoke any
prior powers of attorney granted by such Seller.

 

Each Seller also authorizes Buyer, if an Event of Default shall have occurred
that has not been waived by Buyer in its sole discretion in writing, from time
to time, to execute, in connection with any sale provided for in Section 19
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Purchased Items.

 

(d)                                 The powers conferred on Buyer hereunder are
solely to protect Buyer’s interests in the Purchased Items and shall not impose
any duty upon it to exercise any such powers.  Buyer shall be accountable only
for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to any Seller for any act or failure to act hereunder,
except for its or their own gross negligence or willful misconduct.

 

(e)                                  If a Seller fails to perform or comply with
any of its agreements contained in the Program Documents and Buyer may itself
perform or comply, or otherwise cause performance or compliance, with such
agreement, the reasonable out-of-pocket expenses of Buyer incurred in connection
with such performance or compliance, together with interest thereon at a rate
per annum equal to the Post-Default Rate, shall be payable by Sellers to Buyer
on demand and shall constitute Obligations.

 

(f)                                   Buyer’s duty with respect to the custody,
safekeeping and physical preservation of the Purchased Items in its possession,
under Section 9-207 of the Uniform Commercial Code or otherwise, shall be to
deal with it in the same manner as Buyer deals with similar property for its own
account. Neither Buyer nor any of its directors, officers or employees shall be
liable for failure to demand, collect or realize upon all or any part of the
Purchased Items or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Purchased Items upon the request of a Seller or
otherwise.

 

(g)                                  All authorizations and agencies herein
contained with respect to the Purchased Items are irrevocable and powers coupled
with an interest.

 

9.                                      CONDITIONS PRECEDENT

 

(a)                                 As conditions precedent to the initial
Transaction, Buyer shall have received on or before the date on which such
initial Transaction is consummated the following, in form and substance
satisfactory to Buyer and duly executed by each party thereto (as applicable):

 

39

--------------------------------------------------------------------------------


 

(i)                                     Program Documents. The Program Documents
duly executed and delivered by each Seller, PLS, REO Entity and Guarantor, that
is a party thereto, as applicable, and being in full force and effect, free of
any modification, breach or waiver.

 

(ii)                                  Organizational Documents.  An officer’s
certificate for each of each Seller, PLS, REO Entity and Guarantor, in the form
and substance agreed to by Buyer and Sellers, together with a good standing
certificate and certified copies of their respective charter and by-laws or
other equivalent document in each case dated as of a recent date, but in no
event more than ten (10) days prior to the date of such initial Transaction and
of all corporate or other authority for each Seller with respect to the
execution, delivery and performance of the Program Documents and each other
document to be delivered by such Seller, PLS, REO Entity or Guarantor from time
to time in connection herewith (and Buyer may conclusively rely on such
certificate until it receives notice in writing from a Seller to the contrary).

 

(iii)                               Incumbency Certificate.  An incumbency
certificate of the secretary of each Seller, PLS, REO Entity and Guarantor
certifying the names, true signatures and titles of their respective
representatives duly authorized to request Transactions hereunder and to execute
the Program Documents and the other documents to be delivered thereunder;

 

(iv)                              Legal Opinion.  Customary legal opinions of
counsel to each Seller, PLS, REO Entity and Guarantor, in form and substance
satisfactory to Buyer including without limitation, a legal opinion
substantially in the form and substance acceptable to Buyer, and a reliance
letter addressed to Buyer with respect to the opinions rendered in connection
with the Repledge Repurchase Documents, if any.

 

(v)                                 Filings, Registrations, Recordings. (i) Any
documents (including, without limitation, financing statements) required to be
filed, registered or recorded in order to create, in favor of Buyer, a
perfected, first-priority security interest in the Purchased Items, subject to
no Liens other than those created hereunder, shall have been properly prepared
and executed for filing (including the applicable county(ies) if Buyer
determines such filings are necessary in its reasonable discretion),
registration or recording in each office in each jurisdiction in which such
filings, registrations and recordations are required to perfect such
first-priority security interest; and (ii) Uniform Commercial Code lien
searches, dated as of a recent date, in no event more than fourteen (14) days
prior to the date of such initial Transaction, in such jurisdictions as shall be
applicable to each Seller and the Purchased Items, the results of which shall be
satisfactory to Buyer.

 

(vi)                              Fees and Expenses. Buyer shall have received
all fees (including without limitation the initial installment of the Commitment
Fee) and expenses required to be paid by the related Seller on or prior to the
initial Purchase Date, including all legal fees the amount of which shall be
agreed between Buyer and Sellers prior to the date hereof incurred in connection
with the drafting, negotiating and execution of the Program Documents, which
fees and expenses may be netted out of any purchase proceeds paid by Buyer
hereunder.

 

(vii)                           Financial Statements. Buyer shall have received
the financial statements referenced in Section 12(b).

 

(viii)                        Underwriting Guidelines. Buyer and PMC shall have
agreed upon PMC’s current Underwriting Guidelines and Buyer shall have received
a copy thereof certified by a Responsible Officer of PMC.

 

40

--------------------------------------------------------------------------------


 

(ix)                              Consents, Licenses, Approvals, etc. Buyer
shall have received copies certified by Sellers or Servicer of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by Sellers of, and the validity and enforceability of,
the Asset Documents, which consents, licenses and approvals shall be in full
force and effect.

 

(x)                                 Servicing Agreement(s).  Buyer shall have
received a copy of and approved the terms of each Servicing Agreement applicable
to the Purchased Loans, in each case, as such agreement may be amended,
supplemented or otherwise modified from time to time and approved by Buyer.

 

(xi)                              Insurance. Buyer shall have received evidence
in form and substance satisfactory to Buyer showing compliance by each Seller as
of the initial Purchase Date for the initial Transaction with
Section 13(v) hereof.

 

(xii)                           Collection Account. Evidence of the
establishment of each Collection Account.

 

(xiii)                        Other Documents. Buyer shall have received such
other documents as Buyer or its counsel may reasonably request.

 

(xiv)                       Approvals. Each Seller shall have provided evidence,
satisfactory to Buyer, that each Seller has all Approvals and such Approvals are
in good standing.

 

(xv)                          REO Equity Interests. Buyer shall have received
(i) the original REO Equity Interests together with an undated bond power
covering such REO Equity Interests duly executed in blank by the holder thereof
and medallion guaranteed and (ii) all transfer documentation, duly completed and
executed, required under the REO Entity Agreement in connection with the
transfer of the REO Equity Interests.

 

(b)                                 The obligation of Buyer to enter into each
Transaction pursuant to this Agreement (including the initial Transaction) with
respect to the Committed Amount and the agreement by Buyer (if any) to enter
into each Transaction pursuant to this Agreement (including the initial
Transaction) with respect to the Uncommitted Amount is subject to the following
further conditions precedent, both immediately prior to any Transaction and also
after giving effect thereto and to the intended use thereof:

 

(i)                                     No Default shall have occurred and be
continuing. No Event of Default shall have occurred that has not been waived by
Buyer in its sole discretion in writing.

 

(ii)                                  Both immediately prior to entering into
such Transaction and also after giving effect thereto and to the intended use of
the proceeds thereof, the representations and warranties made by the related
Seller in Section 12 and Schedule 1 hereof, and in each of the other Program
Documents, shall be true and complete on and as of the Purchase Date in all
material respects (in the case of the representations and warranties in
Section 12(v), 12(w) and Schedule 1 hereof, solely with respect to Assets which
have not been repurchased by such Seller) with the same force and effect as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date). At the request of Buyer, Buyer shall have received an officer’s
certificate signed by a Responsible Officer of such Seller certifying as to the
truth and accuracy of the above, which certificate shall specifically include a
statement that such Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and in good standing in all
required jurisdictions.

 

41

--------------------------------------------------------------------------------


 

(iii)                               The then aggregate outstanding Purchase
Price for all Purchased Assets, when added to the Purchase Price for the
requested Transaction, shall not exceed the Maximum Aggregate Purchase Price. If
the Transaction is with respect to the Committed Amount, the aggregate
outstanding Purchase Price for all Purchased Assets then subject to Transactions
with respect to the Committed Amount, when added to the Purchase Price for the
requested Transaction, shall not exceed the Committed Amount as of such date. 
If the Transaction is with respect to the Uncommitted Amount, the aggregate
outstanding Purchase Price for all Purchased Assets then subject to Transactions
with respect to the Uncommitted Amount, when added to the Purchase Price for the
requested Transaction, shall not exceed the Uncommitted Amount as of such date.

 

(iv)                              Subject to Buyer’s right to perform one or
more Due Diligence Reviews pursuant to Section 43 hereof, Buyer shall have
completed its Due Diligence Review of the Mortgage File for each Loan subject to
such Transaction and such other documents, records, agreements, instruments,
Mortgaged Properties, REO Properties or information relating to such Loans as
Buyer in its reasonable discretion deems appropriate to review and such review
shall be satisfactory to Buyer in its reasonable discretion.

 

(v)                                 Buyer or its designee (including the
Custodian where applicable) shall have received on or before the day of a
Transaction with respect to any Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:

 

(A)                               The Asset Schedule with respect to such
Purchased Assets, delivered pursuant to Section 3(a);

 

(B)                               The Trust Receipt with respect to such
Purchased Assets, with the Asset Schedule attached and the related Exception
Report, which shall indicate no Exceptions (other than those Buyer has agreed to
waive);

 

(C)                               Such certificates, customary opinions of
counsel or other documents as Buyer may reasonably request, provided that such
opinions of counsel shall not be required routinely in connection with each
Transaction but shall only be required from time to time as deemed necessary by
Buyer in its commercially reasonable judgment; and.

 

(D)                               If any of the Loans that are proposed to be
sold are Pooled Loans, for each such Loan: (i) a fully completed, executed and
authenticated Eligible Participation Certificate, (ii) a copy of the fully
completed Form HUD 11705 (Schedule of Subscribers), Fannie Mae Form 2014
(Delivery Schedule) or Freddie Mac Form 381 (Contract Delivery Summary) and
Freddie Mac Form 939 (Settlement and Information Multiple Registration Form), as
applicable, designating Buyer as the party authorized to receive the related
Securities, duly executed by the related Seller, (iii) a copy of the Form HUD
11706 (Schedule of Pooled Mortgages) and the reverse side of Form HUD 11706
(Initial Certification), Fannie Mae Form 2005 (Schedule of Mortgages with
Magnetic Tape Format Instructions), or Freddie Mac Form 11 (Mortgage Submission
Schedule) and Freddie Mac Form 13SF (Mortgage Submission Voucher) or Selling
System computer tape, as applicable, that has been delivered to the applicable
Agency indicating Custodian’s initial certification of the Related Loans
evidenced by the Participation Certificate that is proposed to be purchased.

 

42

--------------------------------------------------------------------------------


 

(vi)                              If such Transaction is a Repledge Transaction,
(x) Buyer shall have received and approved the Repledge Program Documents in its
sole discretion and following such approval received duly executed copies
thereof by the parties thereto and (y) PMC shall have satisfied all conditions
precedent to the entry into such Repledge Transaction under the PMC/POP
Repurchase Agreement.

 

(vii)                           With respect to any Loan that was funded in the
name of or acquired by a Qualified Originator which is an Affiliate of a Seller,
Buyer may, in its sole discretion, require such Seller to provide evidence
sufficient to satisfy Buyer that such Loan was acquired in a legal sale,
including without limitation, an opinion, in form and substance and from an
attorney, in both cases, acceptable to Buyer in its sole discretion, that such
Loan was acquired in a legal sale.

 

(viii)                        None of the following shall have occurred and/or
be continuing:

 

i.                  an event or events resulting in the inability of Buyer to
finance its purchases of assets with traditional counterparties at rates which
would have been reasonable prior to the occurrence of such event or events or a
material adverse change in the financial condition of Buyer which affects (or
can reasonably be expected to affect) materially and adversely the ability of
Buyer to fund its obligations under or otherwise comply with the terms of this
Agreement; or

 

ii.               any other event beyond the control of Buyer which Buyer
reasonably determines may result in Buyer’s inability to perform its obligations
under this Agreement including, without limitation, acts of God, strikes,
lockouts, riots, acts of war or terrorism, epidemics, nationalization,
expropriation, currency restrictions, fire, communication line failures,
computer viruses, power failures, earthquakes, or other disasters of a similar
nature to the foregoing.

 

(ix)                              If any Loans to be purchased hereunder were
acquired by a Seller, such Loans shall conform to such Seller’s Underwriting
Guidelines or Buyer shall have received Underwriting Guidelines for such Loans
acceptable to Buyer in its sole discretion.

 

(x)                                 Buyer shall have received all information
requested from Sellers relating to Interest Rate Protection Agreements pursuant
to Section 13(r), and Buyer shall have determined that such Interest Rate
Protection Agreements adequately protect Sellers from interest rate
fluctuations.

 

(xi)                              If any of the Loans that are proposed to be
sold or Conveyed will be serviced by a new Servicer or Subservicer, Buyer shall
have received, no later than 10:00 a.m. three (3) days prior to the requested
Purchase Date, one or more Instruction Letters, executed by Sellers and Servicer
or Subservicer, as applicable, together with a completed Schedule 1 attached
thereto and the related Servicing Agreement, which such Servicing Agreement
shall be in form and substance acceptable to Buyer, or, if an Instruction Letter
executed by such Servicer or Subservicer shall have been delivered to Buyer in
connection with a prior Transaction, Sellers shall instead deliver to such
Servicer or Subservicer and Buyer an updated Schedule 1.

 

(xii)                           In no event shall Buyer be required to enter
into (A) more than two (2) Transactions in any one (1) Business Day (unless
otherwise agreed to by Buyer in writing), nor

 

43

--------------------------------------------------------------------------------


 

(B) any Transaction whose Purchase Price would be less than $1,000,000 (unless
otherwise agreed to by Buyer in writing).

 

(xiii)                        Buyer shall have determined that all actions
necessary or, in the opinion of Buyer, desirable to maintain Buyer’s perfected
interest in the Purchased Assets and other Purchased Items have been taken,
including, without limitation, duly filed Uniform Commercial Code financing
statements on Form UCC-1.

 

(xiv)                       Seller shall have paid to Buyer all fees (including
without limitation any Funding Fee then due and owing) and expenses owed to
Buyer in accordance with this Agreement and any other Program Document.

 

(xv)                          Buyer or its designee shall have received any
other documents reasonably requested by Buyer.

 

(xvi)                       There is no Margin Deficit at the time immediately
prior to entering into a new Transaction.

 

(xvii)                    With respect to each Purchased Asset or Underlying
Asset that is subject to a security interest (including any precautionary
security interest) immediately prior to the Purchase Date, Buyer shall have
received a Security Release Certification for such Purchased Asset or Underlying
Asset that is duly executed by the related secured party and the related
Seller.  Such secured party shall have filed Uniform Commercial Code termination
statements in respect of any Uniform Commercial Code filings made in respect of
such Loan, and each such release and Uniform Commercial Code termination
statement has been delivered to Buyer prior to each Transaction and to the
Custodian as part of the Mortgage File.

 

(xviii)                 No event shall have occurred and/or be continuing which
results in a material adverse change to the Approvals of any Seller since the
Effective Date, and such Approvals shall be in good standing.

 

Each request by a Seller hereunder for the purchase of Assets (or with respect
to the REO Equity Interests, the proportionate value thereof related to one or
more Underlying Assets) by Buyer shall constitute a certification by such Seller
that each of the foregoing conditions precedent have been or will be satisfied
as of the related Purchase Date (both as of the date of such notice, request or
confirmation and as of the date of such purchase).

 

10.                               RELEASE OF PURCHASED ASSETS

 

Upon timely payment in full of the Repurchase Price then owing with respect to a
Purchased Asset and the satisfaction of all other Obligations (if any), unless a
Default or Event of Default shall have occurred and be continuing, then
(a) Buyer shall be deemed to have terminated any security interest that Buyer
may have in such Purchased Asset and any Purchased Items solely related to such
Purchased Asset and, if applicable, any related Underlying Assets and (b) with
respect to such Purchased Asset, Buyer shall direct Custodian to release such
Purchased Asset and any Purchased Items solely related to such Purchased Asset
to or at the direction of the related Seller or REO Entity, as applicable,
unless such release and termination would give rise to or perpetuate a Margin
Deficit.  The related Seller shall give one (1) Business Days’ prior written
notice to Buyer if such repurchase shall occur on any date other than the
Repurchase Date in Section 3(e).

 

44

--------------------------------------------------------------------------------


 

If such release and termination gives rise to or perpetuates a Margin Deficit,
Buyer shall notify the related Seller of the amount thereof and such Seller
shall thereupon satisfy the Margin Call in the manner specified in Section 6.

 

11.                               RELIANCE

 

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Sellers in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on a Seller’s behalf.

 

12.                               REPRESENTATIONS AND WARRANTIES

 

Each Seller, as applicable, represents and warrants to Buyer that throughout the
term of this Agreement:

 

(a)                                 Existence.  Seller (a) is duly organized,
validly existing and in good standing under the laws of the state of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect,
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify would not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect, and (d) is in compliance in all material respects with all
Requirements of Law. REO Entity (a) is a statutory trust duly organized, validly
existing and in good standing under the laws of the State of Delaware, (b) has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.

 

(b)                                 Financial Condition.  Each of PMC and PMH
has heretofore furnished to Buyer a copy of its audited consolidated balance
sheets and the audited consolidated balance sheets of its consolidated
Subsidiaries, each as at December 31, 2012 with the opinion thereon of
Deloitte & Touche LLP, a copy of which has been provided to Buyer. Each of PMC
and PMH has also heretofore furnished to Buyer the related consolidated
statements of income and retained earnings and of cash flows for such Seller and
its consolidated Subsidiaries for the one year period ending December 31, 2012,
setting forth in comparative form the figures for the previous year.  All such
financial statements are complete and correct in all material respects and
fairly present the consolidated financial condition of such Seller and its
Subsidiaries and the consolidated results of their operations for the fiscal
year ended on said date, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2012 there has been no development or event nor any
prospective development or event which has had or should reasonably be expected
to have a Material Adverse Effect.

 

(c)                                  Litigation.  There are no actions, suits,
arbitrations, investigations or proceedings pending or, to its knowledge,
threatened against Seller, REO Entity or any of their respective Subsidiaries or
Affiliates or affecting any of the property thereof before any Governmental
Authority, (i) as to which individually or in the aggregate there is a
reasonable likelihood of an adverse decision which would be

 

45

--------------------------------------------------------------------------------


 

reasonably likely to have a Material Adverse Effect or (ii) which questions the
validity or enforceability of any of the Program Documents or any action to be
taken in connection with the transactions contemplated thereby and there is a
reasonable likelihood of a Material Adverse Effect.

 

(d)                                 No Breach.  None of the execution and
delivery of this Agreement, the other Program Documents, the consummation of the
transactions contemplated hereunder and thereunder, the Seller’s use of the
proceeds thereof or the Seller’s performance of any Obligations will
(i) conflict with, violate or otherwise result in a breach of (x) Seller’s
charter or by-laws (or equivalent documents), (y) any Requirement of Law
applicable to Seller, REO Entity or any of their respective Subsidiaries, or
(z) any Contractual Obligation of Seller, REO Entity or any of their respective
Subsidiaries, or (ii) result in the creation or imposition of any Lien upon any
of Seller’s or REO Entity’s Property or other assets (except for the Liens
created pursuant to this Agreement).

 

(e)                                  Action.  Seller and REO Entity each has all
necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Program Documents to which
it is a party; the execution, delivery and performance by Seller and REO Entity
of each of the Program Documents to which it is a party has been duly authorized
by all necessary corporate or other action on its part; and each Program
Document has been duly and validly executed and delivered by Seller and REO
Entity and constitutes a legal, valid and binding obligation of Seller or REO
Entity as applicable, enforceable against Seller or REO Entity as applicable, in
accordance with its terms.

 

(f)                                   Approvals.  No authorizations, approvals
or consents of, or filings or registrations with, any Governmental Authority, or
any other Person, are necessary for the execution, delivery or performance by
Seller and REO Entity of the Program Documents to which it is a party or for the
legality, validity or enforceability thereof, except for filings and recordings
in respect of the Liens created pursuant to this Agreement.

 

(g)                                  Taxes.  Seller, REO Entity and their
respective Subsidiaries have filed all Federal income tax returns and all other
material tax returns that are required to be filed by them and have paid all
taxes due pursuant to such returns or pursuant to any assessment received by any
of them, except for any such taxes, if any, that are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided. The charges, accruals and
reserves on the books of Seller, REO Entity and their respective Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of Seller,
adequate. Any taxes, fees and other governmental charges payable by Seller in
connection with a Transaction and the execution and delivery of the Program
Documents have been paid.

 

(h)                                 Investment Company Act.  None of Seller, REO
Entity or any of their respective Subsidiaries is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940. Seller is not subject to any Federal or state
statute or regulation which limits its ability to incur indebtedness. Seller,
REO Entity and each of their respective Subsidiaries are each exempt from the
registration requirements of the Investment Company Act pursuant to an exemption
other than Section 3(c)(1) or 3(c)(7) of the Investment Company Act.

 

(i)                                     Compliance with Law.  No practice,
procedure or policy employed or proposed to be employed by Seller in the conduct
of its business or in connection with the performance of any of its Obligations
violates any Requirement of Law which, if enforced, could reasonably be expected
to have a Material Adverse Effect.

 

(j)                                    No Default.  None of Seller, REO Entity
or any of their respective Subsidiaries is in default under or with respect to
any of its Contractual Obligations in any respect which could reasonably

 

46

--------------------------------------------------------------------------------


 

be expected to have a Material Adverse Effect (including without limitation any
such default by PMC under the Repledge Program Documents).

 

(k)                                 Chief Executive Office; Chief Operating
Office.  Seller’s and REO Entity’s chief executive office on the Effective Date
is located at 6101 Condor Drive, Moorpark, California 93021 and the chief
operating office is located at 6101 Condor Drive, Moorpark, California 93021.

 

(l)                                     Location of Books and Records.  The
location where Seller and REO Entity keeps its books and records including all
computer tapes and records relating to the Purchased Items is its chief
executive office or chief operating office or the offices of the Custodian.

 

(m)                             True and Complete Disclosure.  The information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of Seller or REO Entity or any of its Subsidiaries to Buyer in
connection with the negotiation, preparation or delivery of this Agreement and
the other Program Documents or included herein or therein or delivered pursuant
hereto or thereto, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Seller, REO Entity or any of their respective
Subsidiaries to Buyer in connection with this Agreement and the other Program
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to a Responsible Officer that, after
due inquiry, could reasonably be expected to have a Material Adverse Effect that
has not been disclosed herein, in the other Program Documents or in a report,
financial statement, exhibit, schedule, disclosure letter or other writing
furnished to Buyer for use in connection with the transactions contemplated
hereby or thereby.

 

(n)                                 ERISA. Each Plan which is not a
Multiemployer Plan, and, to the knowledge of Seller, each Multiemployer Plan, is
in compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other Federal or State law. No event or condition has occurred and
is continuing as to which Seller would be under an obligation to furnish a
report to Buyer under Section 13(a)(v) hereof.  The present value of all
accumulated benefit obligations under each Plan subject to Title IV of ERISA
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such Plans.   None of Seller or any of its Subsidiaries
provide any material medical or health benefits to any of its respective former
employees at no cost to Seller or such Subsidiaries, as applicable, as an
employer, other than as required by the Consolidated Omnibus Budget
Reconciliation Act, as amended, or similar state or local law (collectively,
“COBRA”).

 

(o)                                 Filing Jurisdictions; Relevant States;
Subsidiaries.  Schedule 2 to this Agreement sets forth all of the jurisdictions
and filing offices in which a financing statement should be filed in order for
Buyer to perfect its security interest in the Purchased Items. Schedule 3 to
this Agreement sets forth all of the states or other jurisdictions in which
Seller originates Loans in its own name or through brokers on the date of this
Agreement.  Schedule 4 to this Agreement sets forth all of the Subsidiaries of
Seller.  The information set forth on Schedules to this Agreement are true,
complete and correct.

 

47

--------------------------------------------------------------------------------


 

(p)                                 True Sales.  Any and all interest of a
Qualified Originator in, to and under any Mortgage funded in the name of or
acquired by such Qualified Originator or seller which is an Affiliate of Seller
has been sold, transferred, conveyed and assigned to Seller pursuant to a legal
sale and such Qualified Originator retains no interest in such Loan, and if so
requested by Buyer, such sale is covered by an opinion of counsel to that effect
in form and substance acceptable to Buyer.

 

(q)                                 Collateral; Collateral Security.

 

(i)             Immediately prior to the sale of any Asset by Seller to Buyer
hereunder and, with respect to the REO Equity Interests and the delivery by
Seller to Buyer of the endorsement thereof in blank, Seller (or with respect to
the REO Equity Interests, PMC) was the sole owner of such Asset and had good and
marketable title thereto, free and clear of all Liens, in each case except for
Liens to be released simultaneously with the sale to Buyer hereunder.

 

(ii)          During the time any such Asset is subject to a Transaction
hereunder, no Person other than Buyer has any Lien on any such Asset.

 

(iii)       REO Entity is the sole record and beneficial owner of the Underlying
Assets, free and clear of any and all Liens or options in favor, of, or claims
of, any other Person (other than the Lien in favor of Buyer granted hereunder).

 

(iv)      The provisions of this Agreement are effective to create in favor of
Buyer a valid security interest in all right, title and interest of Seller in,
to and under the Purchased Items.

 

(v)         Upon receipt by Custodian of each Note, endorsed in blank by a duly
authorized officer of Seller, Buyer shall have a fully perfected first priority
security interest therein, in the Loan evidenced thereby and in Seller’s
interest in the related Mortgaged Property.

 

(vi)      Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party” and Seller or REO Entity as “Debtor”, as applicable as “Debtor”,
and describing the Purchased Items, in the jurisdictions and recording offices
listed on Schedule 2 attached hereto, the security interests granted hereunder
in the Purchased Items will constitute fully perfected first priority security
interests under the Uniform Commercial Code in all right, title and interest of
Seller in, to and under such Purchased Items, which can be perfected by filing
under the Uniform Commercial Code.

 

(r)                                    Origination and Acquisition of Loans. 
Each Purchased Loan was originated by Seller or a Qualified Originator.  The
origination and collection practices used by Seller, Servicers or Qualified
Originator, as applicable, with respect to each Purchased Loan have been, in all
material respects legal, proper, prudent and customary in the residential
mortgage loan origination and servicing business, and in accordance with the
Underwriting Guidelines and the Agency Guidelines.  With respect to each
Purchased Loan acquired by Seller or an Affiliate of Seller, to Seller’s
knowledge, (i) such Purchased Loan was acquired and transferred on a true sale
basis, (ii) the related transferor received reasonably equivalent value in
consideration for the transfer of such Purchased Loan, (iii) no such transfer
was made for or on account of an antecedent debt owed by the related transferor
to Seller or an Affiliate of Seller and (iv) no such transfer is or may be
voidable or subject to avoidance under the Bankruptcy Code.  Each

 

48

--------------------------------------------------------------------------------


 

of the Loans complies with the representations and warranties listed in Schedule
1, Part I or Part IV, as applicable, to this Agreement.

 

(s)                                   No Adverse Selection.  Seller used no
selection procedures that identified the Loans as being less desirable or
valuable than other comparable Loans owned by Seller.

 

(t)                                    Seller Solvent; Fraudulent Conveyance. 
As of the date hereof and immediately after giving effect to each Transaction,
the fair value of the assets of Seller is greater than the fair value of the
liabilities (including, without limitation, contingent liabilities if and to the
extent required to be recorded as a liability on the financial statements of
Seller in accordance with GAAP) of Seller and Seller is and will be solvent, is
and will be able to pay its debts as they mature and does not and will not have
an unreasonably small capital to engage in the business in which it is engaged
and proposes to engage. Seller does not intend to incur, or believe that it has
incurred, debts beyond its ability to pay such debts as they mature. Seller is
not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets. Seller is not transferring any Assets (including for the avoidance of
doubt, the transfer of any Repledge Assets by POP) with any intent to hinder,
delay or defraud any of its creditors. The transfer of the Loans subject to the
Repledge Program Documents is not undertaken with the intent to hinder, delay or
defraud any of POP’s creditors.

 

(u)                                 Financial Reporting. There has been no fraud
that involves management or other employees who have a significant role in, the
internal controls of Seller or any Affiliate thereof over financial reporting.

 

(v)                                 USA Patriot Act; OFAC.  Neither Seller nor
any of its Affiliates is a Prohibited Person and Seller is in full compliance
with all applicable orders, rules, regulations and recommendations of OFAC. 
Neither Seller nor any of its members, directors, executive officers, parents or
Subsidiaries: (1) is subject to U.S. or multilateral economic or trade sanctions
currently in force; (2) is owned or controlled by, or act on behalf of, any
governments, corporations, entities or individuals that are subject to U.S. or
multilateral economic or trade sanctions currently in force; (3) is a Prohibited
Person or is otherwise named, identified or described on any blocked persons
list, designated nationals list, denied persons list, entity list, debarred
party list, unverified list, sanctions list or other list of individuals or
entities with whom U.S. persons may not conduct business, including but not
limited to lists published or maintained by OFAC, lists published or maintained
by the U.S. Department of Commerce, and lists published or maintained by the
U.S. Department of State.  Seller has established an anti-money laundering
compliance program as required by all applicable anti-money laundering laws and
regulations, including without limitation the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”) (collectively, the
“Anti-Money Laundering Laws”).

 

(w)                               Anti-Money Laundering.  Seller has complied
with all applicable Anti-Money Laundering Laws, has conducted the requisite due
diligence in connection with the acquisition of each Purchased Asset and each
Underlying Asset for purposes of the Anti-Money Laundering Laws, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti-Money Laundering Laws.  No Purchased Asset or Underlying
Asset is in violation of, or subject to nullification pursuant to, the Executive
Order or any regulations promulgated by the OFAC (the “OFAC Regulations”), and
no Mortgagor is subject to the provisions of the Executive Order or the OFAC
Regulations nor listed as a “blocked person” for purposes of the OFAC
Regulations.

 

(x)                                 No Broker.  Seller has not dealt with any
broker, investment banker, agent, or other person, except for Buyer, who may be
entitled to any commission or compensation in connection with the

 

49

--------------------------------------------------------------------------------


 

sale of Purchased Assets pursuant to this Agreement; provided, that if Seller
has dealt with any broker, investment banker, agent, or other person, except for
Buyer, who may be entitled to any commission or compensation in connection with
the sale of Purchased Assets pursuant to this Agreement, such commission or
compensation shall have been paid in full by Seller.

 

(y)                                 MERS.  Seller is a member of MERS in good
standing.

 

(z)                                  Separateness. REO Entity is in compliance
with the requirements of Section 16 hereof.

 

(aa)                          REO Equity Interests.

 

(i)             The REO Equity Interests issued and outstanding as of the date
hereof and delivered to Buyer pursuant to Section 9(a)(xv) hereof constitutes
all the issued and outstanding equity interests of all classes of the Capital
Stock of REO Entity and has been issued in compliance with all applicable laws.

 

(ii)          The REO Equity Interests have been duly and validly issued in
compliance with applicable law and related organizational documents and is fully
paid and nonassessable.

 

(iii)       It is the intent of the parties hereto that the REO Equity Interests
constitute “securities” as that term is defined in Section 8-102 of the New York
Uniform Commercial Code and that the REO Equity Interests be governed by
Article 8 of the New York Uniform Commercial Code.

 

(iv)      There are (x) no outstanding rights, options, warrants or agreements
for a purchase, sale or issuance, in connection with the REO Equity Interests,
(y) no agreements on the part of PMC to issue, sell or distribute the REO Equity
Interests (except as contemplated by this Agreement), and (z) no obligations on
the part of PMC (contingent or otherwise) to purchase, repurchase, redeem or
otherwise acquire any securities or any interest therein (other than from Buyer
or as contemplated by this Agreement) or to pay any dividend or make any
distribution in respect of the REO Equity Interests (other than to Buyer or as
contemplated by this Agreement).

 

(v)         PMC has the legal capacity to own, hold and transfer the REO Equity
Interests under the terms of the REO Entity Agreement.  The REO Equity Interests
are assignable by Buyer, subject to the requirements of the REO Entity
Agreement.

 

(bb)                          Servicing. Each Servicer has adequate financial
standing, servicing facilities, procedures and experienced personnel necessary
for the sound servicing of mortgage loans of the same types as may from time to
time constitute Loans and in accordance with Accepted Servicing Practices.

 

(cc)                            Agency Approvals.  Seller has all requisite
Approvals and is in good standing with each Agency, with no event having
occurred or Seller having any reason whatsoever to believe or suspect will occur
prior to the issuance of the consummation of any Takeout Commitment with respect
to Agency Eligible Loans, including, without limitation, a change in insurance
coverage which would either make Seller unable to comply with the eligibility
requirements for maintaining all such applicable approvals or require
notification to the relevant Agency.

 

(dd)                          No Adverse Actions.  Seller has not received from
any Agency a written notice of extinguishment or a written notice indicating
material breach, default or material non-compliance which

 

50

--------------------------------------------------------------------------------


 

Buyer reasonably determines may entitle such Agency to terminate, suspend,
sanction or levy penalties against Seller, or a written notice from any Agency
indicating any adverse fact or circumstance in respect of Seller which Buyer
reasonably determines may entitle such Agency to revoke any Approval or
otherwise terminate, suspend Seller as an approved issuer, seller or servicer,
as applicable, or with respect to which such adverse fact or circumstance has
caused any Agency to terminate Seller.

 

(ee)                            REIT Status.  Guarantor has not engaged in any
material “prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and
(C) of the Code.  Guarantor for its current “tax year” (as defined in the Code)
is entitled to a dividends paid deduction under the requirements of Section 857
of the Code with respect to any dividends paid by it with respect to each such
year for which it claims a deduction in its Form 1120-REIT filed with the United
States Internal Revenue Service for such year.

 

(gg)                            Structural Documents. Each of the Structural
Documents is genuine, in full force and effect, and no defaults or events of
default exist thereunder.  To PMC’s knowledge, each such Structural Document is
the legal, valid and binding obligation of the makers thereof enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles.  The
enforceability of each such Structural Document has not been contested by any
party thereto.  Except as otherwise provided to Buyer prior to the Effective
Date or consented to in writing by Buyer following the Effective Date, there are
no amendments, modifications or other supplements to the Structural Documents. 
Neither PMC nor REO Entity has waived the performance by any other party of any
action, if the failure to perform such action would adversely affect the Assets
or the direct or indirect rights of Buyer in the Purchased Assets in any
material respect, nor has any such Person waived any default resulting from any
action or inaction by such party.

 

(hh)                          Repledge

 

 

(i)

The PMC/POP Repurchase Agreement contains broad repledge, assignment and
rehypothecation provisions in favor of POP permitting POP to sell, transfer and
assign to Buyer hereunder, without restriction or rights to consent by PMC or
any other Person, all of POP’s right, title and interest in Loans purchased by
POP thereunder;

 

 

 

 

(ii)

The PMC/POP Repurchase Agreement contains a back-up grant of security interest
in each related Loan subject to a Repledge Transaction to POP, similar in form
and substance to the security interest granted to Buyer in Section 8 hereof, and
the repurchase agreement or an ancillary document thereto provides for a
provision or instruction that the Mortgage File in respect of such Loan be
delivered by PMC directly to Buyer or Buyer’s designee (which may be the
Custodian);

 

 

 

 

(iii)

The PMC/POP Repurchase Agreement contains a broad grant of a power of attorney
to POP and POP’s attorneys-in-fact, including Buyer;

 

 

 

 

(iv)

The PMC/POP Repurchase Agreement contains grants to POP and Buyer the right to
immediately terminate PMC’s right or any third party servicer’s right to service
the Loans subject to a Repledge Transaction;

 

 

 

 

(v)

The PMC/POP Repurchase Agreement contains requirements that each Servicer has
adequate financial standing, servicing facilities, procedures and experienced
personnel necessary for the sound servicing of mortgage loans of the same types
as

 

51

--------------------------------------------------------------------------------


 

 

may from time to time constitute Loans and in accordance with Accepted Servicing
Practices;

 

 

 

 

(vi)

The Repledge Program Documents provide that PMC (i) gives Buyer the authority to
change fields in the MERS System as appropriate, including, without limitation,
changing the “interim funder” field to insert parties with which POP enters into
financing arrangements including repurchase agreements with respect to such
Mortgage Loans and (ii) authorizes POP to enter into an electronic tracking
agreement with MERS and third party lender in connection with MERS taking
instructions from an interim funder under certain circumstances;

 

 

 

 

(vii)

During the duration of each Repledge Transaction, no third-party custodian shall
hold any Loan Documents pursuant to an agreement to which PMC is a party, or
beneficiary (other than Custodian under the Custodial Agreement);

 

 

 

 

(viii)

The Repledge Program Documents have not been assigned by POP or PMC and POP has
not granted a security interest in, the Repledge Program Repurchase Documents to
any third party (other than to Buyer hereunder);

 

 

 

 

(ix)

A financing statement on Form UCC-1 has been filed in the applicable filing
office naming PMC as debtor and POP as secured party with a collateral
description reasonably acceptable to Buyer, which shall be similar in form and
substance to the Purchased Items in which a security interest is granted
pursuant to Section 8 hereof;

 

 

 

 

(x)

The PMC/POP Repurchase Agreement is a “repurchase agreement”, a “securities
contract” and a “master netting agreement” within the meaning of Sections 559,
555 and 741, respectively, of the Bankruptcy Code;

 

 

 

 

(xi)

True, correct and fully executed copies of the Repledge Transaction Documents
have been delivered to Buyer and are attached hereto as Exhibit L;

 

 

 

 

(xii)

Except to the extent approved in writing by Buyer, neither the terms of the
Repledge Program Documents nor the terms of the Repledge Transactions have been
(i) materially amended, modified, supplemented or restated or (ii) amended,
modified, supplemented or restated in any manner that would affect the Buyer’s
rights hereunder or under any other Program Document (including without
limitation Buyer’s rights to the Purchased Assets that are Repledge Assets) or
(iii) amended, modified, supplemented or restated in any manner that could call
in question whether a Transaction in respect of any Repledge Assets is a
“repurchase agreement” as that term is defined in Section 101(47)(A)(i) of Title
11 of the USC, a “securities contract” as that term is defined in
Section 741(7)(A)(i) of Title 11 of the USC, or a “master netting agreement” as
that term is defined in Section 101(38A)(A) of Title 11 of the USC; and

 

 

 

 

(xiii)

Except to the extent approved in writing by Buyer, POP has not waived the
performance by PMC of any action or inaction under the Repledge Program
Documents, if such action or inaction by PMC would result in an “Event of
Default” (as such term is defined in the PMC/POP Repurchase Agreement) or any
other material default by PMC under the Repledge Program Documents absent such
waiver by POP.

 

52

--------------------------------------------------------------------------------


 

13.                               COVENANTS OF SELLER

 

Each Seller covenants and agrees with Buyer that during the term of this
Agreement:

 

(a)                                 Financial Information.

 

Seller shall deliver to Buyer:

 

(i)                                     As soon as available and in any event
within forty-five (45) days after the end of each month, a certification in the
form of Exhibit A-1 attached hereto in accordance with Section 21 hereof,
together with the consolidated balance sheets of each of PMC and PMH and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income and retained earnings for each of PMC and PMH
and its consolidated Subsidiaries for such month and the portion of the fiscal
year through the end of such month, accompanied by a certificate of a
Responsible Officer of such Seller, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of such Seller and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
month (subject to normal year-end audit adjustments);

 

(ii)                                  Reserved;

 

(iii)                               As soon as available and in any event within
ninety (90) days after the end of each fiscal year of PMC and PMH, as
applicable, the consolidated balance sheets of such Seller and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such Seller and
its consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of such
Seller and its consolidated Subsidiaries at the end of, and for, such fiscal
year in accordance with GAAP;

 

(iv)                              From time to time (i) such other information
regarding the financial condition, operations, well-being or business of Seller
and (ii) copies of all documentation in connection with the underwriting and
origination of any Purchased Loan originated after January 10, 2014 that
evidences compliance with the Ability to Repay Rule and the QM Rule, in each
case as Buyer may reasonably request (including but not limited to any
information regarding any repurchase and indemnity requests or demands made upon
Seller by any third party investors), within three (3) Business Days of such
request; and

 

(v)                                 As soon as reasonably possible, and in any
event within fifteen (15) days after a Responsible Officer knows, or has reason
to believe, that any of the events or conditions specified below with respect to
any Plan or Multiemployer Plan has occurred or exists, a statement signed by a
senior financial officer of Seller setting forth details respecting such event
or condition and the action, if any, that Seller or its ERISA Affiliate proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to PBGC by Seller or an ERISA Affiliate with respect to such
event or condition):

 

a.              any Reportable Event or any request for a waiver under
Section 412(c) of the Code for any Plan;

 

53

--------------------------------------------------------------------------------


 

b.              the distribution under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan or any action taken by Seller or an ERISA Affiliate
to terminate any Plan;

 

c.               the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by Seller or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

 

d.              the complete or partial withdrawal from a Multiemployer Plan by
Seller or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by Seller or any ERISA Affiliate
of notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA;

 

e.               the institution of a proceeding by a fiduciary of any
Multiemployer Plan against Seller or any ERISA Affiliate to enforce Section 515
of ERISA, which proceeding is not dismissed within thirty (30) days; and

 

f.                the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code, would result in the loss of tax-exempt status of
the trust of which such Plan is a part if Seller or an ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of said
Sections.

 

Seller will furnish to Buyer, at the time it furnishes each set of financial
statements pursuant to paragraphs (i), (ii) or (iii) above, a certificate of a
Responsible Officer of Seller (x) stating that, to the best of such Responsible
Officer’s knowledge, Seller has observed or performed all of its covenants and
other agreements, and satisfied every material condition, contained in this
Agreement and the other Program Documents to be observed, performed or satisfied
by it during such fiscal period or year, (y) stating that such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate (and, if any Default has occurred and is
continuing or any Event of Default has occurred that has not been waived by
Buyer in its sole discretion in writing, describing the same in reasonable
detail and describing the action Seller has taken or proposes to take with
respect thereto) and (z) attaching a worksheet demonstrating that Seller is in
compliance with the covenants set forth in Sections 13(s) and (bb).

 

(b)                                 Existence, Etc.  Each of Seller, REO Entity
and their respective Subsidiaries will:

 

(i)             (A) preserve and maintain its legal existence and all of its
material rights, privileges, licenses and franchises, (B) maintain all licenses,
permits or other approvals necessary to conduct its business and to perform its
obligations under the Program Documents; and (C) not change its tax
identification number, fiscal year or method of accounting without the consent
of Buyer;

 

(ii)          comply with all applicable Requirements of Laws (including,
without limitation, truth in lending, real estate settlement procedures and all
environmental laws) if

 

54

--------------------------------------------------------------------------------


 

failure to comply with such requirements would be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect;

 

(iii)       keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;

 

(iv)      not move its chief executive office or chief operating office from the
addresses referred to in Section 12(k) unless it shall have provided Buyer
thirty (30) days prior written notice of such change; and

 

(v)         permit representatives of Buyer, during normal business hours upon
three (3) Business Days’ prior written notice at a mutually desirable time or at
any time upon the occurrence of an Event of Default, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer.

 

(c)           Notices. Seller shall give notice to Buyer promptly in writing
upon becoming aware of, but in any event within three (3) Business Days (unless
otherwise indicated) after the occurrence of, any of the following:

 

(i)             Within one (1) Business Day upon becoming aware of any Default,
Event of Default or any event of default or default under any Program
Document, Interest Rate Protection Agreement or other material agreement of
Seller;

 

(ii)          Within three (3) Business Days upon becoming aware of any Material
Adverse Effect or any event or change in circumstances which could reasonably be
expected to have a Material Adverse Effect;

 

(iii)       within five (5) Business Days after service of process on Seller or
any of its Subsidiaries, or any agent thereof for service of process, in respect
of any legal or arbitrable proceedings affecting Seller or any of its
Subsidiaries (i) that questions or challenges the validity or enforceability of
any of the Program Documents or questions or challenges compliance of any
Purchased Loan with the Ability to Repay Rule or the QM Rule, (ii) as to which
an adverse determination could reasonably be expected to result in a Material
Adverse Effect or (iii) in which the amount in controversy exceeds $10,000,000;

 

(iv)      the entry of a judgment or decree against Seller or any of its
Subsidiaries in an amount in excess of $10,000,000;

 

(v)         (A) any breach of any representation or warranty listed on Schedule
1 hereto applicable to any Purchased Asset or (B) if any Mortgaged Property in
respect of any Purchased Loan with an aggregate unpaid principal balance of at
least $1,000,000 has been damaged by natural casualties or has otherwise
sustained damage, in each case, that materially and adversely affects the value
of such Purchased Asset;

 

(vi)      any material dispute, licensing issue, litigation, investigation,
proceeding or suspension between Seller or its Subsidiaries or a Servicer, on
the one hand, and any Governmental Authority or any other Person;

 

55

--------------------------------------------------------------------------------


 

(vii)   any penalties, sanctions or charges levied, or threatened to be levied,
against Seller or a Servicer or any change or threatened change in Approval
status, or the commencement of any non-routine Agency Audit, investigation, or
the institution of any action or the threat of institution of any action against
Seller by any Agency, HUD, FHA or VA or any other agency, or any supervisory or
regulatory Government Authority supervising or regulating the origination or
servicing of mortgage loans or reverse mortgage loans by, or the issuer or
seller status of, Seller or a Servicer;

 

(viii)        any change in Guarantor’s status as a REIT; and

 

(ix)      with respect to a material portion of the Purchased Loans that are FHA
Loans or VA Loans, any fact or circumstance which would cause (a) such Loans to
be ineligible for FHA Mortgage Insurance or a VA Loan Guaranty, as applicable,
(b) FHA or VA to deny or reject the related Mortgagor’s application for FHA
Mortgage Insurance or a VA Loan Guaranty, respectively, or (c) FHA or VA to deny
or reject any claim under any related FHA Mortgage Insurance Contract or a VA
Loan Guaranty, respectively.

 

Each notice pursuant to this Section 13(c) shall be accompanied by a statement
of a Responsible Officer of Seller, setting forth details of the occurrence
referred to therein and stating what action Seller has taken or proposes to take
with respect thereto.

 

(d)           Underwriting Guidelines.  Seller agrees to provide notice to Buyer
within three (3) Business Days of any material modifications to be made to the
Underwriting Guidelines that will impact either Buyer or the Purchased Loans. 
Seller agrees to deliver to Buyer copies of the Underwriting Guidelines in the
event that any changes are made to the Underwriting Guidelines following the
Effective Date.  No material changes to the Underwriting Guidelines shall be
effective with respect to any Purchased Loan until Buyer has consented in
writing to any such change.

 

(e)           Lines of Business.  Seller shall not, and PMC shall not permit REO
Entity to, engage to any substantial extent in any line or lines of business
activity other than the businesses generally carried on by it as of the
Effective Date.

 

(f)            Transactions with Affiliates.  Seller shall not, and PMC shall
not permit REO Entity (other than as provided in the Program Documents) to enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property or the rendering of any service, with any Affiliate
unless such transaction is (a) otherwise not prohibited under this Agreement,
(b) in the ordinary course of Seller’s business and (c) upon fair and reasonable
terms no less favorable to Seller than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

(g)           Defense of Title; Preservation of Purchased Items. Seller warrants
and will defend the right, title and interest of Buyer in and to all Purchased
Items against all adverse claims and demands of all Persons whomsoever and shall
do all things necessary to preserve the Purchased Items so that such Purchased
Items remain subject to a first priority perfected security interest hereunder.
Seller shall not sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or Lien on or otherwise encumber (except pursuant to the Program Documents), the
Repledge Program Documents, any of the Purchased Assets or any interest therein
provided that this Section 13(g) shall not prevent any contribution, assignment,
transfer or conveyance of Purchased Assets in accordance with the Program
Documents.  Without limiting the foregoing, Seller shall comply with all
Requirements of Laws applicable to Seller or relating to the Purchased Items and
shall cause the Purchased Items to comply with all applicable Requirements of
Laws.  Seller will not

 

56

--------------------------------------------------------------------------------


 

allow any default to occur for which Seller is responsible under any Purchased
Items or any Program Documents and Seller shall fully perform or cause to be
performed when due all of its obligations under any Purchased Items or the
Program Documents.

 

(h)           Prohibition of Fundamental Changes.   Seller shall not, nor shall
it permit REO Entity to at any time, directly or indirectly, (i) enter into any
transaction of merger or consolidation or amalgamation in which Seller is not
the surviving entity, (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution), or (iii) form or enter into any
partnership, joint venture, syndicate or other combination which could
reasonably be expected to have a Material Adverse Effect.

 

(i)            Limitation on Sale of Assets. Seller shall not, nor shall it
permit REO Entity to convey, sell, lease, assign, transfer or otherwise dispose
of (collectively, “Transfer”) all or substantially all of its Property, business
or assets (including, without limitation, receivables and leasehold interests)
whether now owned or hereafter acquired or allow any Subsidiary to Transfer
substantially all of its assets to any Person; provided, that Seller may after
prior written notice to Buyer allow such action with respect to any Subsidiary
which is not a material part of Seller’s overall business operations.

 

(j)            Limitation on Distributions; Restricted Payments.  Without
Buyer’s consent, Seller shall not make any payment on account of, or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of, any stock or senior or
subordinate debt of Seller, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Seller.  Seller shall not make any
Restricted Payments following an Event of Default.

 

(k)           Agency Audit and Approval Maintenance.  Seller shall (i) at all
times maintain copies of relevant portions of all Agency Audits in which there
are material adverse findings, including without limitation written notices of
defaults, written notices of termination of approved status, written notices of
imposition of supervisory agreements or interim servicing agreements, and
written notices of probation, suspension, or non-renewal, (ii) provide Buyer
with copies of such Agency Audits promptly upon Buyer’s request (unless
prohibited from doing so), and (iii) take all actions necessary to maintain its
respective Approvals.

 

(l)            Servicing Transmission.  Seller shall direct each Servicer to
provide to Buyer on a monthly basis no later than 11:00 a.m. New York City time
two (2) Business Days prior to each Repurchase Date (or such other day requested
by Buyer) the Servicing Transmission, on a loan-by-loan basis and in the
aggregate containing such information agreed to by Buyer and Seller with respect
to the Purchased Loans.

 

(m)          No Amendment or Compromise.  Without Buyer’s prior written consent,
none of Seller or those acting on Seller’s behalf shall amend or modify, or
waive any term or condition of, or settle or compromise any claim in respect of,
any item of the Purchased Loans, any related rights or any of the Program
Documents; provided that a Purchased Loan may be amended or modified if such
amendment or modification does not affect the amount or timing of any payment of
principal or interest, extend its scheduled maturity date, modify its interest
rate, or constitute a cancellation or discharge of its outstanding principal
balance and does not materially and adversely affect the security afforded by
the real property, furnishings, fixtures, or equipment securing the Purchased
Loan.

 

(n)           Maintenance of Property; Insurance.  Seller shall keep all
property useful and necessary in its business in good working order and
condition.  Seller shall maintain errors and omissions insurance and/or mortgage
impairment insurance and blanket bond coverage in such amounts as are in effect
on the Effective Date (as disclosed to Buyer in writing) and shall not reduce
such coverage without the written

 

57

--------------------------------------------------------------------------------


 

consent of Buyer, and shall also maintain such other insurance with financially
sound and reputable insurance companies, and with respect to property and risks
of a character usually maintained by entities engaged in the same or similar
business similarly situated, against loss, damage and liability of the kinds and
in the amounts customarily maintained by such entities.

 

(o)           Further Identification of Purchased Items.  Within five
(5) Business Days of Buyer’s reasonable request (or such other time as may be
agreed to between Buyer and Seller), Seller will furnish to Buyer from time to
time statements and schedules further identifying and describing the Purchased
Items and such other reports in connection with the Purchased Items as Buyer may
reasonably request, all in reasonable detail.

 

(p)           Alternative Purchase of Collateral.  Seller shall not cause any
Eligible Asset which is at any time purchased hereunder to be subsequently
purchased or used as collateral pursuant to any other financing, note purchase,
loan warehouse, repurchase or similar facility maintained by Seller with any
third party without the express written consent of Buyer, unless such Asset is
no longer a Purchased Asset.

 

(q)           OFAC.  At all times throughout the term of this Agreement, Seller
(a) shall be in full compliance with all applicable orders, rules, regulations
and recommendations of OFAC and (b) shall not permit any Purchased Assets or
Underlying Assets to be maintained, insured, traded, or used (directly or
indirectly) in violation of any United States statutes, rules or regulations, in
a Prohibited Jurisdiction or by a Prohibited Person.

 

(r)            Interest Rate Protection Agreements.  Within five (5) Business
Days (or such other time as may be agreed to between Buyer and Seller) of
Buyer’s request, Seller shall deliver to Buyer any and all information relating
to Interest Rate Protection Agreements.

 

(s)            Additional Repurchase or Warehouse Facility.  Seller shall
maintain throughout the term of this Agreement, with a nationally recognized and
established counterparty (other than Buyer) at least one loan repurchase or
warehouse facility that provides funding on a committed basis, in an aggregate
amount equal to at least $100,000,000.

 

(t)            Maintenance of Records.

 

(i)             Seller shall maintain and have available, a complete file in
accordance with lending industry custom and practice for each Purchased Asset
and the Underlying Assets.

 

(ii)          Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Assets and the Underlying
Assets in accordance with industry custom and practice and all such Records
shall be in held in Custodian’s possession unless Buyer otherwise approves. 
With respect to all such Records not in the possession of Custodian, Seller
shall maintain same in good and complete condition in accordance with industry
practices and preserve them against loss or destruction.  Seller will not cause
or authorize any such papers, records or files that are an original or an only
copy to leave Custodian’s possession, except for individual items removed in
connection with servicing a specific Purchased Loan, in which event Seller will
obtain or cause to be obtained a receipt from the Custodian for any such paper,
record or file.

 

(iii)       For so long as Buyer has an interest in or lien on any Purchased
Asset or any Underlying Asset, Seller will hold or cause to be held all related
Records in trust for

 

58

--------------------------------------------------------------------------------


 

Buyer.  Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens granted hereby.

 

(iv)      Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Buyer or its authorized agents to discuss the affairs, finances and accounts of
Seller and REO Entity with its respective chief operating officer and chief
financial officer and to discuss the affairs, finances and accounts of Seller
and REO Entity with its independent certified public accountants.

 

(u)           Maintenance of Licenses. Seller shall and PMC shall cause REO
Entity to (i) maintain all licenses, permits or other approvals necessary for
Seller to conduct its business and to perform its obligations under the Program
Documents, (ii) remain in good standing under the laws of each state in which it
conducts business or any Mortgaged Property is located, and (iii) conduct its
business in accordance with applicable law in all material respects.

 

(v)           Taxes, Etc.  Seller shall and PMC shall cause REO Entity to pay
and discharge or cause to be paid and discharged, when due, all taxes,
assessments and governmental charges or levies imposed upon Seller or upon its
income and profits or upon any of its Property, real, personal or mixed
(including without limitation, the Purchased Assets and the Underlying Assets)
or upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such Properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided.  Seller
shall file on a timely basis all federal, and material state and local tax and
information returns, reports and any other information statements or schedules
required to be filed by or in respect of it.

 

(w)          Use of Custodian.  Without the prior written consent of Buyer,
Seller shall use no third party custodian as document custodian other than the
Custodian with respect to the Purchased Assets.

 

(x)           Change of Fiscal Year.  Seller will not at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Buyer, change
the date on which Seller’s fiscal year begins from Seller’s current fiscal year
beginning date.

 

(y)           Delivery of Servicing Rights and Servicing Records.  With respect
to the Servicing Rights of each Purchased Loan and each Underlying Asset, Seller
shall cause each Servicer to deliver such Servicing Rights to Buyer on the
related Purchase Date.  Seller shall deliver (or cause the related Subservicer
to deliver) the Servicing Records and the physical and contractual servicing of
each Purchased Loan and each Underlying Asset, to Buyer or its designee upon the
termination of such Servicer or Subservicer as the servicer or subservicer,
respectively, pursuant to Section 42(f).  In addition, with respect to the
Servicing Records for each Purchased Loan and each Underlying Asset and the
physical and contractual servicing of each Purchased Loan and each Underlying
Asset, Seller shall cause such Servicer to deliver (or cause the related
Subservicer to deliver) such Servicing Records and, to the extent applicable,
the servicing to Buyer or its designee within thirty (30) days of the earlier of
(i) the termination of such Servicer or Subservicer as the servicer or
subservicer, respectively, of the Purchased Loans and the Underlying Assets and
(ii) the related Purchase Date for each such Purchased Loan and Underlying Asset
(the “Servicing Delivery Requirement”).  Notwithstanding the foregoing, such
Servicing Delivery Requirement will be deemed restated for each such Purchased
Loan and such Underlying Asset on each Repurchase Date that is subject to a new
Transaction (and the immediately

 

59

--------------------------------------------------------------------------------


 

preceding delivery requirement will be deemed to be rescinded), and a new 30-day
Servicing Delivery Requirement will be deemed to commence for such Purchased
Loans and such Underlying Assets as of such Repurchase Date in the absence of
directions to the contrary from Buyer.  Further, the Servicing Delivery
Requirement will no longer apply to any Purchased Loan or any Underlying Asset
that is repurchased in full by Seller (or a Servicer’s or Subservicer’s) in
accordance with the provisions of this Agreement and is no longer subject to a
Transaction.  Seller’s transfer of the Servicing Rights, Servicing Records and
the physical and contractual servicing under this Section shall be in accordance
with customary standards in the industry and such transfer shall include the
transfer of the gross amount of all escrows held for the related mortgagors
(without reduction for unreimbursed advances or “negative escrows”).

 

(z)           Establishment of Collection Accounts.  Prior to the initial
Purchase Date, Seller shall establish each Collection Account for the benefit of
Buyer.  Seller shall and shall direct each Servicer to deposit or credit to the
applicable Collection Account all such Income within two (2) Business Days of
receipt in accordance with Section 7 hereof.  On each Repurchase Date, Seller
shall have the right to withdraw all amounts on deposit therein; provided that
upon the occurrence and during the continuance of a Default or upon the
occurrence of an Event of Default that has not been waived by Buyer in its sole
discretion in writing, none of Seller or any Servicer shall have any right to
withdraw any such amounts without Buyer’s prior written consent.  Seller shall
and shall direct each Servicer to follow the instructions of Buyer with respect
to the Purchased Assets and Underlying Assets and deliver to Buyer any
information with respect to the Purchased Assets and Underlying Assets
reasonably requested by Buyer.  Seller shall and shall direct each Servicer to
deposit or credit to the applicable Collection Account all items to be deposited
or credited thereto irrespective of any right of setoff or counterclaim arising
in favor of it (or any third party claiming through it) under any other
agreement or arrangement.

 

(aa)         MERS.  Seller will comply in all material respects with the
rules and procedures of MERS in connection with the servicing of the MERS Loans
for as long as such Purchased Loans are registered with MERS.

 

(bb)         Financial Covenants.

 

(i)             Maintenance of Liquidity.  Seller shall ensure that at all times
it has cash and Cash Equivalents and unused borrowing capacity on unencumbered
assets that could be drawn against (taking into account required haircuts) under
uncommitted warehouse and repurchase facilities in an amount equal to not less
than the Minimum Liquidity Amount at any time.

 

(ii)          Maintenance of Adjusted Tangible Net Worth.  Seller shall not
permit its Adjusted Tangible Net Worth to be less than the Minimum Adjusted
Tangible Net Worth at any time.

 

(iii)       Maintenance of Leverage.  Seller shall not permit the ratio of its
Indebtedness to Adjusted Tangible Net Worth to be greater than the Maximum
Leverage Ratio at any time.

 

(cc)         Takeout Payments.  With respect to each Purchased Asset that is an
Agency Takeout Loan, a Pooled Loan, a Third Party Takeout Loan, or a Security,
Seller shall ensure that the related Takeout Price and all other payments under
the related Takeout Commitment shall be paid directly to Buyer in accordance
with the wire instructions designated by Buyer; provided, that in the event that
such Takeout Price exceeds an amount equal to (i) the Repurchase Price for such
Purchased Asset, plus (ii) all Obligations then due and owing by Seller to Buyer
under the Agreement, then Buyer shall immediately

 

60

--------------------------------------------------------------------------------


 

remit such excess amount to Seller; provided, further, that Buyer may, in its
sole discretion, net such excess amount from any other Obligations then due and
owing by Seller to Buyer under this Agreement.  With respect to each Purchased
Asset that is an Agency Takeout Loan, (1) with respect to the wire transfer
instructions as set forth in Freddie Mac Form 987 (Wire Transfer Authorization
for a Cash Warehouse Delivery) such wire transfer instructions are identical to
Buyer’s designated wire instructions or Buyer has approved such wire transfer
instructions in writing in its sole discretion, or (2) the Payee Number set
forth on Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or Growing-Equity
Mortgage Asset Schedule) or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Asset
Schedule), as applicable, is identical to the Payee Number that has been
identified by Buyer in writing as Buyer’s Payee Number or Buyer has approved the
related Payee Number in writing in its sole discretion.  With respect each
Purchased Asset that is a Pooled Loan, the applicable Agency documents list
Buyer as the sole subscriber of the Related Security.

 

(dd)                          Trade Assignments.

 

(i)             With respect to Pooled Loans subject to any Transaction, Seller
shall deliver to Buyer no later than the related Purchase Date, a duly executed
Trade Assignment together with a copy of the Takeout Commitment with respect to
the Related Security.

 

(ii)          With respect to Agency Takeout Loans and Third Party Takeout Loans
subject to any Transaction, Seller shall deliver to Buyer as soon as possible
but no more than one (1) Business Day following the date on which Seller enters
into a Takeout Commitment for such Loans, a duly executed Trade Assignment
together with a copy of the Takeout Commitment with respect to such Loans.

 

(ee)                            Amendments to Repledge Program Documents;
Assignment of Repledge Program Documents..  POP and PMC shall obtain Buyer’s
written consent (which may be given or withheld in Buyer’s sole discretion)
prior to the effectuation of any material amendment, modification, supplement or
restatement of any Repledge Program Document or the terms of any Repledge
Transaction,  any amendment, modification, supplement or restatement of any
Repledge Program Document or the terms of any Repledge Transaction that would
affect the Buyer’s rights hereunder or under any other Program Document
(including without limitation Buyer’s rights to the Purchased Assets that are
Repledge Assets) or any amendment, modification, supplement or restatement of
any Repledge Program Document or the terms of any Repledge Transaction that
could call in question whether a Transaction in respect of any Repledge Assets
is a “repurchase agreement” as that term is defined in Section 101(47)(A)(i) of
Title 11 of the USC, a “securities contract” as that term is defined in
Section 741(7)(A)(i) of Title 11 of the USC, or a “master netting agreement” as
that term is defined in Section 101(38A)(A) of Title 11 of the USC. Neither PMC
nor POP shall assign any of its rights or obligations under the Repledge Program
Documents to any third party (other than to Buyer hereunder).

 

(ff)                              REO Equity Interests. If PMC shall become
entitled to receive or shall receive any certificate evidencing any option
rights or any other equity interest in REO Entity, whether in addition to, in
substitution for, as a conversion of, or in exchange for the REO Equity
Interests, or otherwise in respect thereof, PMC shall assign and deliver the
same forthwith to Buyer in the exact form received, duly indorsed by PMC,
together with an undated transfer power, if required, covering such certificate
duly executed in blank.  Any sums paid upon or in respect of the REO Equity
Interests upon the liquidation or dissolution of REO Entity shall be paid over
to Buyer and applied to the payment of the outstanding Obligations and subject
to Buyer’s right of set-off hereunder, so long as no Default or Event of Default
has occurred, any amounts remaining after such application shall be paid to PMC.

 

61

--------------------------------------------------------------------------------


 

(gg)                            REO Deed.  Upon the occurrence of a Conversion
Date for any Eligible Asset that is a Delinquent Asset or if REO Entity acquires
or contemplates the acquisition of, any REO Property or desires to extinguish
any Note in connection with the foreclosure of the related Eligible Loan, PMC
shall ensure that:

 

(i)                                     REO Entity deliver correct and complete
REO Property Documents (including a copy of the REO Deed) to Buyer or its
designee on or prior to the related Conversion Date;

 

(ii)                                  the copy of the REO Deed (including the
related intervening deeds) is a true, correct and complete copy of the original
REO Deed and reflects REO Entity as the owner of the REO Property in fee simple;

 

(iii)                               the original REO Deed is in recordable form,
acceptable in all respects for recording under the laws of the jurisdiction in
which the REO Property is located and has been delivered for recordation to the
appropriate recording office; and

 

(iv)                              Each title commitment, ‘date-down’ or
trustee’s sale guarantee delivered to Buyer or its designee as part of the REO
Property Documents is a true, correct and complete copy of the original
document.

 

All costs and expenses in connection with the preparation, execution, delivery
and filing or recording of any REO Deed, and any filing, transfer or recording
tax or other charges with respect thereto shall be borne by REO Entity.  Upon
the acquisition of title to an REO Property by REO Entity, PMC will be deemed to
make the representations and warranties hereto with respect to such REO Property
as set forth in Schedule 1, Part III attached hereto.

 

14.                               REPURCHASE DATE PAYMENTS

 

On each Repurchase Date for any Transaction or individual Purchased Asset or
Underlying Asset (other than a Repurchase Date on which the related Purchased
Assets automatically become subject to a new Transaction in accordance with
Section 3(f) hereof), the related Seller shall remit or shall cause to be
remitted to Buyer the Repurchase Price together with any other Obligations then
due and payable.

 

15.                               REPURCHASE OF PURCHASED ASSETS

 

Upon discovery by a Seller of a breach of any of the representations and
warranties set forth on Schedule 1 to this Agreement with respect to any
Purchased Asset, or if a Purchased Asset at any time ceases to be an Eligible
Asset, such Seller shall give prompt written notice thereof to Buyer.  It is
understood and agreed that the representations and warranties set forth in
Schedule 1 to this Agreement with respect to the Purchased Assets shall survive
delivery of the respective Mortgage Files to the Custodian and shall inure to
the benefit of Buyer.  The fact that Buyer has conducted or has failed to
conduct any partial or complete due diligence investigation in connection with
its purchase of any Purchased Asset (or with respect to the REO Equity
Interests, the proportionate value thereof related to one or more Underlying
Assets) shall not affect Buyer’s right to demand repurchase of the Purchased
Assets (or with respect to the REO Equity Interests, the proportionate value
thereof related to one or more Underlying Assets) or assign a Market Value of
zero to such Assets, as applicable, as provided under this Agreement.  A Seller
shall, within two (2) Business Days of the earlier of such Seller’s discovery or
such Seller receiving notice with respect to any Purchased Asset of (i) any
breach of a representation or warranty contained in Schedule 1 to this Agreement
with respect to such Purchased Asset, (ii) the failure of such Purchased Asset
to be an Eligible Asset or (iii) any failure to deliver any of the items
required to be delivered as part of the Mortgage File within the time period
required for delivery pursuant to the

 

62

--------------------------------------------------------------------------------


 

Custodial Agreement, promptly cure such breach or delivery failure in all
material respects.  If within two (2) Business Days after the earlier of a
Seller’s discovery of such breach or delivery failure or such a Seller receiving
notice thereof that such breach, ineligibility or delivery failure has not been
remedied by such Seller, such Seller shall promptly upon receipt of written
instructions from Buyer, repurchase such Purchased Asset at a purchase price
equal to the Repurchase Price with respect to such Purchased Asset by wire
transfer to the account designated by Buyer. In the event that it is discovered
that the circumstances with respect to any Purchased Asset or Underlying Asset
are not accurately reflected in any of the applicable representations and
warranties made by Sellers set forth in Schedule 1 to this Agreement,
notwithstanding the actual knowledge or lack of knowledge of Seller, and
notwithstanding that such representation and warranty is made “to the best of
Seller’s knowledge,” then such representation and warranty shall be deemed to be
breached.

 

16.                               SPECIAL PURPOSE ENTITY PROVISIONS

 

Sellers shall ensure that REO Entity shall (i) not engage in any business, other
than as expressly contemplated by the Program Documents and the Structural
Documents; (ii) not incur any indebtedness or other obligations (including
without limitation contingent obligations), except as expressly contemplated by
the Program Documents; (iii) not acquire the obligations or securities of any
Affiliate or enter into any transaction with an Affiliate except as expressly
contemplated by the Program Documents, unless such transactions are on an
arm’s-length basis, on commercially reasonable terms and on terms no less
favorable than would be obtained in a comparable arm’s-length transaction with
an unrelated third party; (iv) pay its debts and liabilities only from its own
assets, except as otherwise expressly permitted pursuant to the terms of the
Program Documents; (v) do all things necessary to observe organizational
formalities and to preserve its existence; (vi) maintain all of its books,
records and bank accounts separate from those of its Affiliates and file its own
tax returns if applicable (except to the extent consolidation is required or
permitted under applicable law); (vii) be, and at all times shall hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate); (viii) promptly correct any known misunderstanding
regarding its status as a separate entity; (ix) conduct business in its own
name, and shall identify itself or any of its Affiliates as a division of the
other; (x) not take any action that is reasonably likely to result in an
Insolvency Event with respect to itself; (xi) not engage in or suffer any Change
of Control or any dissolution, winding up, liquidation, consolidation or merger
in whole or in part or convey or transfer all or substantially all of its
properties and assets to any Person (except as expressly permitted in the
Program Documents); (xii) not commingle its funds or other assets with those of
any Affiliate or any other Person and shall maintain its properties and assets
in such a manner that it would not be costly or difficult to identify, segregate
or ascertain its properties and assets from those of others; (xiii) not hold
itself out to be responsible for the debts or obligations of any other Person
(except as expressly permitted in Section 8 of the Agreement); (xiv) not pledge
its assets to secure the obligations of any other Person (except as expressly
permitted in Section 8 of this Agreement); (xv) comply with the provisions of
its governing documents and not make any amendments or other modifications to
its governing documents; (xvi) not make any loans or advances to any Affiliate
(other than Sellers) or third party, other than in connection with the
acquisition of Assets for purchase under this Agreement or the Structural
Documents; (xvii) maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall remain solvent; and (xviii) not
form, acquire or hold any Subsidiary or own any Equity Interest in any other
entity.

 

17.                               ACCELERATION OF REPURCHASE DATE

 

Buyer may, with respect to the Uncommitted Amount only, at any time, terminate
any outstanding Transactions with respect to the Uncommitted Amount by providing
written notice to Sellers.  Within the earlier of (i) the next occurring
Repurchase Date or (ii) fifteen (15) Business Days of receipt of

 

63

--------------------------------------------------------------------------------


 

such notice, the related Seller agrees to repurchase all Purchased Assets which
were financed from the Uncommitted Amount at the Repurchase Price and to satisfy
all of its Obligations with respect to such Purchased Assets hereunder.

 

18.                               EVENTS OF DEFAULT

 

Each of the following events shall constitute an Event of Default (an “Event of
Default”) hereunder:

 

(a)                                 The applicable Seller fails to transfer the
Purchased Assets to Buyer on the applicable Purchase Date (provided Buyer has
tendered the related Purchase Price);

 

(b)                                 The applicable Seller fails to repurchase
the Purchased Assets on the applicable Repurchase Date or the applicable Seller
fails to perform its obligation to cure a Margin Deficit under Section 6 within
the timeframe provided therein;

 

(c)                                  A Seller shall default in the payment of
any other amount payable by it hereunder or under any other Program Document
after notification by Buyer of such default, and such default shall have
continued unremedied for three (3) Business Days;

 

(d)                                 Any representation, warranty or
certification made or deemed made herein or in any other Program Document by a
Seller or any certificate furnished to Buyer pursuant to the provisions thereof,
shall prove to have been false or misleading in any material respect as of the
time made or furnished (other than the representations and warranties set forth
in Schedule 1 which shall be considered solely for the purpose of determining
the Market Value of the Assets; unless (i) such Seller shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made or (ii) any such representations and warranties have
been determined by Buyer in its sole discretion to be materially false or
misleading on a regular basis), and such breach shall have continued unremedied
for five (5) Business Days;

 

(e)                                  A Seller shall fail to observe or perform
(i) any covenant set forth in Section 13(b)(i)(A), Section 13(c)(i),
Section 13(c)(ii), Section 13(c)(ix), Sections 13(g) through (j), Section 13(p),
Section 13(u), Section 13(w), Section 13(x), Section 13(bb) or Section 13(ee)
and such failure to observe or perform shall continue unremedied for one
(1) Business Day, or (ii) any other covenant or other agreement (other than
those covenants otherwise addressed in this Section 18) contained in this
Agreement and such failure to observe or perform shall continue unremedied for
five (5) Business Days (or the cure period (if any) specified in such
provision); provided that if Buyer determines in its sole discretion that Seller
has failed to observe or perform any covenant set forth in Section 13(p) or
Section 13(ee) on a regular basis, following such determination any failure by
Seller to observe or perform such covenant set forth in Section 13(p) or
Section 13(ee) shall be deemed an Event of Default hereunder without regard to
whether such failure to observe or perform continues unremedied for one
(1) Business Day;

 

(f)                                   any final, judgment or judgments or order
or orders for the payment of money in excess of $5,000,000 in the aggregate (to
the extent that it is, in the reasonable determination of Buyer, uninsured and
provided that any insurance or other credit posted in connection with an appeal
shall not be deemed insurance for these purposes) shall be rendered against any
Seller, Guarantor or any of any Seller’s or Guarantor’s Affiliates by one or
more courts, administrative tribunals or other bodies having jurisdiction over
them and the same shall not be discharged (or provisions shall not be made for
such discharge), satisfied, or bonded, or a stay of execution thereof shall not
be procured, within sixty (60) days from the date of entry thereof and any
Seller, Guarantor or any of any Seller’s or Guarantor’s Affiliates, as

 

64

--------------------------------------------------------------------------------


 

applicable, shall not, within said period of sixty (60) days, appeal therefrom
and cause the execution thereof to be stayed during such appeal;

 

(g)                                  (i) a Seller shall admit in writing its
inability to, or intention not to, perform any of such Seller’s Obligations or
any of its other material obligations (including without limitation if PMC shall
admit in writing its inability to, or intention not to, perform any of PMC’s
Obligations (as such term is defined in the PMC/POP Repurchase Agreement) under
the PMC/POP Repurchase Agreement), or (ii) Buyer shall have determined in good
faith that a Seller is unable to meet its commitments;

 

(h)                                 Any Seller, Guarantor or any of any Seller’s
or Guarantor’s Affiliates files a voluntary petition in bankruptcy, seeks relief
under any provision of any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction whether now or subsequently in effect; or consents to the
filing of any petition against it under any such law; or consents to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official for any Seller, Guarantor
or any of any Seller’s or Guarantor’s Affiliates, or of all or any part of any
Seller’s, Guarantors, any Seller’s Affiliates’ or Guarantor’s Affiliates’
Property; or makes an assignment for the benefit of any Seller, Guarantor or any
of any Seller’s Affiliates’ or Guarantor’s Affiliates’ creditors;

 

(i)                                     A custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for any Seller, Guarantor
or any of any Seller’s or Guarantor’s Affiliates, or of any of any Seller’s,
Guarantor’s or their respective Property (as a debtor or creditor protection
procedure), is appointed or takes possession of such Property; or any Seller,
Guarantor or any of any Seller’s or Guarantor’s Affiliates generally fails to
pay such Seller’s, Guarantor’s, Guarantor’s Affiliates’ or such Seller’s
Affiliates’ debts as they become due; or Seller, Guarantor or any of any
Seller’s or Guarantor’s Affiliates is adjudicated bankrupt or insolvent; or an
order for relief is entered under the Bankruptcy Code, or any successor or
similar applicable statute, or any administrative insolvency scheme, against any
Seller, Guarantor or any of any Seller’s or Guarantor’s Affiliates; or any of
any Seller’s, Guarantor’s, Guarantor’s Affiliates’ or any Seller’s Affiliates’
Property is sequestered by court or administrative order; or a petition is filed
against any Seller, Guarantor or any of any Seller’s or Guarantor’s Affiliates
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, moratorium, delinquency or liquidation law of any
jurisdiction, whether now or subsequently in effect;

 

(j)                                    Any Governmental Authority or any person,
agency or entity acting or purporting to act under governmental authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of any Seller, Guarantor
or any of any Seller’s or Guarantor’s Affiliates, or shall have taken any action
to displace the management of any Seller, Guarantor or any of any Seller’s or
Guarantor’s Affiliates or to curtail its authority in the conduct of the
business of any of any Seller, Guarantor or any of any Seller’s or Guarantor’s
Affiliates, or takes any action in the nature of enforcement to remove, limit or
restrict the approval of any Seller, Guarantor or any of any Seller’s or
Guarantor’s Affiliates as an issuer, buyer or a seller/servicer of Loans or
securities backed thereby, and such action provided for in this subsection
(j) shall not have been discontinued or stayed within thirty (30) days;

 

(k)                                 An event of default shall have occurred and
shall be continuing under any Program Document (other than this Agreement)
beyond the grace period (if any) specified therein (including without limitation
any such event of default by PMC as seller under the PMC/POP Repurchase
Agreement);

 

(l)                                     Any Program Document, any right or
remedy of Buyer or obligation, covenant, agreement or duty of any Seller
thereunder, or any Lien, security interest or control granted under or in

 

65

--------------------------------------------------------------------------------


 

connection with the Program Documents or Purchased Items terminates (other than
upon maturity or as may be agreed upon by Buyer and Sellers), is declared null
and void, ceases to be valid and effective, ceases to be the legal, valid,
binding and enforceable obligation of any Seller or any other Person, or the
validity, effectiveness, binding nature or enforceability thereof is contested,
challenged, denied or repudiated by any Seller or any other Person, in each case
directly, indirectly, in whole or in part;

 

(m)                             Buyer ceases for any reason to have a valid and
perfected first priority security interest in any material portion of the
Purchased Assets;

 

(n)                                 Any Material Adverse Effect shall have
occurred, as determined by Buyer in its sole discretion;

 

(o)                                 (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) a determination that a Plan is “at risk”
(within the meaning of Section 302 of ERISA) or any Lien in favor of the PBGC or
a Plan shall arise on the assets of Buyer or any ERISA Affiliate, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of Buyer, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Plan shall terminate for purposes of Title IV of ERISA, (v) any Seller
or any ERISA Affiliate shall, or in the reasonable opinion of Buyer is likely
to, incur any liability in connection with a withdrawal from, or the insolvency
or reorganization of, a Multiemployer Plan, (vi) any Seller or any ERISA
Affiliate shall file an application for a minimum funding waiver under
Section 302 of ERISA or Section 412 of the Code with respect to any Plans,
(vii) any obligation for post-retirement medical costs (other than as required
by COBRA) exists or (viii) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (viii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect;

 

(p)                                 A Change of Control of any Seller or
Guarantor shall have occurred without the prior consent of Buyer or a material
change in the management of any Seller or Guarantor shall have occurred which
has not been approved by Buyer;

 

(q)                                 (i) any Seller, Guarantor or any Subsidiary
or Affiliate of any Seller or Guarantor shall default under, or fail to perform
as required under, or shall otherwise breach the terms of any instrument,
agreement or contract between such Seller, Guarantor or such other entity, on
the one hand, and Buyer or any of Buyer’s Affiliates on the other; or (ii) any
Seller or any Subsidiary or Affiliate of any Seller shall default under, or fail
to perform as requested under, the terms of any repurchase agreement, loan and
security agreement or similar credit facility or agreement for borrowed funds
entered into by such Seller or such other entity and any third party under which
the aggregate facility size is at least $10,000,000 at the time of such default,
and which default or failure entitles any party to require acceleration or
prepayment of any indebtedness thereunder in an amount equal to or greater than
$1,000,000;

 

(r)                                    Any Seller shall admit in writing its
inability to, or intention not to, perform any of its material obligations; or
(ii) any Seller’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of such Seller, as a “going concern” or a reference of
similar import or shall indicate that such Seller has a negative net worth or is
insolvent;

 

(s)                                   Any Seller’s membership in MERS is
terminated for any reason while any Purchased Loans are MERS Loans and such
default shall continue unremedied for a period of five (5) days;

 

66

--------------------------------------------------------------------------------


 

(t)                                    Guarantor fails (i) to qualify as a REIT
(without giving any effect to any cure or corrective periods or allowances), or
(ii) to continue to be entitled to a dividend paid deduction under Section 857
of the Code with respect to dividends paid by it with respect to each taxable
year for which it claims a deduction on its Form 1120- REIT filed with the
United States Internal Revenue Service for such year, or the entering into by
Guarantor of “prohibited transactions” as defined in Sections
857(b)(6)(B)(iii) of the Code (taking into account Sections 857(b)(6)(C),
857(b)(6)(D) and 857(b)(6)(E) of the Code) or (iii) to satisfy any of the income
or asset tests required to be satisfied by a REIT; or

 

(u)                                 Any Seller shall fail to either (i) service
or cause each Servicer to service the Purchased Loans in accordance with
Accepted Servicing Practices; or (ii) maintain all requisite Approvals; or any
Agency, FHA or VA shall cease accepting Loans from such Seller.

 

19.                               REMEDIES

 

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 18(g), (h), (i) or (j) hereof), shall have
the right to exercise any or all of the following rights and remedies:

 

(a)(i)                      The Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur (provided
that, in the event that the Purchase Date for any Transaction has not yet
occurred as of the date of such exercise or deemed exercise, such Transaction
shall be deemed immediately canceled).  The applicable Seller’s obligations
hereunder to repurchase all Purchased Assets at the Repurchase Price therefor on
the Repurchase Date (determined in accordance with the preceding sentence) in
such Transactions shall thereupon become immediately due and payable; all Income
then on deposit in the applicable Collection Account, and all Income paid after
such exercise or deemed exercise shall be remitted to and retained by Buyer and
applied to the aggregate Repurchase Price and any other amounts owing by such
Seller hereunder; such Seller shall immediately deliver to Buyer or its designee
any and all original papers, Servicing Records and files relating to the
Purchased Assets subject to such Transaction then in such Seller’s possession
and/or control; and all right, title and interest in and entitlement to such
Purchased Assets and Servicing Rights thereon shall be deemed transferred to
Buyer or its designee; provided, however, in the event that such Seller
repurchases any Purchased Asset pursuant to this Section 19(a)(i), Buyer shall
cooperate with Seller in delivering any and all original papers, records and
files relating to such Purchased Asset then in its possession and/or control.

 

(ii)                                  Buyer shall have the right to exercise the
Unwind Rights and sell, on or following the Business Day following the date on
which the Repurchase Price became due and payable pursuant to
Section 19(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as Buyer may deem to be commercially reasonable
for cash or for future delivery without assumption of any credit risk, any or
all or portions of the Purchased Assets or the Underlying Assets on a servicing
released basis.  Buyer may purchase any or all of the Purchased Assets or the
Underlying Assets at any public or private sale.  Sellers shall remain liable to
Buyer for any amounts that remain owing to Buyer following a sale and/or credit
under the preceding sentence.  The proceeds of any disposition of Purchased
Assets and the Underlying Assets shall be applied first to the reasonable costs
and expenses incurred by Buyer in connection with or as a result of an Event of
Default; second to Breakage Costs, if any, costs of cover and/or related hedging
transactions; third the aggregate Repurchase Prices; and fourth to all other
Obligations.

 

67

--------------------------------------------------------------------------------


 

(iii)                               Buyer shall have the right to terminate this
Agreement and declare all obligations of Sellers to be immediately due and
payable, by a notice in accordance with Section 21 hereof provided no such
notice shall be required for an Event of Default pursuant to
Section 18(g),(h),(i) or (j) hereof.

 

(iv)                              The parties recognize that it may not be
possible to purchase or sell all of the Purchased Assets or the Underlying
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets or
the Underlying Assets may not be liquid.  In view of the nature of the Purchased
Assets or the Underlying Assets, the parties agree that liquidation of a
Transaction or the underlying Purchased Assets does not require a public
purchase or sale and that a good faith private purchase or sale shall be deemed
to have been made in a commercially reasonable manner.  Accordingly, Buyer may
elect the time and manner of liquidating any Purchased Asset or Underlying Asset
and nothing contained herein shall obligate Buyer to liquidate any Purchased
Asset or Underlying Asset on the occurrence of an Event of Default or to
liquidate all Purchased Assets or the Underlying Assets in the same manner or on
the same Business Day or constitute a waiver of any right or remedy of Buyer. 
Notwithstanding the foregoing, the parties to this Agreement agree that the
Transactions have been entered into in consideration of and in reliance upon the
fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.

 

(vi)                              To the extent permitted by applicable law,
each Seller waives all claims, damages and demands it may acquire against Buyer
arising out of the exercise by Buyer of any of its rights hereunder, other than
those claims, damages and demands arising from the gross negligence or willful
misconduct of Buyer.  If any notice of a proposed sale or other disposition of
Purchased Items shall be required by law, such notice shall be deemed reasonable
and proper if given at least two (2) days before such sale or other disposition.

 

(b)                                 Each Seller hereby acknowledges, admits and
agrees that such Seller’s obligations under this Agreement are recourse
obligations of such Seller to which such Seller pledges its full faith and
credit. In addition to its rights hereunder, Buyer shall have the right to
proceed against any of such Seller’s assets which may be in the possession of
Buyer, any of Buyer’s Affiliates or their respective designees (including the
Custodian in its capacity as custodian for Buyer), including the right to
liquidate such assets and to set-off the proceeds against monies owed by such
Seller to Buyer pursuant to this Agreement.  Buyer may set off cash, the
proceeds of the liquidation of the Purchased Assets and the Underlying Assets
and Additional Purchased Assets, any other Purchased Items and their proceeds
and all other sums or obligations owed by Buyer to such Seller against all of
such Seller’s obligations to Buyer, whether under this Agreement, under a
Transaction, or under any other agreement between the parties, or otherwise,
whether or not such obligations are then due, without prejudice to Buyer’s right
to recover any deficiency.

 

(c)                                  Buyer shall have the right to obtain
physical possession of the Servicing Records and all other files of each Seller
and REO Entity relating to the Purchased Assets and Underlying Assets and all
documents relating to the Purchased Assets and Underlying Assets which are then
or may thereafter come into the possession of such Seller, REO Entity or any
third party acting for such Seller or REO Entity and such Seller shall deliver
to Buyer such assignments as Buyer shall request.

 

(d)                                 Buyer shall have the right to direct all
Persons servicing the Purchased Assets consisting of Purchased Loans and Related
Loans to take such action with respect thereto as Buyer determines appropriate.

 

68

--------------------------------------------------------------------------------


 

(e)                                  Buyer shall, without regard to the adequacy
of the security for the Obligations, be entitled to the appointment of a
receiver by any court having jurisdiction, without notice, to take possession of
and protect, collect, manage, liquidate, and sell the Purchased Assets and
Underlying Assets and any other Purchased Items or any portion thereof, collect
the payments due with respect to the Purchased Assets and Underlying Assets and
any other Purchased Items or any portion thereof, and do anything that Buyer is
authorized hereunder or by law to do.  Sellers shall pay all costs and expenses
incurred by Buyer in connection with the appointment and activities of such
receiver.

 

(f)                                   Buyer may, at its option, enter into one
or more Interest Rate Protection Agreements covering all or a portion of the
Purchased Assets and Underlying Assets, and Sellers shall be responsible for all
damages, judgments, costs and expenses of any kind which may be imposed on,
incurred by or asserted against Buyer relating to or arising out of such
Interest Rate Protection Agreements; including without limitation any losses
resulting from such Interest Rate Protection Agreements.

 

(g)                                  In addition to all the rights and remedies
specifically provided herein, Buyer shall have all other rights and remedies
provided by applicable federal, state, foreign, and local laws, whether existing
at law, in equity or by statute, including, without limitation, all rights and
remedies available to a purchaser or a secured party, as applicable, under the
Uniform Commercial Code.

 

Except as otherwise expressly provided in this Agreement, Buyer shall have the
right to exercise any of its rights and/or remedies without presentment, demand,
protest or further notice of any kind other than as expressly set forth herein,
all of which are hereby expressly waived by Sellers.

 

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and each Seller hereby expressly waives, to the extent
permitted by law, any right such Seller might otherwise have to require Buyer to
enforce its rights by judicial process.  Each Seller also waives, to the extent
permitted by law, any defense such Seller might otherwise have to the
Obligations, arising from use of nonjudicial process, enforcement and sale of
all or any portion of the Purchased Assets and the Underlying Assets and any
other Purchased Items or from any other election of remedies.  Each Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

 

Sellers shall cause all sums received by it with respect to the Purchased Assets
and the Underlying Assets to be deposited with such Person as Buyer may direct
after receipt thereof.  Sellers shall be liable to Buyer for the amount of all
expenses (plus interest thereon at a rate equal to the Post-Default Rate),
including, without limitation, all costs and expenses incurred within thirty
(30) days of the Event of Default in connection with hedging or covering
transactions related to the Purchased Assets, the Underlying Assets conduit
advances and payments for mortgage insurance.

 

20.                               DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document.  Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as they so desire, and may thereafter at any time and from time to
time exercise any other remedy or remedies.

 

69

--------------------------------------------------------------------------------


 

21.                               NOTICES AND OTHER COMMUNICATIONS

 

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial Agreement
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation by facsimile or email) delivered to the intended recipient at
the address of such Person set forth in this Section 21 below; or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party.  Except as otherwise provided in this Agreement and
except for notices given by a Seller under Section 3(a) (which shall be
effective only on receipt), all such communications shall be deemed to have been
duly given when transmitted by facsimile or email or personally delivered or, in
the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

If to Buyer (in each case with an e-mail copy):

 

 

 

 

Legal notices:

 

The Royal Bank of Scotland plc

 

 

600 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: James Esposito, Esq.

 

 

Telephone: (203) 897-6072

 

 

Facsimile: (203) 873-4072

 

 

Email: James.Esposito@rbs.com

 

 

 

 

With a copy to:

 

The Royal Bank of Scotland plc

 

 

600 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: James Esposito, Esq.

 

 

Telephone: (203) 897-2596

 

 

Facsimile: (203) 897-2132

 

 

Email: Mark.Hagelin@rbs.com

 

 

 

 

Operational notices:

 

The Royal Bank of Scotland plc

 

 

600 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: David Katze

 

 

Telephone: (203) 897-7926

 

 

Facsimile: (203) 873-4675

 

 

Email: David.Katze@rbs.com

 

 

 

 

All notices:

 

The Royal Bank of Scotland plc

 

 

600 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: James Raezer

 

 

Telephone: (203) 897-6030

 

 

Email: James.Raezer@rbs.com

 

 

 

 

With copies to:

 

The Royal Bank of Scotland plc

 

 

Suite 222 Metlox Center

 

70

--------------------------------------------------------------------------------


 

 

 

451 Manhattan Beach Boulevard

 

 

Manhattan Beach, California 90266

 

 

Attention: Regina Abayev

 

 

Telephone: (310) 750-2075

 

 

Email: Regina.Abayev@rbs.com

 

 

 

 

 

The Royal Bank of Scotland plc

 

 

600 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: David Falkoff

 

 

Telephone: (203) 897-5767

 

 

Email: David.Falkoff@rbs.com

 

 

 

 

 

The Royal Bank of Scotland plc

 

 

600 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: Paul Spiridigliozzi

 

 

Email: Paul.Spiridigliozzi@rbs.com

 

If to a Seller (in each case with an email copy):

 

 

 

All notices:

 

PennyMac Corp.

 

 

6101 Condor Drive

 

 

Moorpark, California 93021

 

 

Attention: Pamela Marsh/Kevin Chamberlain

 

 

Telephone: (805) 330-6059/(818) 224-7055

 

 

Email: pamela.marsh@pnmac.com/kevin.chamberlain@pnmac.com

 

 

 

 

 

PennyMac Holdings, LLC

 

 

6101 Condor Drive

 

 

Moorpark, California 93021

 

 

Attention: Pamela Marsh/Kevin Chamberlain

 

 

Telephone: (805) 330-6059/(818) 224-7055

 

 

Email: pamela.marsh@pnmac.com/kevin.chamberlain@pnmac.com

 

 

 

 

 

PennyMac Operating Partnership, L.P.

 

 

6101 Condor Drive

 

 

Moorpark, California 93021

 

 

Attention: Pamela Marsh/Kevin Chamberlain

 

 

Telephone: (805) 330-6059/(818) 224-7055

 

 

Email: pamela.marsh@pnmac.com/kevin.chamberlain@pnmac.com

 

 

 

With copies to:

 

PennyMac Corp.

 

 

6101 Condor Drive

 

 

Moorpark, California 93021

 

 

Attention: Jeffrey Grogin/Derek Stark

 

 

Telephone: (818) 224-7050/(818) 746-2289

 

 

Email: jeffrey.grogin@pnmac.com/derek.stark@pnmac.com

 

71

--------------------------------------------------------------------------------


 

22.                               USE OF EMPLOYEE PLAN ASSETS

 

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

 

23.                               INDEMNIFICATION AND EXPENSES.

 

(a)                                 Each Seller agrees to hold Buyer, and its
Affiliates and their officers, directors, employees, agents and advisors (each
an “Indemnified Party”) harmless from and indemnify any Indemnified Party
against all liabilities, losses, damages, judgments, costs and expenses of any
kind which may be imposed on, incurred by or asserted against such Indemnified
Party (collectively, the “Costs”) relating to or arising out of this Agreement,
any other Program Document or any transaction contemplated hereby or thereby, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, any other Program Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than any Indemnified Party’s gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, each Seller agrees to hold any
Indemnified Party harmless from and indemnify such Indemnified Party against all
Costs with respect to all Assets relating to or arising out of any violation or
alleged violation of any environmental law, rule or regulation or any consumer
credit laws, including without limitation laws with respect to unfair or
deceptive lending practices and predatory lending practices, the Truth in
Lending Act and/or the Real Estate Settlement Procedures Act, that, in each
case, results from anything other than such Indemnified Party’s gross negligence
or willful misconduct.  In any suit, proceeding or action brought by an
Indemnified Party in connection with any Asset for any sum owing thereunder, or
to enforce any provisions of any Asset, each Seller will save, indemnify and
hold such Indemnified Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction of liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by a Seller of any obligation thereunder or arising out
of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from such Seller. 
Each Seller also agrees to reimburse an Indemnified Party as and when billed by
such Indemnified Party for all such Indemnified Party’s costs and expenses
incurred in connection with the enforcement or the preservation of such
Indemnified Party’s rights under this Agreement, any other Program Document or
any transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel.  Each Seller hereby
acknowledges that the obligations of such Seller under this Agreement are
recourse obligations of such Seller.

 

(b)                                 Each Seller agrees to pay as and when billed
by Buyer all of the out-of pocket costs and expenses incurred by Buyer in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement, any other Program
Document or any other documents prepared in connection herewith or therewith. 
Each Seller agrees to pay as and when billed by Buyer all of the out-of-pocket
costs and expenses incurred in connection with the consummation and
administration of the transactions contemplated hereby and thereby including,
without limitation, (i) all the reasonable fees, disbursements and expenses of
counsel to Buyer and (ii) all the due diligence, inspection, testing and review
costs and expenses incurred by Buyer with respect to Purchased Items under this
Agreement, including, but not limited to, those costs and expenses incurred by
Buyer pursuant to Sections 23, 38 and 43 hereof; provided that Sellers shall not
be obligated to pay for expenses in excess of $125,000 in the aggregate to the
extent incurred prior to the Effective Date pursuant to clauses (i) and
(ii) above.  Each Seller also agrees not to assert any claim against Buyer or
any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Program Documents, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the

 

72

--------------------------------------------------------------------------------


 

transactions contemplated hereby or thereby.  THE FOREGOING INDEMNITY AND
AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.

 

(c)                                  If any Seller fails to pay when due any
costs, expenses or other amounts payable by it under this Agreement, including,
without limitation, reasonable fees and expenses of counsel and indemnities,
such amount may be paid on behalf of such Seller by Buyer (including without
limitation by Buyer netting such amount from the proceeds of any Purchase Price
paid by Buyer to such Seller hereunder), in its sole discretion and such Seller
shall remain liable for any such payments by Buyer.  No such payment by Buyer
shall be deemed a waiver of any of Buyer’s rights under the Program Documents.

 

(d)                                 Without prejudice to the survival of any
other agreement of any Seller hereunder, the covenants and obligations of each
Seller contained in this Section 23 shall survive the termination of this
Agreement, the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Buyer against full
payment therefor.

 

24.                               WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

Each Seller hereby expressly waives, to the fullest extent permitted by law,
every statute of limitation on a deficiency judgment, any reduction in the
proceeds of any Purchased Items as a result of restrictions upon Buyer or
Custodian contained in the Program Documents or any other instrument delivered
in connection therewith, and any right that it may have to direct the order in
which any of the Purchased Items shall be disposed of in the event of any
disposition pursuant hereto.

 

25.                               REIMBURSEMENT

 

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain each Seller’s obligation
(unless and to the extent that such Seller is the prevailing party in any
dispute, claim or action relating thereto).  Each Seller agrees to pay, with
interest at the Post-Default Rate to the extent that an Event of Default has
occurred, the reasonable out-of-pocket expenses and reasonable attorneys’ fees
incurred by Buyer and/or Custodian in connection with the preparation,
negotiation, enforcement (including any waivers), administration and amendment
of the Program Documents (regardless of whether a Transaction is entered into
hereunder), the taking of any action, including legal action, required or
permitted to be taken by Buyer (without duplication to Buyer) and/or Custodian
pursuant thereto, any “due diligence” or loan agent reviews conducted by Buyer
or on its behalf or by refinancing or restructuring in the nature of a
“workout.”

 

26.                               FURTHER ASSURANCES

 

Each Seller agrees to do such further acts and things and to execute and deliver
to Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement and the other Program Documents, to perfect the
interests of Buyer in the Purchased Items or to better assure and confirm unto
Buyer its rights, powers and remedies hereunder and thereunder.

 

27.                               TERMINATION; SURVIVAL

 

(a)                                 This Agreement shall remain in effect until
the Termination Date; provided that no such termination shall affect any
Seller’s outstanding obligations to Buyer at the time of such termination.

 

73

--------------------------------------------------------------------------------


 

(b)                                 The obligations of each Seller under
Sections 3(h), 3(i), 5, 23 and 25 hereof and any other reimbursement or
indemnity obligation of such Seller to Buyer pursuant to this Agreement or any
other Program Document shall survive the repurchase of the Assets hereunder and
the termination of this Agreement.

 

(c)                                  Each representation and warranty made by a
Seller, or deemed to be made by such Seller by a request for a Transaction,
herein or pursuant hereto shall survive the making of such representation and
warranty, and Buyer shall not be deemed to have waived, by reason of entering
into any such Transaction, any Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that Buyer may have had notice or knowledge or reason to believe
that such representation or warranty was false or misleading at the time such
purchase was made.

 

28.                               SEVERABILITY

 

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

29.                               BINDING EFFECT; GOVERNING LAW

 

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that no Seller may assign or
transfer any of its respective rights or obligations under this Agreement or any
other Program Document without the prior written consent of Buyer.  THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
WHICH SHALL GOVERN).

 

30.                               AMENDMENTS

 

Except as otherwise expressly provided in this Agreement, any provision of this
Agreement may be modified or supplemented only by an instrument in writing
signed by Sellers and Buyer and any provision of this Agreement may be waived by
Buyer.

 

31.                               SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

32.                               CAPTIONS

 

The table of contents and captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

33.                              COUNTERPARTS

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.  The
parties agree that this Agreement, any documents to be delivered pursuant to
this Agreement and any notices hereunder may be transmitted between them by
email and/or

 

74

--------------------------------------------------------------------------------


 

facsimile. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties.

 

34.                               SUBMISSION TO JURISDICTION; WAIVERS

 

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)                               SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND/OR ANY OTHER PROGRAM
DOCUMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B)                               CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                               AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH IN SECTION 21 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH
BUYER SHALL HAVE BEEN NOTIFIED; AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

35.                               WAIVER OF JURY TRIAL

 

EACH OF SELLERS AND BUYER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER PROGRAM
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

36.                               ACKNOWLEDGEMENTS

 

Each Seller hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Program
Documents to which it is a party;

 

(b)                                 Buyer has no fiduciary relationship to such
Seller; and

 

(c)                                  no joint venture exists among or between
Buyer and such Seller.

 

75

--------------------------------------------------------------------------------


 

37.                               HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS.

 

Buyer shall have free and unrestricted use of all Purchased Assets and other
Purchased Items and nothing in this Agreement shall preclude Buyer from engaging
in repurchase transactions with the Purchased Asset and other Purchased Items or
otherwise pledging, repledging, transferring, hypothecating, or rehypothecating
the Purchased Assets and other Purchased Items. Nothing contained in this
Agreement shall obligate Buyer to segregate any Purchased Assets or other
Purchased Items delivered to Buyer by any Seller.

 

38.                               ASSIGNMENTS; PARTICIPATIONS.

 

(a)                                 A Seller may assign any of its rights or
obligations hereunder only with the prior written consent of Buyer.  Buyer may
assign or transfer to any bank or other financial institution that makes or
invests in repurchase agreements or loans or any Affiliate of Buyer all or any
of its rights and obligations under this Agreement and the other Program
Documents.

 

(b)                                 Buyer may, in accordance with applicable
law, at any time sell to one or more entities (“Participants”) participating
interests in this Agreement, its agreement to purchase Assets, or any other
interest of Buyer hereunder and under the other Program Documents.  In the event
of any such sale by Buyer of participating interests to a Participant, Buyer’s
obligations under this Agreement to Sellers shall remain unchanged, Buyer shall
remain solely responsible for the performance thereof and Sellers shall continue
to deal solely and directly with Buyer in connection with Buyer’s rights and
obligations under this Agreement and the other Program Documents. Sellers agree
that if amounts outstanding under this Agreement are due or unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of
set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Buyer under this Agreement; provided, that such
Participant shall only be entitled to such right of set-off if it shall have
agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with Buyer the proceeds thereof.  Buyer also
agrees that each Participant shall be entitled to the benefits of Sections
3(i) and 23 with respect to its participation in the Assets and Purchased Items
outstanding from time to time; provided, that Buyer and all Participants shall
be entitled to receive no greater amount in the aggregate pursuant to such
Sections than Buyer would have been entitled to receive had no such transfer
occurred.

 

(c)                                  Buyer may furnish any information
concerning Sellers, REO Entity or any of their respective Subsidiaries in the
possession of Buyer from time to time to assignees and Participants (including
prospective assignees and Participants) only after notifying Sellers in writing
and securing signed confidentiality statements (a form of which is attached
hereto as Exhibit H) and only for the sole purpose of evaluating assignments or
participations and for no other purpose.

 

(d)                                 Sellers agree to cooperate with Buyer in
connection with any such assignment and/or participation, to execute and deliver
replacement notes, and to enter into such restatements of, and amendments,
supplements and other modifications to, this Agreement and the other Program
Documents in order to give effect to such assignment and/or participation.
Sellers further agree to furnish to any Participant identified by Buyer to
Sellers copies of all reports and certificates to be delivered by Sellers to
Buyer hereunder, as and when delivered to Buyer.

 

39.                              SINGLE AGREEMENT

 

Sellers and Buyer acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder

 

76

--------------------------------------------------------------------------------


 

constitute a single business and contractual relationship and have been made in
consideration of each other.  Accordingly, Sellers and Buyer each agree (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, and (ii) that payments,
deliveries and other transfers made by any of them in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transaction hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.

 

40.                               INTENT

 

(a)                                 Sellers and Buyer recognize that each
Transaction is a “repurchase agreement” as that term is defined in
Section 101(47)(A)(i) of Title 11 of the USC, a “securities contract” as that
term is defined in Section 741(7)(A)(i) of Title 11 of the USC, and a “master
netting agreement” as that term is defined in Section 101(38A)(A) of Title 11 of
the USC, and that the pledge of the Related Credit Enhancement in
Section 8(a) hereof is intended to constitute “a security agreement or other
arrangement or other credit enhancement” that is “related to” the Agreement and
Transactions hereunder within the meaning of Sections 101(38A)(A),
101(47)(a)(v) and 741(7)(A)(x) of Title 11 of the USC.

 

(b)                                 It is understood that Buyer’s right to
liquidate the Purchased Items delivered to it in connection with the
Transactions hereunder or to accelerate or terminate this Agreement or otherwise
exercise any other remedies pursuant to Section 19 hereof is a contractual right
to liquidate, accelerate or terminate such Transaction as described in Sections
555, 559 and 561 of Title 11 of the USC.

 

(c)                                  The parties further agree that if a party
hereto is an “insured depository institution” as such term is defined in the
Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract” as that term is defined in the
FDIA, and any rules, orders or policy statement thereunder.

 

(d)                                 It is understood that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation,” respectively, as defined in and subject to
FDICIA.

 

41.                               CONFIDENTIALITY

 

The Program Documents and their respective terms, provisions, supplements and
amendments, and transactions and notices thereunder, are proprietary to Buyer
and shall be held by Sellers in strict confidence and shall not be disclosed to
any third party without the consent of Buyer except for (i) disclosure to a
Seller’s direct and indirect parent companies, directors, attorneys, agents or
accountants, provided that such attorneys or accountants likewise agree to be
bound by this covenant of confidentiality, or are otherwise subject to
confidentiality restrictions or (ii) upon prior written notice to Buyer,
disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) upon prior written notice to Buyer, disclosure to any
approved hedge counterparty to the extent necessary to obtain any Interest Rate
Protection Agreement hereunder or (iv) any disclosures or filing required under
Securities and Exchange Commission (“SEC”) or state securities’ laws; provided
that in the case of (ii), (iii) and (iv), Sellers shall take reasonable actions
to provide Buyer with prior written notice; provided further that in the case of
(iv), Sellers shall not file any of the Program Documents other than the
Agreement or the Guaranty with the SEC or state securities office unless Sellers
shall have provided at least thirty (30) days (or such lesser time as may be
demanded by the SEC or state securities office) prior written notice of such
filing to Buyer.  Notwithstanding anything herein to the contrary, each party
(and each employee,

 

77

--------------------------------------------------------------------------------


 

representative, or other agent of each party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  For this purpose, tax treatment and tax structure shall not include
(i) the identity of any existing or future party (or any Affiliate of such
party) to this Agreement or (ii) any specific pricing information or other
commercial terms, including the amount of any fees, expenses, rates or payments
arising in connection with the transactions contemplated by this Agreement. 
Buyer acknowledges that this Agreement may be filed with the Securities and
Exchange Commission; provided that, Sellers shall redact any pricing and other
confidential provisions, including, without limitation, the amount of any Price
Differential and Purchase Price from such filed Agreement.

 

42.                               SERVICING

 

(a)                                 Except as otherwise provided in this
Section 42, Seller shall not permit any Person other than a Servicer to service
Assets without the prior written consent of Buyer, which consent shall not be
unreasonably withheld.

 

(b)                                 Subject to Section 42(e) below, Seller
covenants to maintain or cause the servicing of the Purchased Loans and
Underlying Assets to be maintained in conformity with Accepted Servicing
Practices and pursuant to the related underlying Servicing Agreement. In the
event that the preceding language is interpreted as constituting one or more
servicing contracts, each such servicing contract shall terminate automatically
upon the earliest of (i) the termination thereof by Buyer pursuant to subsection
(e) below, (ii) thirty (30) days after the last Purchase Date of such Purchased
Loan or Underlying Asset, (iii) a Default or an Event of Default, (iv) the date
on which all the Obligations have been paid in full, or (v) the transfer of
servicing to any entity approved by Buyer and the assumption thereof by such
entity.  Upon any such termination, Seller shall comply with the requirements
set forth in Section 13(y) as to the delivery of the Servicing Records and the
physical servicing of each Purchased Loan.

 

(c)                                  During the period the applicable Seller or
a Servicer is servicing the Purchased Loans and Underlying Assets, (i) such
Seller agrees that Buyer is the owner of all Servicing Records, including but
not limited to any and all servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, proof of insurance coverage,
insurance policies, appraisals, other closing documentation, payment history
records, and any other records relating to or evidencing the servicing of such
Loans (the “Servicing Records”), and (ii) such Seller grants and shall direct
such Servicer to grant to Buyer a security interest in all servicing fees and
rights relating to the Purchased Loans and Underlying Assets and all Servicing
Records to secure the obligation of such Servicer or its designee to service in
conformity with this Section 43 and any other obligation of such Seller to
Buyer.  At all times during the term of this Agreement, such Seller shall direct
such Servicer to hold such Servicing Records in trust for Buyer and to
safeguard, or cause each Subservicer to safeguard, such Servicing Records.

 

(d)                                 If any Asset that is proposed to be sold on
a Purchase Date is serviced by a Servicer or a servicer other than Servicer
(including any interim servicer)  (a “Subservicer”), or if the servicing of any
Purchased Loan or Underlying Asset is to be transferred to a Subservicer, the
applicable Seller shall provide a copy of the related servicing agreement with
an Instruction Letter executed by the related Servicer and/or such Subservicer
(collectively, the “Servicing Agreement”) to Buyer at least three (3) Business
Days prior to such Purchase Date or transfer date, as applicable, which
Servicing Agreement shall be in form and substance acceptable to Buyer.  In
addition, such Seller shall have obtained the prior written consent of Buyer for
such Subservicer to subservice the Assets, which consent may be withheld in
Buyer’s sole discretion.  All Subservicers shall be listed on Schedule 5
attached hereto.  Initially, Sellers shall not use a Subservicer.

 

78

--------------------------------------------------------------------------------


 

(e)                                  In addition to the rights provided in
Section 42(a), Buyer shall have the right, exercisable at any time in its sole
discretion, upon written notice, to terminate any of any Servicer or Subservicer
as servicer or subservicer, respectively, of any of the Purchased Loans and
Underlying Assets and any related Servicing Agreement free and clear of any
obligations (including without limitation any obligation to pay or reimburse any
previous servicer for outstanding servicing advances).  Upon any such
termination, the applicable Seller shall or shall direct each Servicer to
transfer or shall cause Subservicer to transfer such servicing with respect to
such Purchased Loans and Underlying Assets to Buyer or its designee, at no cost
or expense to Buyer.  Such Seller agrees to and shall direct each Servicer or
Subservicer to cooperate with Buyer in connection with the transfer of
servicing.

 

(f)                                   Subject to Section 13(m), none of Seller
or any Servicer will have any right to modify or alter, or consent to the
modification or alteration of, the terms of any Purchased Loan or any Underlying
Asset.

 

(g)                                  Each Seller shall permit Buyer to inspect,
upon reasonable prior written notice at a mutually convenient time, such
Seller’s or any of its Servicer’s servicing facilities, as the case may be, for
the purpose of satisfying Buyer that such Seller or its Affiliate, as the case
may be, has the ability to service the Assets as provided in this Agreement.  In
addition, with respect to any Servicer and Subservicer which is not an Affiliate
of a Seller, such Seller shall use its best efforts to enable Buyer to inspect
the servicing facilities of such Servicer and any such Subservicer and to cause
such Servicer or Subservicer to cooperate with Buyer and/or its designees in
connection with any due diligence performed by Buyer and/or such designees in
accordance with this Section 42(g).

 

43.                               PERIODIC DUE DILIGENCE REVIEW

 

Each Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Loans, for purposes of verifying
compliance with the representations, warranties, covenants and specifications
made hereunder or under any other Program Document, or otherwise, and each
Seller agrees that upon reasonable (but no less than three (3) Business Days)
prior notice to such Seller or a Servicer (provided that upon the occurrence of
a Default or an Event of Default, no such prior notice shall be required), Buyer
or its authorized representatives will be permitted during normal business hours
to examine, inspect, make copies of, and make extracts of, the Mortgage Files,
the Servicing Records and any and all documents, records, agreements,
instruments or information relating to such Loans in the possession, or under
the control, of such Seller, REO Entity, such Servicer and/or the Custodian.
Each Seller also shall and shall direct such Servicer to make available to Buyer
a knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Purchased Assets, the Asset Files and the Underlying
Assets. Without limiting the generality of the foregoing, each Seller
acknowledges that Buyer shall purchase Loans from such Seller based solely upon
the information provided by such Seller to Buyer in the Asset Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right, at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Loans, including, without
limitation, ordering new credit reports, new appraisals or BPOs on the related
Mortgaged Properties or REO Properties and otherwise re-generating the
information used to originate such Loan.  Buyer may underwrite such Loans itself
or engage a third party underwriter to perform such underwriting.  Each Seller
agrees to cooperate with Buyer and any third party underwriter in connection
with such underwriting, including, but not limited to, providing Buyer and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Loans in the possession,
or under the control, of such Seller. In addition, Buyer has the right to
perform continuing Due Diligence Reviews of Servicer, each Seller and its
Affiliates, directors, and their respective Subsidiaries and the officers,
employees and significant shareholders thereof.  Sellers and Buyer further

 

79

--------------------------------------------------------------------------------


 

agree that all out-of-pocket costs and expenses incurred by Buyer in connection
with Buyer’s activities pursuant to this Section 44 shall be paid by Sellers,
subject to Section 23(b) hereof.

 

44.                               SET-OFF

 

In addition to any rights and remedies of Buyer provided by this Agreement and
by law, Buyer shall have the right, without prior notice to Sellers, any such
notice being expressly waived by Sellers to the extent permitted by applicable
law, upon any amount becoming due and payable by any Seller hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all Property and deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer or any Affiliate thereof to or for the credit or the account of
any Seller.  Buyer may set-off cash, the proceeds of the liquidation of any
Purchased Items and all other sums or obligations owed by Buyer or any of its
Affiliates to any Seller or any of its Affiliates against all of such Seller’s
or any of its Affiliates obligations to Buyer or any of its Affiliates, whether
under this Agreement or under any other agreement between any such parties, or
otherwise, whether or not such obligations are then due, without prejudice to
Buyer’s or its Affiliate’s right to recover any deficiency.  Buyer agrees
promptly to notify Sellers after any such set-off and application made by Buyer;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

45.                               ENTIRE AGREEMENT

 

This Agreement and the other Program Documents embody the entire agreement and
understanding of the parties hereto and thereto and supersede any and all prior
agreements, arrangements and understandings relating to the matters provided for
herein and therein.  No alteration, waiver, amendments, or change or supplement
hereto shall be binding or effective unless the same is set forth in writing by
a duly authorized representative of each party hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

PENNYMAC CORP., a Delaware corporation

 

 as a Seller

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

PENNYMAC HOLDINGS, LLC, a Delaware limited liability company

 as a Seller

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., a

 

Delaware limited partnership, as a Seller

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as Buyer

 

 

 

By: RBS Securities, Inc., its agent

 

 

 

By:

/s/ Regina Abayev

 

Name:

Regina Abayev

 

Title:

Director

 

 

Signature Page to Master Repurchase Agreement (RBS-PennyMac)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED AS TO SECTION 8(a):

 

 

 

 

 

TRS REO TRUST 1-A, as REO Entity

 

By: PennyMac Corp., as Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

Signature Page to Master Repurchase Agreement (RBS-PennyMac)

 

--------------------------------------------------------------------------------


 

Schedule 1

 

REPRESENTATIONS AND WARRANTIES RE: ASSETS

 

As to each Asset that is subject to a Transaction (whether directly as a
Purchased Asset or indirectly as an Underlying Asset) hereunder, the applicable
Seller shall be deemed to make the following representations and warranties to
Buyer as of the Purchase Date and as of each date such Asset is subject to a
Transaction:

 

Part I.            Representations and Warranties with respect to Loans (other
than Loans that are Delinquent Assets)

 

(a)                                 Loans as Described. The information set
forth in the Asset Schedule with respect to the Loan is complete, true and
correct in all material respects.

 

(b)                                 Payments Current.  The first Monthly Payment
shall have been made prior to the second scheduled Monthly Payment becoming due.

 

(c)                                  No Outstanding Charges.  There are no
defaults in complying with the terms of the Mortgage securing the Loan, and all
taxes, governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid, or an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable. Neither Seller nor the Qualified
Originator from which Seller acquired the Loan has advanced funds, or induced,
solicited or knowingly received any advance of funds by a party other than the
Mortgagor, directly or indirectly, for the payment of any amount required under
the Loan, except for interest accruing from the date of the Note or date of
disbursement of the proceeds of the Loan, whichever is more recent, to the day
which precedes by one month the Due Date of the first installment of principal
and interest thereunder.

 

(d)                                 Original Terms Unmodified.  The terms of the
Note and Mortgage have not been impaired, waived, altered or modified in any
respect, from the date of origination; except by a written instrument which has
been recorded, if necessary to protect the interests of Buyer, and which has
been delivered to the Custodian and the terms of which are reflected in the
Asset Schedule. The substance of any such waiver, alteration or modification has
been approved by the title insurer, to the extent required by the title
insurance policy, and its terms are reflected on the Asset Schedule. No
Mortgagor in respect of the Loan has been released, in whole or in part, except
in connection with an assumption agreement approved by the title insurer, to the
extent required by such policy, and which assumption agreement is part of the
Mortgage File delivered to the Custodian and the terms of which are reflected in
the Asset Schedule.

 

(e)                                  No Defenses.  The Loan is not subject to
any right of Rescission, setoff, counterclaim or defense, including without
limitation the defense of usury, nor will the operation of any of the terms of
the Note or the Mortgage, or the exercise of any right thereunder, render either
the Note or the Mortgage unenforceable, in whole or in part and no such right of
Rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor in respect of the Loan was a debtor in any state or
Federal bankruptcy or insolvency proceeding at the time the Loan was originated.

 

(f)                                   Hazard Insurance.  The Mortgaged Property
is insured by a fire and extended perils insurance policy, issued by a Qualified
Insurer, and such other hazards as are customary in the area where the Mortgaged
Property is located, and to the extent required by Seller as of the date of
origination consistent with the Underwriting Guidelines, and Agency Guidelines,
against earthquake and other risks insured

 

Schedule 1-1

--------------------------------------------------------------------------------


 

against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the greatest of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Loan, (iii) the amount necessary to avoid the operation
of any co-insurance provisions with respect to the Mortgaged Property, and
consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines or (iv) the amount
necessary to fully compensate for any damage or loss to the improvements that
are a part of such property on a replacement cost basis. If any portion of the
Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Insurance
Administration is in effect with a generally acceptable insurance carrier, in an
amount representing coverage not less than the least of (1) the outstanding
principal balance of the Loan, (2) the full insurable value of the Mortgaged
Property, and (3) the maximum amount of insurance available under the Flood
Disaster Protection Act of 1973, as amended. All such insurance policies
(collectively, the “Hazard Insurance Policy”) contain a standard mortgagee
clause naming Seller or the Subservicer, its successors and assigns (including
without limitation, subsequent owners of the Loan), as mortgagee, and may not be
reduced, terminated or canceled without thirty (30) days’ prior written notice
to the mortgagee. No such notice has been received by Seller. All premiums due
and owing on such insurance policy have been paid. The related Mortgage
obligates the Mortgagor to maintain all such insurance and, at such Mortgagor’s
failure to do so, authorizes the mortgagee to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor. Where required by state law or regulation, the Mortgagor has been
given an opportunity to choose the carrier of the required hazard insurance,
provided the policy is not a “master” or “blanket” Hazard Insurance Policy
covering a condominium, or any Hazard Insurance Policy covering the common
facilities of a planned unit development. The Hazard Insurance Policy is the
valid and binding obligation of the insurer and is in full force and effect.
Seller has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller.

 

(g)                                  Compliance with Applicable Laws.  Any and
all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, all applicable predatory and abusive
lending, real estate settlement procedures, consumer credit protection, equal
credit opportunity or disclosure laws applicable to the origination and
servicing of such Loan have been complied with, the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations.

 

(h)                                 No Satisfaction of Mortgage.  The Mortgage
has not been satisfied, canceled, subordinated or rescinded, in whole or in
part, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole-or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or Rescission other than in
the case of a release of a portion of the land comprising a Mortgaged Property
or a release of a blanket Mortgage which release will not cause the Loan to fail
to satisfy the Underwriting Guidelines. Seller has not waived the performance by
the Mortgagor of any action, if the Mortgagor’s failure to perform such action
would cause the Loan to be in default, nor has Seller waived any default
resulting from any action or inaction by the Mortgagor.

 

(i)                                     Location and Type of Mortgaged
Property.  The Mortgaged Property is located in the state identified in the
Asset Schedule and consists of a single parcel of real property with a detached
single family residence erected thereon, or a two- to four-family dwelling, or
an individual condominium unit in a condominium project, or an individual unit
in a planned unit development or a de minimis planned unit development,
provided, however, that any condominium unit or planned unit development shall
conform

 

Schedule 1-2

--------------------------------------------------------------------------------


 

with the applicable Agency requirements regarding such dwellings, that no
residence or dwelling is a mobile home or a manufactured dwelling. No portion of
the Mortgaged Property is used for commercial purposes. The Mortgaged Property
is not the subject of a foreclosure proceeding and the related Mortgagor is not
the subject of a bankruptcy proceeding.

 

(j)                                    Valid Lien.  The Mortgage is a valid,
subsisting, enforceable and perfected First Lien and first priority security
interest with respect to each Loan on the real property included in the
Mortgaged Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:

 

(1)                                 the lien of current real property taxes and
assessments not yet due and payable;

 

(2)                                 covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording acceptable to prudent mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Loan and (a) referred to or otherwise considered in the
appraisal made for the originator of the Loan or (b) which do not adversely
affect the Appraised Value of the related Mortgaged Property set forth in such
appraisal; and

 

(3)                                 other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting and enforceable First Lien and first priority security interest with
respect to each Loan on the property described therein and Seller has full right
to pledge and assign the same to Buyer.  The Mortgaged Property was not, as of
the date of origination of the Loan, subject to a mortgage, deed of trust, deed
to secure debt or other security instrument creating a lien subordinate to the
lien of the Mortgage.

 

(k)                                 Validity of Mortgage Documents.  The Note
and the Mortgage and any other agreement executed and delivered by a Mortgagor
or guarantor, if applicable, in connection with a Loan are genuine and in full
force and effect, and each is the legal, valid and binding obligation of the
maker thereof enforceable in accordance with its terms, subject to no right of
Rescission, set-off, counterclaim or defense.  All parties to the Note, the
Mortgage and any other such related agreement had legal capacity to enter into
the Loan and to execute and deliver the Note, the Mortgage and any such
agreement, and the Note, the Mortgage and any other such related agreement have
been duly and properly executed by such related parties.  No fraud, error,
omission, misrepresentation, negligence or similar occurrence with respect to a
Loan has taken place on the part of any Person, including, without limitation,
the Mortgagor, any appraiser, any builder or developer, or any other party
involved in the origination of the Loan.  Seller has reviewed all of the
documents constituting the Servicing File and has made such inquiries as it
deems necessary to make and confirm the accuracy of the representations set
forth herein. The related Note has not been extinguished under relevant state
law in connection with a judgment of foreclosure or foreclosure sale or
otherwise.

 

(l)                                     Full Disbursement of Proceeds.  The
proceeds of the Loan have been fully disbursed and there is no further
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with.  All costs, fees and expenses
incurred in making or closing the Loan and the recording of

 

Schedule 1-3

--------------------------------------------------------------------------------


 

the Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Note or Mortgage.

 

(m)                             Ownership.  Seller is the sole owner and holder
of the Loan.  All Loans acquired by Seller from third parties (including
affiliates) were acquired in a true and legal sale pursuant to which such third
party sold, transferred, conveyed and assigned to Seller all of its right, title
and interest in, to and under such Loan and retained no interest in such Loan. 
In connection with such sale, such third party received reasonably equivalent
value and fair consideration and, in accordance with GAAP and for federal income
tax purposes, reported the sale of such Loan to Seller as a sale of its
interests in such Loan.  The Loan is not assigned or pledged, and Seller has
good, indefeasible and marketable title thereto, and has full right to transfer,
pledge and assign the Loan to Buyer free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest, and
has full right and authority subject to no interest or participation of, or
agreement with, any other party, to assign, transfer and pledge each Loan
pursuant to this Agreement and following the pledge of each Loan, Buyer will
hold such Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest except any such
security interest created pursuant to the terms of this Agreement.

 

(n)                                 Doing Business.  To the best of Seller’s
knowledge, all parties which have had any interest in the Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (i) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (ii) either (A) organized under the laws of
such state, (B) qualified to do business in such state, (C) a federal savings
and loan association, a savings bank or a national bank having a principal
office in such state, (D) not doing business in such state or (e) not otherwise
required to be qualified to do business in such state.

 

(o)                                 LTV.  As of the date of origination of the
Loan, the LTV is as identified on the Asset Schedule.  If such Loan is a Jumbo
Loan, the LTV for such Loan is not greater than 80%.

 

(p)                                 Title Insurance.  The Loan is covered by
either (i) an attorney’s opinion of title and abstract of title, the form and
substance of which is acceptable to prudent mortgage lending institutions making
mortgage loans  in the area wherein the Mortgaged Property is located or (ii) an
ALTA lender’s title insurance policy or other generally acceptable form of
policy or insurance acceptable to Fannie Mae or Freddie Mac and each such title
insurance policy is issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring Seller, its successors and assigns, as to the
first priority lien of the Mortgage in the original principal amount of the
Loan, subject only to the exceptions contained in clauses (1), (2) and (3) of
paragraph (j) of this Part I of Schedule 1, and in the case of Adjustable Rate
Loans, against any loss by reason of the invalidity or unenforceability of the
lien resulting from the provisions of the Mortgage providing for adjustment to
the Mortgage Interest Rate and Monthly Payment.  Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance.  Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein.  The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading.  Seller, its successors and assigns, are the sole insureds of
such lender’s title insurance policy, and such lender’s title insurance policy
is valid and remains in full force and effect and will be in force and effect
upon the consummation of the transactions contemplated by this Agreement.  No
claims have been made under such lender’s title insurance policy, and no prior
holder or servicer of the related Mortgage, including Seller, has done, by act
or omission, anything which would impair the coverage of such lender’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received,

 

Schedule 1-4

--------------------------------------------------------------------------------


 

retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by Seller.

 

(q)                                 No Defaults.  There is no default, breach,
violation or event of acceleration existing under the Mortgage or the Note and
no event has occurred which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration, and neither Seller nor its predecessors have
waived any default, breach, violation or event of acceleration.

 

(r)                                    No Mechanics’ Liens.  At origination,
there were no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under the law could
give rise to such liens) affecting the Mortgaged Property which are or may be
liens prior to, or equal or coordinate with the lien of the Mortgage.

 

(s)                                   Location of Improvements; No
Encroachments.  To the best of Seller’s knowledge, all improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property.  No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.

 

(t)                                    Origination; Payment Terms.  The Loan was
originated by or in conjunction with a mortgagee approved by the Secretary of
HUD pursuant to Sections 203 and 211 of the National Housing Act, a savings and
loan association, a savings bank, a commercial bank, credit union, insurance
company or similar banking institution which is supervised and examined by a
federal or state authority.  Monthly Payments on the Loan commenced no more than
sixty (60) days after funds were disbursed in connection with the Loan. The
Mortgage Interest Rate is adjusted, with respect to Adjustable Rate Loans, on
each Interest Rate Adjustment Date to equal the Index plus the Gross Margin
(rounded up or down to the nearest .125%), subject to the Mortgage Interest Rate
Cap. With respect to each Loan, the Note is payable on the first day of each
month in equal monthly installments of principal and interest, which
installments of interest, with respect to an Adjustable Rate Mortgage Loan, are
subject to change due to the adjustments to the Mortgage Interest Rate on each
Adjustment Date, with interest calculated and payable in arrears, sufficient to
amortize the Asset fully by the stated maturity date, over an original term of
not more than thirty (30) years from commencement of amortization.  No Loan is a
Negative Amortization Loan.  No Loan is an Interest Only Loan.

 

(u)                                 Customary Provisions.  The Note has a stated
maturity.  The Mortgage contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (i) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (ii) otherwise by judicial foreclosure.  Upon
default by a Mortgagor on a Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Loan
will be able to deliver good and merchantable title to the Mortgaged Property. 
There is no homestead or other exemption available to a Mortgagor which would
interfere with the right to sell the Mortgaged Property at a trustee’s sale or
the right to foreclose the Mortgage.

 

(v)                                 Conformance with Underwriting Guidelines and
Agency Standards.  The Loan was underwritten in accordance with the applicable
Underwriting Guidelines or Agency Guidelines.  The Note and Mortgage are on
forms similar to those used by Freddie Mac or Fannie Mae and Seller has not made
any representations to a Mortgagor that are inconsistent with the mortgage
instruments used.

 

Schedule 1-5

--------------------------------------------------------------------------------


 

(w)                               Occupancy of the Mortgaged Property.  To the
best of Seller’s knowledge, as of the Purchase Date the Mortgaged Property is
either vacant or lawfully occupied under applicable law.  All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.  Seller has not received written notification from any
governmental authority that the Mortgaged Property is in material non-compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be.  Seller has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate.  Except as otherwise set forth in the Asset Schedule, the Mortgagor
represented at the time of origination of the Loan that the Mortgagor would
occupy the Mortgaged Property as the Mortgagor’s primary residence.

 

(x)                                 No Additional Collateral.  The Note is not
and has not been secured by any collateral except the lien of the corresponding
Mortgage and the security interest of any applicable security agreement or
chattel mortgage referred to in clause (j) above.

 

(y)                                 Deeds of Trust.  In the event the Mortgage
constitutes a deed of trust, a trustee, authorized and duly qualified under
applicable law to serve as such, has been properly designated and currently so
serves and is named in the Mortgage, and no fees or expenses are or will become
payable by the Custodian or Buyer to the trustee under the deed of trust, except
in connection with a trustee’s sale after default by the Mortgagor.

 

(z)                                  Delivery of Mortgage Documents.  The Note,
the Mortgage, the Assignment of Mortgage (other than for a MERS Loan), the
policy of title insurance or a title commitment related to a policy of title
insurance, and any other documents required to be delivered under the Custodial
Agreement for each Loan have been delivered to the Custodian.  Seller or its
agent is in possession of a complete, true and materially accurate Mortgage File
in compliance with the Custodial Agreement, except for such documents the
originals of which have been delivered to the Custodian.

 

(aa)                          Transfer of Loans.  The Assignment of Mortgage is
in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

(bb)                          Due-On-Sale.  The Mortgage contains an enforceable
provision for the acceleration of the payment of the unpaid principal balance of
the Loan in the event that the Mortgaged Property is sold or transferred without
the prior written consent of the mortgagee thereunder.

 

(cc)                            No Buydown Provisions; No Graduated Payments or
Contingent Interests.  The Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision.  The
Loan is not a graduated payment mortgage loan and the Loan does not have a
shared appreciation or other contingent interest feature.

 

(dd)                          Consolidation of Future Advances.  Any future
advances made to the Mortgagor prior to the origination of the Loan have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term.  The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having First Lien priority with respect
to each Loan by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie

 

Schedule 1-6

--------------------------------------------------------------------------------


 

Mae and Freddie Mac.  The consolidated principal amount does not exceed the
original principal amount of the Loan.

 

(ee)                            Mortgaged Property Undamaged.  To the best of
Seller’s knowledge, the Mortgaged Property is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect materially and adversely the value of the Mortgaged Property as
security for the Loan or the use for which the premises were intended and each
Mortgaged Property is in good repair. There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.

 

(ff)                              Collection Practices; Escrow Deposits:
Interest Rate Adjustments.  The origination and collection practices used by the
originator, each servicer of the Loan and Seller with respect to the Loan have
been in all material respects in compliance with Accepted Servicing Practices,
applicable laws and regulations, and have been in all respects legal and
proper.  With respect to escrow deposits and Escrow Payments, all such payments
are in the possession of, or under the control of, Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made.  All Escrow Payments have been collected
in full compliance with state and federal law.  An escrow of funds is not
prohibited by applicable law and has been established in an amount sufficient to
pay for every item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or Escrow Payments or other charges or payments
due Seller have been capitalized under the Mortgage or the Note.  All Mortgage
Interest Rate adjustments have been made in strict compliance with state and
federal law and the terms of the related Note.  Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.

 

(gg)                            Conversion to Fixed Interest Rate.  With respect
to Adjustable Rate Loans, the Loan is not convertible to a fixed interest rate
Loan.

 

(hh)                          Other Insurance Policies.  No action, inaction or
event has occurred and no state of facts exists or has existed that has resulted
or will result in the exclusion from, denial of, or defense to coverage under
any applicable special Hazard Insurance Policy, PMI Policy or bankruptcy bond,
irrespective of the cause of such failure of coverage.  In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by Seller or by any officer, director, or employee of
Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

(ii)                                  Servicemembers’ Civil Relief Act.  The
Mortgagor has not notified Seller, and Seller has no knowledge, of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act.

 

(jj)                                Appraisal.  The Mortgage File contains an
appraisal of the related Mortgaged Property signed prior to the approval of the
Loan application by a qualified appraiser, duly appointed by Seller or the
Qualified Originator, who had no interest, direct or indirect in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Loan, and the appraisal and
appraiser both satisfy the requirements of Fannie Mae or Freddie Mac and Title
XI of the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as
amended and the regulations promulgated thereunder, all as in effect on the date
the Loan was originated.

 

(kk)                          Disclosure Materials.  The Mortgagor has executed
a statement to the effect that the Mortgagor has received all disclosure
materials required by applicable law with respect to the making of adjustable
rate mortgage loans and Seller maintains such statement in the Mortgage File.

 

Schedule 1-7

--------------------------------------------------------------------------------


 

(ll)                                  Construction or Rehabilitation of
Mortgaged Property.  No Loan was made in connection with the construction or
rehabilitation of a Mortgaged Property or facilitating the trade-in or exchange
of a Mortgaged Property.

 

(mm)                  No Defense to Insurance Coverage.  No action has been
taken or failed to be taken, no event has occurred and no state of facts exists
or has existed on or prior to the Purchase Date (whether or not known to Seller
on or prior to such date) which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any private mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of Seller, the related
Mortgagor or any party involved in the application for such coverage, including
the appraisal, plans and specifications and other exhibits or documents
submitted therewith to the insurer under such insurance policy, or for any other
reason under such coverage, but not including the failure of such insurer to pay
by reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 

(nn)                          Capitalization of Interest.  The Note does not by
its terms provide for the capitalization or forbearance of interest.

 

(oo)                          No Equity Participation.  No document relating to
the Loan provides for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property or a sharing in the
appreciation of the value of the Mortgaged Property. The indebtedness evidenced
by the Note is not convertible to an ownership interest in the Mortgaged
Property or the Mortgagor and Seller has not financed nor does it own directly
or indirectly, any equity of any form in the Mortgaged Property or the
Mortgagor.

 

(pp)                          Withdrawn Loans.  If the Loan has been released to
Seller pursuant to a Request for Release as permitted under Section 5 of the
Custodial Agreement, then the promissory note relating to the Loan was returned
to the Custodian within ten (10) days (or if such tenth (10th) day was not a
Business Day, the next succeeding Business Day).

 

(qq)                          No Exception.  Other than as noted by the
Custodian on the Exception Report; no Exception exists (as defined in the
Custodial Agreement) with respect to the Loan which would materially adversely
affect the Loan or Buyer’s security interest, granted by Seller, in the Loan as
determined by Buyer in its sole discretion.

 

(rr)                                Qualified Originator.  The Loan has been
originated by, and, if applicable, purchased by Seller from, a Qualified
Originator.

 

(ss)                              Mortgage Submitted for Recordation.  The
Mortgage (other than for a MERS Loan) has been submitted for recordation in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.

 

(tt)                                First Lien. No Loan is a Second Lien Loan.

 

(uu)                          Acceptable Investment.  No specific circumstances
or conditions exist with respect to the Mortgage, the Mortgaged Property, the
Mortgagor or the Mortgagor’s credit standing that should reasonably be expected
to (i) cause private institutional investors which invest in Loans similar to
the Loan to regard the Loan as an unacceptable investment, (ii) cause the Loan
to be more likely to become past due in comparison to similar Loans, or
(iii) adversely affect the value or marketability of the Loan in comparison to
similar Loans.

 

Schedule 1-8

--------------------------------------------------------------------------------


 

(vv)                          Environmental Matters. To the best of Seller’s
knowledge, the Mortgaged Property is free from any and all toxic or hazardous
substances and there exists no violation of any local, state or federal
environmental law, rule or regulation.

 

(ww)                      Ground Leases.  With respect to each ground lease to
which the Mortgaged Property is subject (a “Ground Lease”): (i) the Mortgagor is
the owner of a valid and subsisting interest as tenant under the Ground Lease;
(ii) the Ground Lease is in full force and effect, unmodified and not
supplemented by any writing or otherwise; (iii) all rent, additional rent and
other charges reserved therein have been paid to the extent they are payable to
the date hereof; (iv) the Mortgagor enjoys the quiet and peaceful possession of
the estate demised thereby, subject to any sublease; (v) the Mortgagor is not in
default under any of the terms thereof and there are no circumstances which,
with the passage of time or the giving of notice or both, would constitute an
event of default thereunder; (vi) the lessor under the Ground Lease is not in
default under any of the terms or provisions thereof on the part of the lessor
to be observed or performed; (vii) the lessor under the Ground Lease has
satisfied all of its repair or construction obligations, if any, to date
pursuant to the terms of the Ground Lease; (viii) the remaining term of the
Ground Lease extends not less than ten (10) years following the maturity date of
such Loan; and (ix) the execution, delivery and performance of the Mortgage do
not require the consent (other than those consents which have been obtained and
are in full force and effect) under, and will not contravene any provision of or
cause a default under, the Ground Lease.

 

(xx)                          Value of Mortgaged Property.  Seller has no
knowledge of any circumstances existing that should reasonably be expected to
adversely affect the value or the marketability of the Mortgaged Property or the
Loan or to cause the Loan to prepay during any period materially faster or
slower than the Loans originated by Seller generally.

 

(yy)                          HOEPA.  No Loan is (a) subject to the provisions
of the Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”),
(b) a “high cost” mortgage loan, “covered” mortgage loan, “high risk home”
mortgage loan, or “predatory” mortgage loan or any other comparable term, no
matter how defined under any federal, state or local law, (c) subject to any
comparable federal, state or local statutes or regulations, or any other statute
or regulation providing for heightened regulatory scrutiny or assignee liability
to holders of such mortgage loans, or (d) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E).

 

(zz)                            No Predatory Lending.  No predatory, abusive or
deceptive lending practices, including but not limited to, the extension of
credit to a mortgagor without regard for the mortgagor’s ability to repay the
Loan and the extension of credit to a mortgagor which has no tangible net
benefit to the mortgagor, were employed in connection with the origination of
the Loan.

 

(aaa)                   Georgia Mortgage Loans.  No Loan which is secured by a
Mortgaged Property which is located in the state of Georgia was originated prior
to March 7, 2004.

 

(bbb)                   MERS Loans.  With respect to each MERS Loan, a Mortgage
Identification Number has been assigned by MERS and such Mortgage Identification
Number is accurately provided on the Asset Schedule.  The related Assignment of
Mortgage to MERS has been duly and properly recorded if applicable.  With
respect to each MERS Loan, Seller has not received any notice of liens or legal
actions with respect to such Loan and no such notices have been electronically
posted by MERS.

 

(ccc)                      Compliance with Agency Guidelines.  Each Agency
Eligible Loan was originated in Strict Compliance with the Agency Guidelines.

 

Schedule 1-9

--------------------------------------------------------------------------------


 

(ddd)                   Pooled Loans.  With respect to each Pooled Loan, (i) the
Loan is an Agency Eligible Loan, (ii) such Loan is pooled with other Pooled
Loans that satisfy the “Good Delivery Guidelines” promulgated by SIFMA,
(iii) the Related Security is subject to a Takeout Commitment, (iv) the
applicable Agency documents list Buyer as sole subscriber with respect to the
Related Security, and (v) to the extent applicable, such Loan is being serviced
by a Subservicer having all Approvals necessary to make such Loan eligible to
back such Related Security.

 

(eee)                      Takeout Commitment.  Each Loan that is subject to a
Takeout Commitment, (i) does not exceed the availability under such Takeout
Commitment (taking into consideration mortgage loans or securities, as
applicable, which have been purchased by the respective Takeout Investor under
the Takeout Commitment), (ii) conforms to the requirements and the
specifications set forth in such Takeout Commitment and the related regulations,
rules, requirements and/or handbooks of the applicable Takeout Investor, and
(iii) is eligible for sale to and insurance or guaranty by, respectively the
applicable Takeout Investor and applicable insurer.  Each such Takeout
Commitment is enforceable, in full force and effect and is validly and
effectively assigned to Buyer pursuant to a Trade Assignment.  Each such Trade
Assignment is enforceable and in full force and effect.  Each Takeout Commitment
and Trade Assignment is a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

(fff)                         FHA Mortgage Insurance; VA Loan Guaranty.  With
respect each FHA Loan or VA Loan, (i) such Loan is insured, or eligible to be
insured, pursuant to the National Housing Act or is guaranteed, or eligible to
be guaranteed, under the provisions of Chapter 37 of Title 38 of the United
States Code, as applicable, (ii) with respect to each FHA insurance certificate
or VA guaranty certificate, Seller has complied with applicable provisions of
the insurance for guaranty contract and federal statutes and regulations, all
premiums or other charges due in connection with such insurance or guarantee
have been paid, there has been no act or omission which would or may invalidate
any such insurance or guaranty, and the insurance or guaranty is, or when
issued, will be, in full force and effect with respect to such Loan,
(iii) Seller has no knowledge of any defenses, counterclaims, or rights of
setoff affecting such Loan or affecting the validity or enforceability of any
private mortgage insurance or FHA Mortgage Insurance or VA Loan Guaranty with
respect to such Loan, and (iv) Seller has no knowledge of any circumstance which
would cause such Loan to be ineligible for FHA Mortgage Insurance or a VA Loan
Guaranty, as applicable, or cause FHA or VA to deny or reject the related
Mortgagor’s application for FHA Mortgage Insurance or a VA Loan Guaranty,
respectively.

 

(ggg)                      Qualified Mortgage.  The Loan satisfies the following
criteria:

 

(i)            Such Loan is a Qualified Mortgage;

 

(ii)                                  Such Loan is accurately identified as
either a Safe Harbor Qualified Mortgage or a Rebuttable Presumption Qualified
Mortgage on the Asset Schedule;

 

(iii)                               Prior to the origination of such Loan, the
related originator made a reasonable and good faith determination that the
related Mortgagor would have a reasonable ability to repay such Loan according
to its terms, in accordance with, at a minimum, the eight underwriting factors
set forth in 12 CFR 1026.43(c)(2);  and

 

(iv)                              Such Loan is supported by documentation that
 evidences compliance with 12 CFR 1026.43 (e) and 12 CFR 1026.43 (c)(2).

 

Schedule 1-10

--------------------------------------------------------------------------------


 

(hhh)                   No Litigation. There are no actions, suits,
arbitrations, investigations or proceedings pending or, to its knowledge,
threatened against Seller before any Governmental Authority that questions or
challenges the Loan with the Ability to Repay Rule or the QM Rule.

 

Part II. Representations and Warranties with respect to Securities

 

(a)                                 Compliance with Applicable Laws.  Each
Security has been validly issued, and is fully paid and non assessable, and has
been issued in compliance with all applicable laws, including without
limitation, the applicable Agency Guidelines.

 

(b)                                 No Encumbrances. There are (i) no
outstanding rights, options, warrants or agreements (other than as created by
Buyer) for a purchase, sale or issuance, in connection with any Security,
(ii) no agreements on the part of Seller to issue, sell or distribute the
Securities, and (iii) no obligations on the part of Seller (contingent or
otherwise) to purchase, redeem or otherwise acquire any securities or any
interest therein or to pay any dividend or make any distribution in respect of
the Securities.

 

(c)                                  Unencumbered Assets.  The Securities are
unencumbered (other than Liens created in favor of Buyer pursuant to this
Agreement and Liens created by or through Buyer).

 

(d)                                 Proper Form.  The Securities are in
uncertificated form and held through the facilities of the applicable
Depository.

 

(e)                                  Takeout Commitments.  The Security is
subject to a valid, binding and subsisting Takeout Commitment enforceable in
accordance with its terms.

 

Part III.                                                  Representations and
Warranties with respect to REO Property

 

(a)         REO Property as Described.  The information set forth in the Asset
Schedule with respect to the REO Property subject to such Transaction is
complete, true and correct in all material respects as of the date or dates on
which such information is furnished (or deemed furnished) as specified in such
Asset Schedule. For purposes of this paragraph (a) the term “complete” shall
mean that all fields set forth in the Asset Schedule have been populated with
the required information.

 

(b)         Taxes; Assessments.  There are no property taxes or governmental
assessments with respect to any REO Property that are delinquent by more than 90
days.

 

(c)          Condition of Property.  Except as reflected on the most recent BPO,
each REO Property is undamaged by earthquake, earth movement other than an
earthquake, windstorm, flood, tornado or similar casualty that would materially
adversely affect the value of such REO Property or the use for which the
premises were intended excluding any damage or other condition that is covered
by insurance.

 

(d)         Ownership.  REO Entity is the sole record owner of and has good and
marketable title to each of the REO Property listed as owned by it on the Asset
Schedule, free and clear of any and all rights claims, liens and other interests
of any Person, other than those created by the Program Documents.  The REO
Property was either foreclosed in the name of REO Entity or the foreclosure bid
was assigned to REO Entity by the related lender pursuant to a valid and
enforceable bid assignment.  The foreclosure sale was properly conducted and the
interests of all persons in the related loan were foreclosed, other than any
unexpired rights of

 

Schedule 1-11

--------------------------------------------------------------------------------


 

redemption that inure to the related Mortgagor under applicable law.  The
related deed is in recordable form and is acceptable in all respects for
recording under the laws of the jurisdiction in which the REO Property is
located and has been properly recorded (or will be properly recorded or properly
submitted for recording within one (1) Business Day of the related foreclosure
sale) in the name of REO Entity to the applicable recording office.

 

(e)          Servicing.  The servicing, collection, and foreclosure practices
used by the related Servicer for so long as it has serviced the REO Property
have been in all respects legal, proper, prudent and customary in the mortgage
servicing business and in accordance with Accepted Servicing Practices.

 

(f)           Existing Insurance.  All improvements upon each REO Property are
insured by a borrower or blanket hazard insurance policy in an amount at least
equal to the lesser of (1) 100% of the maximum insurable value of such
improvements; (2) the replacement value of such improvements; and (3) the
outstanding principal balance of the REO Property.  Each such insurance policy
contains a standard mortgagee clause naming REO Entity or the related Servicer,
its successors and assigns as loss payee or named insured, as applicable.  If
such REO Property at the time of origination of the related mortgage loan was in
an area identified in the Federal Register by the Federal Emergency Management
Agency as having special flood hazards (and such flood insurance has been made
available) a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration is in effect with respect to
such REO Property unless such REO Property is no longer so identified.

 

(g)          Title Insurance.  The REO Property is covered by an owner’s
mortgage title insurance policy or an attorney’s opinion of title, or such other
generally acceptable form of policy or insurance issued by a title insurer
qualified to do business in the jurisdiction where the REO Property is located,
insuring the owner of the REO Property, its successors and assigns as to the
first priority lien of the Mortgage in the original principal amount of the
Loan. The REO Entity or its designee or agent is the insured under such mortgage
title insurance policy and each such policy is valid and remains in full force
and effect and will be in force and effect upon the consummation of the
transactions contemplated by this Agreement. No claim has been made under such
owner’s title insurance policy, and the Sellers have not done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy.

 

(h)         No Litigation.  Except as otherwise set forth on the Asset Schedule
or the monthly reports prepared by the related Servicer and provided to Buyer,
there is no pending, litigation related to any REO Property.

 

(i)             No Defenses.  Each eviction proceeding relating to an REO
Property has been properly commenced (or will be properly commenced within five
(5) Business Days of the earliest time such proceeding may be commenced in the
related jurisdiction in which such REO Property is located) and there is no any
valid defense or counterclaim by anyone with respect thereto.

 

(j)            Management and Other Contracts. There are no management, service,
supply, security, maintenance or other similar contracts or agreements with
respect to any REO Property which will become binding upon Buyer or are
otherwise not terminable at will.  Seller shall cause the related Servicer to
take such action as is necessary to assure that Buyer shall not be obligated to
honor any such agreements with respect to the REO Properties, regardless of
whether any such agreements have been disclosed to Buyer. Seller shall be solely
responsible

 

Schedule 1-12

--------------------------------------------------------------------------------


 

for any and all charges, payment amounts, cancellation fees or other fees in
connection with any such agreements, unless Buyer affirmatively assumes such
agreements.

 

(k)         Reserved.

 

(l)             No Violation of Law.  None of Seller, REO Entity or the related
Servicer has received any written notice that there exists a material and
adverse violation of any local, state or federal environmental law, rule or
regulation with respect to the REO Property.  There has been no violation of any
law or regulation or breach of any contractual obligation contained in any
agreement included in the REO Property File, by Seller or the related Servicer
in connection with the management of the REO Property in each case which is
material and adverse to the Buyer.

 

(m)     No Hazardous Materials. There is no condition affecting any REO Property
(x) relating to lead paint, radon, asbestos or other hazardous materials,
(y) requiring remediation of any condition or (z) relating to a claim which
could impose liability upon, diminish rights of or otherwise adversely affect
Buyer.

 

(n)         No Condemnation Proceeding. There have not been any condemnation
proceedings with respect to the REO Property.

 

(o)         No Non-terminable Leases. There are no existing lease agreements
with any tenant with respect to the REO Property which are not terminable upon
the expiration of any notice period required by applicable law.

 

(p)         Acquisition and Collection Practices. The REO Properties were
acquired by REO Entity, and the collection practices used by or on behalf of
Seller and REO Entity with respect to the REO Properties have been, in all
material respects legal, proper, prudent and customary in the REO property
servicing business.

 

(q)         Appraisal.  The applicable REO Property File contains an Appraisal
or a BPO of the related REO Property, and the Appraisal or BPO, as applicable,
and appraiser or real estate agent or broker, as applicable, both satisfy the
requirements of FIRREA.

 

Part IV: Representations and Warranties with respect to Loans that are
Delinquent Assets

 

(a)               Future Funding.  There are no future funding obligations on
the part of REO Entity, the related Servicer, Seller or Buyer or any other
Person with respect to such Loan.

 

(b)               Lost Instrument Affidavits. In the event any Asset File
contains a lost instrument affidavit in lieu of a Note, such lost instrument
affidavit, and accompanying assignment, will be sufficient to effect the
transfer of title to the related Loan, without the need for a judicial
proceeding, administrative action, court or regulatory order, or similar action
or order.

 

(c)                No Rescission, Set-off. The Loan is not subject to any right
of rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Note or the Mortgage, or the
exercise of any right thereunder, render either the Note or the Mortgage
unenforceable in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no right
of rescission, set-off, counterclaim or defense has been asserted with respect
thereto and no Mortgagor in respect of the Loan was a

 

Schedule 1-13

--------------------------------------------------------------------------------


 

debtor in any state or Federal bankruptcy or insolvency proceeding at the time
the Loan was originated.

 

(d)               No Mechanics’ Liens. There is no mechanics’ lien or similar
lien or claim (or circumstances giving rise to the right on anyone’s part to
file such a lien or make such a claim) for work, labor or material affecting any
Mortgaged Property, which is or may be a lien prior to, or equal with, the lien
of the Mortgage and there are no outstanding rights that could give rise to any
such liens.

 

(e)                Compliance with Law. The origination, servicing, collection,
and foreclosure practices used by Seller, REO Entity, the related Servicer and
their predecessors in interest with respect to each Loan have been in all
respects legal, proper, prudent and customary in the mortgage origination and
servicing business. Any and all federal, state or local laws, rules, regulations
and requirements including, without limitation, usury, truth-in-lending, all
applicable predatory and abusive lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Loans have been complied with.

 

(f)                 Title Policy. The Loan is covered by either (i) an
attorney’s opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
lender’s title insurance policy or other generally acceptable form of policy or
insurance acceptable to Fannie Mae or Freddie Mac and each such title insurance
policy is issued by a title insurer acceptable to Fannie Mae or Freddie Mac and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring Seller, its successors and assigns, as to the first priority
lien of the Mortgage in the original principal amount of the Loan, subject only
to the exceptions contained in clauses (1), (2) and (3) of paragraph (j) of this
Part I of Schedule 1, and in the case of Adjustable Rate Loans, against any loss
by reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment.  Where required by state law or regulation, the
Mortgagor has been given the opportunity to choose the carrier of the required
mortgage title insurance.  Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein.  The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading.  Seller,
its successors and assigns, are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by this Agreement.  No claims have been made
under such lender’s title insurance policy, and no prior holder or servicer of
the related Mortgage, including Seller, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including, without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by Seller.

 

(g)                Hazard Insurance. With respect to the Loans, either (i) the
improvements upon a Mortgaged Property are covered by a valid and existing fire
and hazard insurance policy with a generally acceptable carrier that provides
for extended coverage customary in the area where the Mortgaged Property is
located, and that is endorsed with a standard mortgagee clause with losses
payable to Seller or REO Entity, as applicable, in an amount that is at least
equal to the lesser of (A) the unpaid principal balance of such Loans, (B) the
full insurable value of the Mortgaged Property, or (C) the minimum amount
required to compensate for damage or loss on a

 

Schedule 1-14

--------------------------------------------------------------------------------


 

replacement cost basis; or (ii) the related Servicer maintains a blanket policy
that insures against fire and hazards and provides for extended coverage on the
Loans for which no insurance of the type described in clause (i) exists and
which names Seller or REO Entity, as applicable, as loss payee and provides for
coverage in an amount equal to the aggregate unpaid principal balance of all
such Loans, without co-insurance. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at Mortgagor’s cost and expense, and
on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
maintain such insurance at Mortgagor’s cost and expense and to seek
reimbursement therefore from the Mortgagor. If required by the terms of the
applicable Loan, the related Servicer has established and maintained escrow
accounts for the collection of hazard insurance premiums from the Mortgagor as
permitted by applicable law. The hazard insurance policy is the valid and
binding obligation of the insurer, is in full force and effect, and will be in
full force and effect and inure to Buyer’s benefit upon the sale of the
beneficial interests in the Loans to Buyer. Such insurance policy requires prior
notice to Seller or the related Servicer of termination or cancellation, and no
such notice has been received. Seller, REO Entity and the related Servicer have
not engaged in, and neither Seller nor REO Entity has any knowledge of the
Mortgagor having engaged in, any act or omission which would impair the coverage
of any such policy, the benefits of any endorsements provided herein, or the
validity and binding effect of either

 

(h)               Flood Insurance. For each Loan with respect to which the
Mortgaged Property is located in an area identified on a Flood Hazard Boundary
Map or Flood Insurance Rate Map issued by the Federal Emergency Management
Agency as having special flood hazards and flood insurance has been made
available, a valid and existing flood insurance policy meeting the current
guidelines of the Federal Insurance Administration with a generally acceptable
carrier in an amount representing coverage of not less than the lesser of
(i) the unpaid principal balance of such Loan, or (ii) the maximum amount of
insurance which is available under applicable federal law, rules and
regulations, has been endorsed.

 

(i)                   Binding Mortgages and Notes. Each Mortgage and Note is the
legal, valid and binding obligation of the maker thereof and is enforceable in
accordance with its terms, except only as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether considered in a proceeding or action in equity or
at law). All parties to each Loan has full legal capacity to execute all Loan
documents (including the Notes and Mortgages) and convey the estate therein
purported to be conveyed, and all Loan documents (including the Notes and
Mortgages) have been duly and properly executed by such parties.

 

(j)                  Modifications; Mortgages Recorded. The terms of the Note
and the Mortgage have not been impaired, altered or modified in any material
respect, except by a written instrument which has been recorded, if required, or
is in the process of being recorded (and, in either case, contained in the Asset
File), if necessary, to protect the interest of Buyer, and which has been or
will be delivered to Buyer or Custodian. Each original Mortgage was recorded,
and all subsequent assignments of the original Mortgage have been recorded in
the appropriate jurisdictions wherein such recordation is necessary to perfect
the lien thereof as against creditors of REO Entity (or are in the process of
being recorded, or are, in the opinion of counsel which has been provided to
Seller or REO Entity and on which Seller or REO Entity is entitled expressly
therein to rely, not required to be recorded).

 

(k)               No Releases. No instrument of release or waiver has been
executed in connection with the Loan, and no Mortgagor has been released, in
whole or in part.

 

Schedule 1-15

--------------------------------------------------------------------------------


 

(l)                   No Condemnation. To the best of Seller’s knowledge, the
Mortgaged Property is not subject to a condemnation order and there is no
proceeding pending or threatened for the total or partial condemnation of the
Mortgaged Property.

 

(m)           Improvements; No Encroachments. To the best of Seller’s knowledge,
all of the improvements which were included for the purpose of determining the
appraised value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of such property, and no improvements on adjoining
properties encroach upon the Mortgaged Property.

 

(n)               No Zoning Violation. To the best of Seller’s knowledge, no
improvement located on or being part of the Mortgaged Property is in violation
of any applicable zoning law, rule or regulation. All inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities and the Mortgaged
Property is or, if vacant, may be lawfully occupied under applicable law.

 

(o)            Proceeds Disbursed. The proceeds of the Loan have been fully
disbursed, and pursuant to the terms and conditions thereof as of the Purchase
Date there is no obligation on the part of Seller, REO Entity or the related
Servicer, nor will there be any obligation on the part of the Buyer (or any
other mortgagee), to make future advances thereunder, at the option of the
Mortgagor or otherwise. Any and all requirements as to completion of any on-site
or off-site improvements and as to disbursements of any escrow funds therefore
have been complied with. All costs, fees and expenses incurred in making or
closing or recording the Loans were paid.

 

(p)               No Security Except Mortgage. The related Note is not and has
not been secured by any collateral, pledged account or other security except the
lien of the corresponding Mortgage.

 

(q)               No Third Party Obligors. There is no obligation on the part of
Seller, REO Entity or any other party to make payments in addition to those made
by the Mortgagor.

 

(r)                  Qualified Trustees. With respect to each Mortgage
constituting a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in such Mortgage, and no fees or expenses are or will become payable by Buyer or
Custodian (or any other mortgagee) to the trustee under the deed of trust,
except in connection with a trustee’s sale after default by the Mortgagor.

 

(s)                 Certain Loan Types. No Loan has a shared appreciation
feature, or other contingent interest feature, or provides for deferred interest
or negative amortization. None of the Mortgaged Property is subject to a land
trust.

 

(t)                  Due on Sale. The Mortgage contains a customary provision
for the acceleration of the payment of the unpaid principal balance of the Loan
in the event the related Mortgaged Property is sold without the prior consent of
the mortgagee thereunder.

 

(u)               Note.  The related Note has not been extinguished under
relevant state law in connection with a judgment of foreclosure or foreclosure
sale or otherwise.

 

(v)               Single Rate of Interest, Repayment Term. The entire unpaid
principal balance of the Loan bears a single interest rate (whether fixed or
adjustable), as reflected on the Note, and a single repayment term, as is
reflected the Asset Schedule.

 

Schedule 1-16

--------------------------------------------------------------------------------


 

(w)             Benefits of Security. The related Mortgage contains customary
and enforceable provisions which render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security, including: (i) in the case of a Mortgage designated as
a deed of trust, by trustee’s sale, and (ii) otherwise by judicial foreclosure.
There is no homestead or other exemption available to the Borrower that would
materially interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage.

 

(x)               No Hazardous Substances. To the best of Seller’s knowledge,
with respect to any Mortgaged Property, there does not exist any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in
CERCLA, or other federal, state or local environmental legislation.

 

(y)               First Lien Mortgage. The Mortgage creates a valid, enforceable
and subsisting first lien of record on the Mortgaged Property, including all
improvements on the Mortgaged Property (including, without limitation, any
manufactured home, if a manufactured home is described or referenced in the
Mortgage and the Loan is identified as such on the Asset Schedule) and all
additions, alterations and replacements made at any time with respect to the
foregoing, subject to (1) the exceptions to title set forth in the title
insurance policy, with respect to the related Loan, which exceptions are
generally acceptable to first mortgage lending companies, and (2) such other
exceptions to which similar properties are commonly subject and which do not
individually, or in the aggregate, materially and adversely affect the benefits
of the security intended to be provided by such Mortgage. Any security
agreement, chattel mortgage or equivalent document related to and delivered in
connection with the Loan establishes and creates a valid, perfected and
enforceable first lien and security interest on the property described therein,
of the same priority as the Mortgage, and Seller or REO Entity, as applicable,
has the full right to sell and assign the same to Buyer.

 

(z)                Loan as Described. The information set forth in the Asset
Schedule with respect to the Loan is complete, true and correct.

 

(aa)        Ground Leases. If a Mortgaged Property is subject to a ground lease,
the terms of the ground lease and the rights of the mortgagee and the
obligations of the lessor (whether such rights and obligations arise by contract
or under law, rule or regulation) comply in all respects with the applicable
provisions of HUD’s Handbook 4150.1. Without limiting the generality of the
foregoing, with respect to each such ground lease, (i) the Mortgagee is entitled
to notice of each lessee default and is allowed at least 120 calendar days in
which to cure any such default before the lessor may terminate such ground
lease; (ii) the ground lease is in full force and effect; and (iii) either
(A) neither Seller nor REO Entity has received any notice of a default
thereunder and there exists no condition that, but for the passage of time or
the giving of notice or both, would result in a default thereunder or, (B) if
Seller, REO Entity or any of its respective Affiliates or the related Servicer
has received notice of any default thereunder, such default has been cured.

 

(bb)        Title; No Liens. Seller or REO Entity, as applicable, is the sole
owner of and has good and marketable title to the Loan, free and clear of any
and all rights (including, without limitation, servicing rights), claims, liens
and other interests of any Person and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to assign,
transfer and pledge each such interest in such Loan pursuant to this Agreement,
and following the pledge of each such interest in such Loan under the Program
Documents, Buyer will hold such interest in such Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement.

 

Schedule 1-17

--------------------------------------------------------------------------------


 

(cc)          No Litigation. There is no action, suit, proceeding or
investigation pending, nor to the best of Seller’s knowledge, threatened against
Seller, REO Entity or the related Servicer, which may result in any material
impairment of the right or ability of Buyer to obtain marketable title or timely
process eviction or foreclosure actions with respect to property secured by such
Loan or that could affect the Buyer’s right, title or interest therein or the
priority of the Mortgage on the underlying Mortgaged Property.

 

(dd)        Taxes; Assessments. Except as otherwise disclosed to Buyer in
writing, there are no delinquent property taxes, governmental assessments,
water, sewer and municipal charges, leasehold payments, ground rents, insurance
premiums  or other assessments with respect to any Mortgaged Property.

 

(ee)          Condition of Property. To the best of Seller’s knowledge, each
Mortgaged Property is in good condition and repair and free and clear of any
damage, waste or condition (including environmental conditions) that would
adversely affect the value of such Mortgaged Property or the use for which the
premises were intended and there is no proceeding pending for the total or
partial condemnation thereof.

 

(ff)            HOEPA.  No Loan is (a) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a
“high cost” mortgage loan, “covered” mortgage loan, “high risk home” mortgage
loan,  or “predatory” mortgage loan or any other comparable term, no matter how
defined under any federal, state or local law, (c) subject to any comparable
federal, state or local statutes or regulations, or any other statute or
regulation providing for heightened regulatory scrutiny or assignee liability to
holders of such mortgage loans, or (d) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E).

 

(gg)          Escrow Deposits and Payments. With respect to escrow deposits and
payments, if any, all such payments are in the related Servicer’s possession or
under its control and there exist no deficiencies in connection therewith for
which arrangements for payment have not been made by such Servicer. No escrow
deposits or payments or other charges or payments due Seller or REO Entity have
been capitalized under any Mortgage or the related Note.

 

(hh)        Legal Capacity. All parties to the Note and all parties to any
agreement affecting the Loan, including, but not limited to, the Mortgage and
any assumption or substitution agreement, had legal capacity to enter into,
execute and deliver the Note, the Mortgage and any such other agreement related
to the Loan and the Note, the Mortgage and any such agreement each have been
duly and properly authorized, executed and delivered by such parties.

 

(ii)                Credit Life Insurance. None of Seller, REO Entity or the
related Servicer nor any of its predecessors in interest required the placement
of single credit life insurance on a Loan as a condition to originating the
Loan. No Mortgagor obtained a prepaid single premium credit life, disability,
accident or health insurance policy in connection with the origination of the
Loan. None of the proceeds of the Loan were used to purchase or finance
single-premium credit life or disability insurance policies or any comparable
insurance.

 

(jj)              Transfer of Loans.  The Assignment of Mortgage is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

Schedule 1-18

--------------------------------------------------------------------------------


 

(kk)        Fraud.  No fraud with respect to a Loan has taken place on the part
of the mortgagor, the originator, any broker or correspondent, or any appraiser,
escrow agent, closing agent or title company involved with the origination of
the mortgage loan.

 

(ll)                No Satisfaction of Mortgage.  The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the Lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission.

 

(mm) Appraisal.  The applicable Loan File contains an Appraisal or a BPO of the
related Mortgage Property, and the Appraisal or BPO, as applicable, and
appraiser or real estate agent or broker, as applicable, both satisfy the
requirements of FIRREA.

 

(nn)        Qualified Mortgage.  If the Loan is consummated on or after
January 10, 2014 (including a Modified Loan), such Loan satisfies the following
criteria:

 

(i)             Such Loan is a Qualified Mortgage;

(ii)          Such Loan is accurately identified as either a Safe Harbor
Qualified Mortgage or a Rebuttable Presumption Qualified Mortgage on the Asset
Schedule;

(iii)       Prior to the origination of such Loan, the related originator made a
reasonable and good faith determination that the related Mortgagor would have a
reasonable ability to repay such Loan according to its terms, in accordance
with, at a minimum, the eight underwriting factors set forth in 12 CFR
1026.43(c)(2);  and

(iv)      Such Loan is supported by documentation that  evidences compliance
with 12 CFR 1026.43 (e) and 12 CFR 1026.43 (c)(2).

 

(oo)        No Litigation. There are no actions, suits, arbitrations,
investigations or proceedings pending or, to its knowledge, threatened against
Seller before any Governmental Authority that questions or challenges the Loan
with the Ability to Repay Rule or the QM Rule.

 

Schedule 1-19

--------------------------------------------------------------------------------


 

Schedule 2

 

Filing Jurisdictions and Offices

 

Delaware, Secretary of State

 

Schedule 2-1

--------------------------------------------------------------------------------


 

Schedule 3

 

Relevant States

 

None

 

Schedule 3-1

--------------------------------------------------------------------------------


 

Schedule 4

 

Subsidiaries

 

With respect to PMH:

 

SWDNSI Trust Series 2010-4

PennyMac Securities Holding, LLC

 

With respect to PMC:

 

PC REO Trust

PMC REO Financing Trust

SWDNSI Trust Series 2010-3

PMT Funding, LLC

TRST REO Trust 1-A

TRS REO Trust 2-B

TRS REO Finance, LLC

PCNPL Trust

 

With respect to POP:

 

PennyMac Holdings, LLC

PennyMac Corp.

PC REO Trust

PMC REO Financing Trust

SWDNSI Trust Series 2010-3

PMT Funding, LLC

TRS REO Trust 1-A

TRS REO Trust 2-B

TRS REO Finance, LLC

PCNPL Trust

SWDNSI Trust Series 2010-4

PennyMac Securities Holding, LLC

 

Schedule 4-1

--------------------------------------------------------------------------------


 

Schedule 5

 

Subservicers

 

None

 

Schedule 5-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MONTHLY CERTIFICATION

 

I,                                               ,
                                               of [PennyMac Operating
Partnership, L.P.] [PennyMac Corp.][PennyMac Holdings, LLC] (“Seller”), do
hereby certify that

 

(i)                                     Seller is in compliance with all
provisions and terms of the Master Repurchase Agreement, dated as of
February 18, 2014, by and among The Royal Bank of Scotland plc, PennyMac
Corp.][PennyMac Holdings, LLC] [PennyMac Operating Partnership, L.P.] and Seller
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”);

 

(ii)                                  no Default or Event of Default has
occurred thereunder;

 

(iii)                               there have not been any modifications to the
Underwriting Guidelines that have not been approved by Buyer;

 

(iv)                              all additional modifications to the
Underwriting Guidelines since the date of the most recent disclosure to Buyer of
any modification to the Underwriting Guidelines are set forth herewith or have
been provided separately; and

 

(v)                                 Seller’s Adjusted Tangible Net Worth with
respect to PMC is not less than $150,000,000, with respect to PMH is not less
than $250,000,000, and with respect to POP is not less than $700,000,000.  The
ratio of Seller’s Indebtedness to Adjusted Tangible Net Worth is not greater
than 10:1.  Seller has cash and Cash Equivalents and unused borrowing capacity
on unencumbered assets that could be drawn against (taking into account required
haircuts) under committed warehouse and repurchase facilities in an amount equal
to not less than $10,000,000. Guarantor’s Net Income was equal to or greater
than $1 for at least one (1) of the previous two (2) consecutive fiscal
quarters, as of the end of the last fiscal quarter.

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

 

IN WITNESS WHEREOF, I have signed this certificate.

 

Date:                            , 201     

 

 

[PennyMac Corp.][PennyMac Holdings, LLC]

 

[PennyMac Operating Partnership, L.P.]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-5

--------------------------------------------------------------------------------


 

[to be provided in excel format upon request]

 

Schedule 1 to Monthly Certification

Calculation of Financial Covenants as of          

 

Liquidity:

 

Cash

 

$

 

 

 

plus

 

 

 

 

 

Cash Equivalents

 

$

 

 

 

plus

 

 

 

 

 

Unused borrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse and repurchase
facilities

 

$

 

 

 

Total

 

$

 

 

 

Minimum Liquidity Amount

 

$ [with respect to PMC and PMH, $10,000,000], [with respect to POP, $40,000,000
on an aggregate consolidated basis][ with respect to PMC and PMH in aggregate,
$25,000,000]

 

 

 

COMPLIANCE

 

PASS

FAIL

 

Adjusted Tangible Net Worth:

 

Net Worth  (total assets over total liabilities)

 

$

 

 

 

Less

 

 

 

 

 

deferred financing expenses

 

$

 

 

 

deferred taxes

 

$

 

 

 

net leasehold improvements

 

$

 

 

 

good will

 

$

 

 

 

trademarks

 

$

 

 

 

trade names

 

$

 

 

 

service marks

 

$

 

 

 

copyrights

 

$

 

 

 

patents

 

$

 

 

 

licenses

 

 

 

 

 

unamortized debt discount and expense

 

$

 

B-5

--------------------------------------------------------------------------------


 

 

 

 

[other intangibles]

 

$

 

 

 

Total

 

$

 

 

 

Minimum Adjusted Tangible Net Worth

 

$ with respect to PMC $150,000,000] [with respect to PMH $250,000,000] [with
respect to POP $700,000,000]

 

 

 

COMPLIANCE

 

PASS

FAIL

 

Leverage:

 

Indebtedness

 

$

 

 

 

Divided by

 

 

 

 

 

Adjusted Tangible Net Worth

 

$

 

 

 

Total

 

 

 

 

 

Maximum Leverage Amount

 

[10:1 with respect to PMC and PMH] [5:1 with respect to POP.]

 

 

 

COMPLIANCE

 

PASS

FAIL

 

Net Income:

 

Net Income for prior two quarters

 

$

 

 

 

 

 

$

 

 

 

Total

 

 

 

 

 

Net Income requirement

 

$1

 

 

 

COMPLIANCE

 

PASS

FAIL

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESERVED

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RESERVED

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RESERVED

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

UNDERWRITING GUIDELINES

 

[Underwriting guidelines available on attached
http://www.gopennymac.com/file_server.php?section=ProductProfiles. ]

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

REQUIRED FIELDS FOR SERVICING TRANSMISSION

 

[subject to change]

 

FHA Case Number

Servicer Loan Number

Loan No

As of Date

Mortgagor Name

Property Address

Property City

Property State

Property Zip

Original Balance

Current Balance

Original Rate

Current Note Rate

Original PI

Current PI

Note Date

Actual Next Due Date

First Pay Date

Current Maturity Date

Amort Term

Balloon Flag

IO Flag

IO Term

Lien Position

Property Type

Units

Current Occupancy

MI Flag

MI Company

MI Coverage %

FHA/VA Flag

Adjustable Flag

Index Code

Margin

Max Int Rate

Min Int Rate

First Rate Cap

Period Rate Cap

Pymt Cap

Pymt Recast

Neg Amort Flag

Neg Amort Limit

Initial Rate Adjustment

Rate Adj Freq

Initial Pymt Adjustment

Pymt Adj Freq

First Rate Change Date

 

F-1

--------------------------------------------------------------------------------


 

Next Rate Change Date

First Pymt Change Date

Next Pymt Change Date

Loan Modified Flag

Latest Loan Modification Date

Deferred Balance

HOEPA Flag

Current FICO

Current FICO Date

Appraised_Value

Value Date

12 Month Pay History

13-24 month history

delq 13-24 months prior

Bk Flag

Bk Chap

BK Filed Date

FC Flag

FC Start Date

MERS Flag

FC Attorney Name

REO Flag

REO Conversion Date

REO Rental Flag

Property Value appraisal_date

Appraiasal Type

prop_county

product note_type

orig_term

first_pymt_adj_freq

first_rate_adj_freq

prepay_flag

prepay_type

prepay_term

purpose_code

purchase_price

manuf_housing_flag

doc_type

tape_ltv

tape_cltv front_ratio

debt_ratio

jumbo_flag

self_employ_flag

other_lien_balance

channel_code

corresp_broker

arm_index

paid_to_date

fpd_flag

commit_exp_date

inv_code

commit_price wet_status

 

F-2

--------------------------------------------------------------------------------


 

title_co_name

high_balance_flag

warehouse_sweep_flag

harp2_flag

 

Fields

 

Description

channel_code

 

Correspondent, Retail, or Wholesale

corresp_broker

 

Correspondent/Broker Name

net_margin

 

Net Margin

prop_county

 

Property County

prop_value

 

Property Value

title_co

 

Title Company

title_co_code

 

Title Company Code

wire_amt

 

Closing Table Wire Amount

adjustable

 

Fixed or Adjustable Indicator

appraisal_date

 

Property Appraisal Date

appraisal_value

 

Property Appraisal Value

arm_index

 

ARM index

as_of_date

 

Balance Cutoff Date

balloon_flag

 

Balloon Indicator

bankruptcy

 

Bankruptcy Indicator

curr_balance

 

Current Balance

curr_note_rate

 

Current Note Rate

custodian

 

Custodian

debt_ratio

 

Back End Ratio

doc_type

 

Documentation Code

fico_score

 

Fico Score

first_pay_date

 

First Pay Date

first_pymt_adj_freq

 

First Payment Adjustment Frequency (in Months)

first_rate_adj_freq

 

Months To First Rate Adjustment

first_rate_cap

 

First Rate Cap

first_rate_chg_date

 

First Rate Change Date

foreclosure

 

Foreclosure Indicator

fpd_flag

 

First Pay Default Indicator

front_ratio

 

Front End Ratio

highcost_flag

 

High cost/Section 32 Indicator

io_flag

 

Interest Only Indicator

io_term

 

Interest Only Terms

jumbo_flag

 

Jumbo Loan Flag

lien_position

 

Lien Position

loan_no

 

Loan Number

manuf_housing_flag

 

Manufacturing Housing Indicator

margin

 

Margin / Factor

mature_date

 

Maturity Date

max_int_rate

 

Maximum Note Rate

mers_flag

 

Mers Id Indicator

mers_id

 

Mers Id

min_int_rate

 

Minimum Note Rate

 

F-3

--------------------------------------------------------------------------------


 

mortgagor_name

 

Borrower Name

neg_amort_flag

 

Negative Amortization Indicator

neg_amort_limit

 

Negative Amortization Limit

next_due_date

 

Next Due Date

note_date

 

Note Date

note_type

 

Conventional, Nonconforming, Heloc, Partnership/Corp, etc

occupied_flag

 

Occupied Code

orig_balance

 

Original Note Balance

orig_pi_pymt

 

Original Principal and Interest Payment

orig_rate

 

Original/Start Note Rate/Teaser Rate

orig_term

 

Original Terms (in months)

other_lien_balance

 

Other Lien Balance (such as Junior and Senior Lien Balance)

paid_to_date

 

Paid To Date

period_pymt_cap

 

Periodic Payment Cap

period_rate_cap

 

Subsequent Rate Cap

pi_pymt

 

Current Principal and Interest Payment

pmi_coverage

 

Primary Mortgage Insurance Coverage Indicator

pmi_insurer_code

 

Primary Mortgage Insurance Company Code

prepay_flag

 

Prepayment Penalty Indicator (Y/N)

prepay_term

 

Prepayment Penalty Term

prepay_type

 

Prepayment Penalty Type

product

 

Product / Loan Program

prop_addr

 

Property Address

prop_city

 

Property City

prop_state

 

Property State

prop_type

 

Property Type Code

prop_zip

 

Property Zip Code

purchase_price

 

Property Sold Price

purpose_code

 

Loan Purpose Code

pymt_adj_freq

 

Subsequent Payment Adjustment Frequency (in Months)

pymt_chg_date

 

Next Payment Change Date

rate_adj_freq

 

Months Between Subsequent Rate Adjustment

rate_chg_date

 

Next rate change Date

reo_flag

 

Real Estate Own Indicator

self_employ_flag

 

Self Employ Indicator

tape_cltv

 

Original CLTV

tape_ltv

 

Original LTV

low_fico

 

 

units

 

Number of Units

commit_exp_date

 

Commitment Expiration Date

commit_price

 

Take Out Commitment Price

inv_code

 

Original Investor Code

investor

 

Original Investor

wet_status

 

W/D Trust status

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

REQUIRED FIELDS FOR ASSET SCHEDULE

 

[subject to change]

 

FHA Case Number

Servicer Loan Number

Loan No

As of Date

Mortgagor Name

Property Address

Property City

Property State

Property Zip

Original Balance

Current Balance

Original Rate

Current Note Rate

Original PI

Current PI

Note Date

Actual Next Due Date

First Pay Date

Current Maturity Date

Amort Term

Balloon Flag

IO Flag

IO Term

Lien Position

Property Type

Units

Current Occupancy

MI Flag

MI Company

MI Coverage %

FHA/VA Flag

Adjustable Flag

Index Code

Margin

Max Int Rate

Min Int Rate

First Rate Cap

Period Rate Cap

Pymt Cap

Pymt Recast

Neg Amort Flag

Neg Amort Limit

Initial Rate Adjustment

Rate Adj Freq

Initial Pymt Adjustment

Pymt Adj Freq

First Rate Change Date

 

G-1

--------------------------------------------------------------------------------


 

Next Rate Change Date

First Pymt Change Date

Next Pymt Change Date

Loan Modified Flag

Latest Loan Modification Date

Deferred Balance

HOEPA Flag

Current FICO

Current FICO Date

Appraised_Value

Value Date

12 Month Pay History

13-24 month history

delq 13-24 months prior

Bk Flag

Bk Chap

BK Filed Date

FC Flag

FC Start Date

MERS Flag

FC Attorney Name

REO Flag

REO Conversion Date

REO Rental Flag

Property Value appraisal_date

Appraiasal Type

prop_county

product note_type

orig_term

first_pymt_adj_freq

first_rate_adj_freq

prepay_flag

prepay_type

prepay_term

purpose_code

purchase_price

manuf_housing_flag

doc_type

tape_ltv

tape_cltv front_ratio

debt_ratio

jumbo_flag

self_employ_flag

other_lien_balance

channel_code

corresp_broker

arm_index

paid_to_date

fpd_flag

commit_exp_date

inv_code

commit_price wet_status

 

G-2

--------------------------------------------------------------------------------


 

title_co_name

high_balance_flag

warehouse_sweep_flag

harp2_flag

 

Fields

 

Description

channel_code

 

Correspondent, Retail, or Wholesale

corresp_broker

 

Correspondent/Broker Name

net_margin

 

Net Margin

prop_county

 

Property County

prop_value

 

Property Value

title_co

 

Title Company

title_co_code

 

Title Company Code

wire_amt

 

Closing Table Wire Amount

adjustable

 

Fixed or Adjustable Indicator

appraisal_date

 

Property Appraisal Date

appraisal_value

 

Property Appraisal Value

arm_index

 

ARM index

as_of_date

 

Balance Cutoff Date

balloon_flag

 

Balloon Indicator

bankruptcy

 

Bankruptcy Indicator

curr_balance

 

Current Balance

curr_note_rate

 

Current Note Rate

custodian

 

Custodian

debt_ratio

 

Back End Ratio

doc_type

 

Documentation Code

fico_score

 

Fico Score

first_pay_date

 

First Pay Date

first_pymt_adj_freq

 

First Payment Adjustment Frequency (in Months)

first_rate_adj_freq

 

Months To First Rate Adjustment

first_rate_cap

 

First Rate Cap

first_rate_chg_date

 

First Rate Change Date

foreclosure

 

Foreclosure Indicator

fpd_flag

 

First Pay Default Indicator

front_ratio

 

Front End Ratio

highcost_flag

 

High cost/Section 32 Indicator

io_flag

 

Interest Only Indicator

io_term

 

Interest Only Terms

jumbo_flag

 

Jumbo Loan Flag

lien_position

 

Lien Position

loan_no

 

Loan Number

manuf_housing_flag

 

Manufacturing Housing Indicator

margin

 

Margin / Factor

mature_date

 

Maturity Date

max_int_rate

 

Maximum Note Rate

mers_flag

 

Mers Id Indicator

mers_id

 

Mers Id

min_int_rate

 

Minimum Note Rate

 

G-3

--------------------------------------------------------------------------------


 

mortgagor_name

 

Borrower Name

neg_amort_flag

 

Negative Amortization Indicator

neg_amort_limit

 

Negative Amortization Limit

next_due_date

 

Next Due Date

note_date

 

Note Date

note_type

 

Conventional, Nonconforming, Heloc, Partnership/Corp, etc

occupied_flag

 

Occupied Code

orig_balance

 

Original Note Balance

orig_pi_pymt

 

Original Principal and Interest Payment

orig_rate

 

Original/Start Note Rate/Teaser Rate

orig_term

 

Original Terms (in months)

other_lien_balance

 

Other Lien Balance (such as Junior and Senior Lien Balance)

paid_to_date

 

Paid To Date

period_pymt_cap

 

Periodic Payment Cap

period_rate_cap

 

Subsequent Rate Cap

pi_pymt

 

Current Principal and Interest Payment

pmi_coverage

 

Primary Mortgage Insurance Coverage Indicator

pmi_insurer_code

 

Primary Mortgage Insurance Company Code

prepay_flag

 

Prepayment Penalty Indicator (Y/N)

prepay_term

 

Prepayment Penalty Term

prepay_type

 

Prepayment Penalty Type

product

 

Product / Loan Program

prop_addr

 

Property Address

prop_city

 

Property City

prop_state

 

Property State

prop_type

 

Property Type Code

prop_zip

 

Property Zip Code

purchase_price

 

Property Sold Price

purpose_code

 

Loan Purpose Code

pymt_adj_freq

 

Subsequent Payment Adjustment Frequency (in Months)

pymt_chg_date

 

Next Payment Change Date

rate_adj_freq

 

Months Between Subsequent Rate Adjustment

rate_chg_date

 

Next rate change Date

reo_flag

 

Real Estate Own Indicator

self_employ_flag

 

Self Employ Indicator

tape_cltv

 

Original CLTV

tape_ltv

 

Original LTV

low_fico

 

 

units

 

Number of Units

commit_exp_date

 

Commitment Expiration Date

commit_price

 

Take Out Commitment Price

inv_code

 

Original Investor Code

investor

 

Original Investor

wet_status

 

W/D Trust status

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF CONFIDENTIALITY AGREEMENT

 

CONFIDENTIALITY AGREEMENT, dated as of [          ], 201[   ] (as amended,
restated, supplemented or otherwise modified from time to time, this
“Confidentiality Agreement”), between The Royal Bank of Scotland plc and
[                 ].

 

In connection with your consideration of a possible or actual acquisition of a
participating interest (the “Transaction”) in an advance, note or commitment of
The Royal Bank of Scotland plc (“Buyer”) pursuant to a Master Repurchase
Agreement among Buyer, PennyMac Corp., a Delaware corporation, as seller (“PMC”
or “Seller”), PennyMac Holdings, LLC, a Delaware limited liability company
(“PMH” or “Seller”), and PennyMac Operating Partnership, L.P., a Delaware
limited partnership (“POP” or “Seller”, and together with PMC and PMH, the
“Sellers”), dated February 18, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”), you have
requested the right to review certain non-public information regarding a Seller
that is in the possession of Buyer. In consideration of, and as a condition to,
furnishing you with such information and any other information (whether
communicated in writing or communicated orally) delivered to you by Buyer or its
affiliates, directors, officers, employees, advisors, agents or “controlling
persons” (within the meaning of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) (such affiliates and other persons being herein referred to
collectively as Buyer “Representatives”) in connection with the consideration of
a Transaction (such information being herein referred to as “Evaluation
Material”), Buyer hereby requests your agreement as follows:

 

1.             The Evaluation Material will be used solely for the purpose of
evaluating a possible Transaction with Buyer involving you or your affiliates,
and unless and until you have completed such Transaction pursuant to a
definitive agreement between you or any such affiliate and Buyer, such
Evaluation Material will be kept strictly confidential by you and your
affiliates, directors, officers, employees, advisors, agents or controlling
persons (such affiliates and other persons being herein referred to collectively
as “your Representatives”), except that the Evaluation Material or portions
thereof may be disclosed to those of your Representatives who need to know such
information for the purpose of evaluating a possible Transaction with Buyer (it
being understood that prior to such disclosure your Representatives will be
informed of the confidential nature of the Evaluation Material and shall agree
to be bound by this Confidentiality Agreement). You agree to be responsible for
any breach of this Confidentiality Agreement by your Representatives.

 

2.             The term “Evaluation Material” does not include any information
which (i) at the time of disclosure or thereafter is generally known by the
public (other than as a result of its disclosure by you or your Representatives)
or (ii) was or becomes available to you on a nonconfidential basis from a person
not otherwise bound by a confidential agreement with Buyer or its
Representatives or is not otherwise prohibited from transmitting the information
to you. As used in this Confidentiality Agreement, the term “person” shall be
broadly interpreted to include, without limitation, any corporation, company,
joint venture, partnership or individual.

 

3.             In the event that you receive a request to disclose all or any
part of the information contained in the Evaluation Material under the terms of
a valid and effective subpoena or order issued by a court of competent
jurisdiction, you agree to (i) immediately notify Buyer and such Seller of the
existence, terms and circumstances surrounding such a request, (ii) consult with
such Seller on the advisability of taking legally available steps to resist or
narrow such request, and (iii) if disclosure of such information is required,
exercise your best efforts to

 

H-1

--------------------------------------------------------------------------------


 

obtain an order or other reliable assurance that confidential treatment will be
accorded to such information.

 

4.             Unless otherwise required by law in the opinion of your counsel,
neither you nor your Representative will, without our prior written consent,
disclose to any person the fact that the Evaluation Material has been made
available to you.

 

5.             You agree not to initiate or maintain contact (except for those
contacts made in the ordinary course of business) with any officer, director or
employee of such Seller regarding the business, operations, prospects or
finances of such Seller or the employment of such officer, director or employee,
except with the express written permission of such Seller.

 

6.             You agree to comply with any and all applicable federal, state
and local laws, rules, regulations and ordinances governing or relating to
privacy rights in connection with its performance under this Confidentiality
Agreement including, without limitation, the Gramm-Leach-Bliley Act.

 

7.             You understand and acknowledge that such Seller is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by Buyer.  None of such Seller, its respective affiliates or Representatives,
nor any of its respective officers, directors, employees, agents or controlling
persons (within the meaning of the 1934 Act) shall have any liability to you or
any other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.

 

8.             You agree that neither Buyer nor such Seller has granted you any
license, copyright, or similar right with respect to any of the Evaluation
Material or any other information provided to you by Buyer.

 

9.             If you determine that you do not wish to proceed with the
Transaction, you will promptly deliver to Buyer all of the Evaluation Material,
including all copies and reproductions thereof in your possession or in the
possession of any of your Representatives.

 

10.          Without prejudice to the rights and remedies otherwise available to
such Seller, such Seller shall be entitled to equitable relief by way of
injunction if you or any of your Representatives breach or threaten to breach
any of the provisions of this Confidentiality Agreement. You agree to waive, and
to cause your Representatives to waive, any requirement for the securing or
posting of any bond in connection with such remedy.

 

11.          The validity and interpretation of this Confidentiality Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to agreements made and to be fully performed
therein (excluding the conflicts of law rules). You submit to the jurisdiction
of any court of the State of New York or the United States District Court for
the Southern District of the State of New York for the purpose of any suit,
action, or other proceeding arising out of this Confidentiality Agreement.

 

12.          The benefits of this Confidentiality Agreement shall inure to the
respective successors and assigns of the parties hereto, and the obligations and
liabilities assumed in this Confidentiality Agreement by the parties hereto
shall be binding upon the respective successors and assigns.

 

H-2

--------------------------------------------------------------------------------


 

13.          If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.

 

14.          This Confidentiality Agreement embodies the entire agreement and
understanding of the parties hereto and supersedes any and all prior agreements,
arrangements and understandings relating to the matters provided for herein. No
alteration, waiver, amendments, or change or supplement hereto shall be binding
or effective unless the same is set forth in writing by a duly authorized
representative of each party and may be modified or waived only by a separate
letter executed by such Seller and you expressly so modifying or waiving such
Agreement.

 

15.          For the convenience of the parties, any number of counterparts of
this Confidentiality Agreement may be executed by the parties hereto. Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same Agreement. 
The parties agree that this Confidentiality Agreement and any notices hereunder
may be transmitted between them by email and/or by facsimile. The parties intend
that faxed signatures and electronically imaged signatures such as .pdf files
shall constitute original signatures and are binding on all parties. The
original documents shall be promptly delivered, if requested.

 

16.          Capitalized terms used but not otherwise defined herein shall have
the meaning given them in the Repurchase Agreement.

 

H-3

--------------------------------------------------------------------------------


 

Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By: RBS Securities Inc., its agent

 

 

 

 

 

By:

 

 

 

 

Name

 

 

 

Title:

 

 

 

Confirmed and agreed to

 

 

 

 

 

this            day of                           , 201   .

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF PARTICIPATION CERTIFICATE

 

POOL NO. (or Freddie Mac CONTRACT NO.):

 

This Participation Certificate evidences a one hundred percent (100%) undivided
beneficial ownership interest in (including the right to receive the payments of
principal of and interest on) the Loans (the “Participation”) identified:

 

(Check Box)

 

(a)

Form HUD 11706 (Schedule of Pooled Mortgages);

 

 

(b)

Fannie Mae Form 2005 (Schedule of Mortgages); or

 

 

(c)

Freddie Mac Form 1034 (Fixed-Rate Custodial Certification Schedule) or Selling
System computer tape.

 

The Participation has been sold to The Royal Bank of Scotland plc (“Buyer”)
pursuant to the terms of that certain Master Repurchase Agreement, dated
February 18, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”) among PennyMac Corp., a Delaware corporation, as
seller (“PMC” or “Seller”), PennyMac Holdings, LLC, a Delaware limited liability
company (“PMH” or “Seller”), and PennyMac Operating Partnership, L.P., a
Delaware limited partnership (“POP” or “Seller”, and together with PMC and PMH,
the “Sellers”), and Buyer.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Agreement, the terms of which are hereby
incorporated by reference and made a part of this Participation Certificate.

 

Upon delivery of the Related Security to Buyer or its assignee, Buyer’s
beneficial ownership interest in the Loans evidenced in this Participation
Certificate shall terminate in exchange for such Security, and this
Participation Certificate shall be void and of no further effect.

 

This Participation Certificate may be amended only by a written agreement
between Sellers and Buyer.

 

 

PENNYMAC CORP.

 

 

 

By:

 

 

Its:

 

Date:

 

I-1

--------------------------------------------------------------------------------


 

AGGREGATE PRINCIPAL BALANCES OF THE LOANS (GIVING EFFECT TO PAYMENTS MADE AS OF
              ,         ): $

 

Hereby authenticated by Deutsche Bank National Trust Company pursuant to the
Custodial Agreement (May not be applicable for Freddie Mac)

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

Date:

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SECURITY RELEASE CERTIFICATION

 

 

[insert date]

 

 

The Royal Bank of Scotland plc
600 Washington Blvd.
Stamford, Connecticut 06901
Attention:

 

Re:          Security Release Certification

 

Effective as of       [DATE]                 [                       ] hereby
relinquishes any and all right, title and interest it may have in and to the
Loans described in Exhibit A attached hereto upon purchase thereof by The Royal
Bank of Scotland plc (“Buyer”) from Seller named below pursuant to that certain
Master Repurchase Agreement, dated as of February 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”) as of the date and time of receipt by [                      ] of
$                         for such Loans (the “Date and Time of Sale”) and
certifies that all notes, mortgages, assignments and other documents in its
possession relating to such Loans have been delivered and released to such
Seller named below or its designees as of the Date and Time of Sale. Capitalized
terms used but not defined herein shall have the meanings assigned thereto in
the Repurchase Agreement.

 

Name and Address of Lender:

 

[Custodian]

[           ]

For Credit Account No. [              ]

Attention:  [             ]

Phone:  [                ]

Further Credit — [              ]

 

 

[NAME OF WAREHOUSE LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

Seller named below hereby certifies to Buyer that, as of the Date and Time of
Sale of the above mentioned Loans to Buyer, the security interests in the Loans
released by the above named corporation comprise all security interests relating
to or affecting any and all such Loans.  Such Seller warrants that, as of such
time, there are and will be no other security interests affecting any or all of
such Loans.

 

J-1

--------------------------------------------------------------------------------


 

 

[PENNYMAC CORP.][PENNYMAC HOLDINGS, LLC][PENNYMAC OPERATING PARTNERSHIP, L.P.]

 

 

 

By:

 

 

Name:

 

Title:

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT TO SECURITY RELEASE CERTIFICATION

 

[List of Loans]

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF TRADE ASSIGNMENT

 

(“Takeout Investor”)

(Address)

 

Attention:               

Fax No.:

 

Dear Sirs:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated                        ,         , to
purchase

 

[FOR MORTGAGE LOANS] [residential mortgage loans, on a servicing released basis,
having an unpaid principal balance of $               as of [          ] (the
“Mortgage Loans”)] at a purchase price of $                       from
                   on [insert settlement date]

 

[FOR SECURITIES]. [$            of     %        year,

 

(Check Box)

 

 

 

 

 

 

 

 

(a)

Fannie Mae; or

 

 

 

 

(b)

Freddie Mac

 

mortgage-backed pass-through securities (“Securities”) at a purchase price of
$                       from                    on [insert Settlement Date].

 

Our intention is to assign $           of this Commitment’s full amount.  This
is to confirm that (i) the form of this assignment conforms to the SIFMA
guidelines, (ii) the Commitment is in full force and effect, (iii) the
Commitment has been assigned to The Royal Bank of Scotland plc (“RBS”) as
security for the Obligations of [PennyMac Corp.][PennyMac Holdings,
LLC][PennyMac Operating Partnership, L.P.] (“Seller”) under the Master
Repurchase Agreement, dated as of February 18, 2014, (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) by and
among RBS as Buyer, [PennyMac Corp.][PennyMac Holdings, LLC][PennyMac Operating
Partnership, L.P.] and Seller, whose acceptance of such assignment is indicated
below, [and] (iv) upon delivery of this trade assignment to you by RBS you will
accept Seller’s direction set forth herein to pay RBS for such [Mortgage
Loans/Securities], [(v) you will accept delivery of such Securities directly
from RBS, (vi) RBS is obligated to make delivery of such Securities to you in
accordance with the attached Commitment and (vii) you have released Seller from
its obligation to deliver the Securities to you under the Commitment.]  Payment
will be made “delivery versus payment (DVP)” to RBS in immediately available
funds.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Agreement, the terms of which are hereby incorporated by
reference and made a part of this trade assignment.

 

K-1

--------------------------------------------------------------------------------


 

If you have any questions, please call                                at
(      )       -         immediately or contact him by fax at (      )
      -        .

 

 

Very truly yours,

 

 

 

 

 

[PennyMac Corp.][PennyMac Holdings, LLC]
[PennyMac Operating Partnership, L.P.]

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

Agreed to:

 

The Royal Bank of Scotland plc

 

By: RBS Securities Inc., its agent

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

Notice of delivery and confirmation of receipt are the obligations of RBS. 
Prompt notification of incorrect information or rejection of the trade
assignment should be made to [            ].

 

K-2

--------------------------------------------------------------------------------